Exhibit 10.4
EXECUTION VERSION


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
AND MODIFICATION TO LOAN DOCUMENTS


This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT AND MODIFICATION TO LOAN DOCUMENTS (this
“Agreement”), dated as of September 17, 2020 (the “Effective Date”), is made by
and among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company signatory hereto, as Used Vehicle Borrowers
and/or New Vehicle Borrowers, the Lenders signatory thereto, which constitute
all of the Lenders, BANK OF AMERICA, N.A. (“Bank of America”), in its capacity
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Bank of America, as Revolving Administrative Agent (in the capacity of
collateral agent for the Secured Parties) and each of the other Loan Parties
signatory hereto.


W I T N E S S E T H:


WHEREAS, the Company, certain Subsidiaries of the Company party thereto as New
Vehicle Borrowers, Bank of America, as Administrative Agent, New Vehicle Swing
Line Lender, Used Vehicle Swing Line Lender and Revolving Administrative Agent
(in the capacity of collateral agent) and the Lenders from time to time party
thereto have entered into that certain Third Amended and Restated Syndicated New
and Used Vehicle Floorplan Credit Agreement dated as of November 30, 2016 (as
amended by that certain Amendment No. 1, dated as of April 2, 2020 and effective
as of March 31, 2020, as further amended by that certain Amendment No. 2 dated
as of May 20, 2020, and as hereby amended and as from time to time further
amended, modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Company and
certain Subsidiaries of the Company a new vehicle floorplan revolving credit
facility (including a swing line subfacility) and a used vehicle floorplan
revolving credit facility (including a swing line subfacility); and


WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of each Borrower
under the Credit Agreement and the other Loan Documents; and


WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of each Borrower under the Credit Agreement and the other Loan
Documents; and


WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and the other Loan
Documents; and


WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------



1.Amendments to Credit Agreement; Release; Joinder.
(a)Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended so that, as amended, it shall
read as set forth in, and shall have the terms, covenants, conditions and other
provisions in the form of Credit Agreement set forth as Exhibit A to this
Agreement (the “Consolidated Form Credit Agreement”). The parties hereto
acknowledge and agree that each amendment to the Credit Agreement reflected in
the Consolidated Form Credit Agreement is and shall be effective as if
individually specified in this Agreement (the parties further acknowledging that
amending the Credit Agreement by reference to the Consolidated Form Credit
Agreement provides a convenience to the parties to permit the amended terms to
be read in the context of the full Credit Agreement), and that this Agreement is
not a novation of the Credit Agreement or of any credit facility provided
thereunder or in respect thereof. The signature pages contained may be left off
of the Consolidated Form Credit Agreement. Notwithstanding that the cover page
of the Consolidated Form Credit Agreement is dated “as of November 30, 2016”,
the changes to the Credit Agreement effected by this Agreement shall be
effective as of the satisfaction or waiver to the conditions to effectiveness
set forth in Section 3 of this Agreement.
(b)Release. The Administrative Agent, the Revolving Administrative Agent and the
Lenders party hereto hereby (i) acknowledge that substantially all of the assets
of Sonic – Newsome Chevrolet World, Inc., a South Carolina corporation and
Sonic–Capitol Imports, Inc., a South Carolina corporation have been sold prior
to the date hereof (such entities described in this clause (i), collectively,
the “Disposed Dealership Entities”), (ii) agree that the Disposed Dealership
Entities shall no longer constitute “Borrowers”, “Guarantors” or “Loan Parties”
(each as defined in the Credit Agreement) under the Loan Documents and the
obligations of the Disposed Dealership Entities under any of the Loan Documents
are hereby released (except for any obligations or liabilities of any Disposed
Dealership Entities thereunder which expressly survive such release) and (iii)
the security interests and liens granted by the Disposed Dealership Entities to
the Revolving Administrative Agent, on behalf of the Secured Parties, securing
the Obligations under the Loan Documents (and relating to the floorplan credit
facility provided thereunder) are hereby released, provided that, in no event
shall the release described above result in any additional obligations on the
Revolving Administrative Agent, the Administrative Agent or any Lender under any
of the Loan Documents.
(c)Joinder to Credit Agreement:
(i) Credit Agreement. EchoPark SC, LLC, a South Carolina limited liability
company (“EchoPark SC, LLC”) hereby agrees that, by its execution of this
Agreement, such Person hereby becomes a party to the Credit Agreement and the
Notes, and is and shall be for all purposes a “Used Vehicle Borrower” and a
“Borrower” (each term having the respective meanings set forth in the Credit
Agreement after giving effect to this Agreement) under the Loan Documents and
shall have (and hereby unconditionally, absolutely and irrevocably assumes) all
the terms, conditions, obligations, liabilities and undertakings of, and joins
in each grant, pledge and assignment of any interest by, a Borrower as if it had
manually executed the Credit Agreement, the Notes, and each other applicable
Loan Document. EchoPark SC, LLC hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, the Notes, and each other applicable Loan Document.
(ii)     Affirmations. EchoPark SC, LLC hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Borrower contained in the Credit Agreement
(after giving effect to this Agreement).
    2    

--------------------------------------------------------------------------------



(iii)     Obligations. Without limiting the generality of the terms of Sections
l(c)(i) and (ii) above or the terms of the Credit Agreement, EchoPark SC, LLC
hereby jointly and severally, together with the other Borrowers, promises to
each Lender and the Administrative Agent, the prompt payment and performance of
all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, or otherwise) strictly in accordance with the terms
thereof. Notwithstanding the foregoing, the liability of EchoPark SC, LLC with
respect to its Used Vehicle Borrowers’ Liabilities under the Credit Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations under the Credit Agreement subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
(iv) Assignment. Without limiting the generality of the terms of Sections
l(c)(i) and (ii) above or the terms of Article II of the Credit Agreement,
EchoPark SC, LLC hereby irrevocably designates, appoints, authorizes and directs
the Company (including each Responsible Officer of the Company) to act on behalf
of such Person for the purposes set forth in said Article II or any other
provisions of the Credit Agreement or any other Loan Document, including without
limitation the purpose of giving Requests for Borrowing and otherwise giving and
receiving such notices and notifications and taking all such other actions
contemplated by Article II or any other provision of the Credit Agreement or any
other Loan Document.
(d)Joinder to Subsidiary Guaranty.
(i) Joinder. EchoPark SC, LLC hereby irrevocably, absolutely and unconditionally
becomes a party to the Subsidiary Guaranty as a “Guarantor” (such term having
the meaning set forth in the Subsidiary Guaranty after giving effect to this
Agreement) and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which any Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Secured Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Subsidiary Guaranty) whether now existing or
hereafter arising, all with the same force and effect as if such Person were a
signatory to the Subsidiary Guaranty.
(ii)     Affirmations. EchoPark SC, LLC hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.


2.Amendments to the Schedules to Credit Agreement; Commitments.
(a)Amendments to the Schedules to Credit Agreement Each of the following
Schedules to the Credit Agreement is hereby amended and restated or added, as
applicable, to read in its entirety as set forth on set forth as Exhibit B to
this Agreement (the “Amended Schedules to Credit Agreement”):
Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
        Schedule 1.01C Certain ERISA Information
Schedule 2.01A    Commitments and Applicable Percentages
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.13    Subsidiaries; Equity Interests
Schedule 6.13     Location of Collateral
    3    

--------------------------------------------------------------------------------



(b)Commitments. The parties hereby acknowledge and agree that (i) as of June 18,
2020, the Company converted $100,000,000 of the Aggregate New Vehicle Floorplan
Commitments into Aggregate Used Vehicle Floorplan Commitments pursuant to
Section 2.11 of the Credit Agreement and (ii) the Commitment ((including the New
Vehicle Floorplan Commitment and the Used Vehicle Floorplan Commitment) of each
of the Lenders shall be as set forth in Schedule 2.01A attached hereto, and the
outstanding amount of the Loans (the “Outstanding Loans”) are allocated in
accordance with such Commitments.
3.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the Effective Date
at the time when each of the following conditions has been satisfied:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i) counterparts of this Agreement, duly executed by each Borrower, Bank of
America, as Administrative Agent, New Vehicle Swing Line Lender, Used Vehicle
Swing Line Lender and Revolving Administrative Agent, each other Loan Party and
each Lender, (B) counterparts of that certain Amendment No. 2 to Fourth Amended
and Restated Security Agreement, dated as of the Effective Date (the “Security
Agreement Amendment”) duly executed by the Company, certain Subsidiaries of the
Company, Bank of America, as Administrative Agent and Revolving Administrative
Agent (including in the capacity of collateral agent for the Secured Parties)
and the Lenders and Revolving Lenders party thereto and (C) counterparts of a
letter agreement dated on or prior to the Effective Date, duly executed by the
Company and Bank of America;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions, which includes each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(iv) a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent;
(v) a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;
(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and
    4    

--------------------------------------------------------------------------------



performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 5(a) and (d) have been satisfied,
and (B) that there has been no event or circumstance since December 31, 2019
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;
(viii) a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
(ix) to the extent not otherwise delivered prior to the date hereof, a copy of
(A) each standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (B) each executed Framework Agreement;
(x) to the extent not otherwise delivered prior to the date hereof, duly
executed consents and waivers required pursuant to any Franchise Agreement or
Framework Agreement;
(xi) to the extent requested by the Administrative Agent, evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, including endorsements naming the Revolving
Administrative Agent (on behalf of the Secured Parties) as an additional insured
and loss payee, as the case may be, on all such insurance policies maintained
with respect to properties of the Company or any Loan Party constituting part of
the Collateral;
(xii) the Loan Parties shall have delivered to the Administrative Agent and the
Revolving Administrative Agent an authorization to share insurance information
in form and substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent (or such other form as required by each of the Loan Party’s
insurance companies (the “Authorization to Share Insurance Information”);
(xiii) the Loan Parties shall have delivered to the Administrative Agent a
Statement of Purpose for an Credit Extension Secured by Margin Stock (Federal
Reserve Form U-1);
(xiv) consolidating balance sheets for the Company and each Subsidiary as at the
end of June 30, 2020, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (c) all
Used Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (d)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;
(xv) UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Revolving Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Revolving Administrative Agent for the benefit
of the Secured Parties under the Security Instruments as a valid and perfected
Lien in and to such other Collateral as the Administrative Agent may require;
    5    

--------------------------------------------------------------------------------



(xvi) UCC search results with respect to the Loan Parties showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Effective Date);
(xvii) such duly executed Landlord Waivers for locations of the Loan Parties not
already in effect, as may be requested by the Administrative Agent in its sole
discretion;
(xviii) a certificate signed by a Responsible Officer of the Company certifying
as to the status of the Unrestricted Subsidiaries; and
(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Lenders reasonably may require.
(b)Upon the reasonable request of any Lender made at least ten (10) days prior
to the date hereof, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) Business Days prior to the date
hereof and (ii) at least ten (10) days prior to the date hereof, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party; and
(c)All fees and expenses payable to the Administrative Agent, the Arranger and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) to the extent invoiced on or prior to the date hereof shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).
(d)The Revolving Credit Facility shall have been amended substantially
simultaneously with the consummation of this Agreement.
4.Consent of the Loan Parties. Each of the Persons party hereto acknowledge and
agree that this Agreement is not intended to be a novation or discharge of, and
shall not be a novation or discharge of, any obligation of the Loan Parties
under any Loan Document. The Company hereby consents, acknowledges and agrees to
the amendments set forth herein and hereby confirms and ratifies in all respects
the Company Guaranty (including without limitation the continuation of the
Company’s payment and performance obligations thereunder upon and after the
effectiveness of this Agreement and the amendments contemplated hereby) and the
enforceability of the Company Guaranty against the Company in accordance with
its terms. Each Subsidiary Guarantor hereby consents, acknowledges and agrees to
the amendments set forth herein and hereby confirms and ratifies in all respects
the Subsidiary Guaranty (including without limitation the continuation of such
Subsidiary Guarantor’s payment and performance obligations thereunder upon and
after the effectiveness of this Agreement and the amendments contemplated
hereby) and the enforceability of such Subsidiary Guaranty against such
Subsidiary Guarantor in accordance with its terms. Each Loan Party hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects each Security Instrument to which such
Loan Party is a party (including without limitation the continuation of the
perfection and priority of each Lien thereunder upon and after the effectiveness
of this Agreement and the amendments contemplated hereby) and the enforceability
of such Security Instrument against such Loan Party in accordance with its
terms.
    6    

--------------------------------------------------------------------------------



5.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement and the other Amendment Documents, in
each case except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
will be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each of such Persons has become and remains a party to a Subsidiary Guaranty as
a guarantor thereunder;
(c)This Agreement and each other Amendment Document has been duly authorized,
executed and delivered by the Company and each of the other Loan Parties party
hereto and constitutes a legal, valid and binding obligation of each such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(d)Both before and after giving effect to this Agreement and the other Amendment
Documents, no Default or Event of Default has occurred and is continuing.
6.Entire Agreement. This Agreement, together with all the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
7.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
    7    

--------------------------------------------------------------------------------



9.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.
10.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
11.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time. All references in any of the Loan Documents to the “Security Agreement”
shall mean the Security Agreement, as amended by the Security Agreement
Amendment and as further amended, modified, supplemented, restated, or amended
and restated from time to time.
12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
13.Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.
[Signature pages follow.]




    8    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


COMPANY:
SONIC AUTOMOTIVE, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Executive Vice President and Chief
    Financial Officer




NEW VEHICLE BORROWERS:
ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
PHILPOTT MOTORS, LLC, formerly known as PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, LLC, formerly known as SONIC – LS CHEVRLOET, L.P.
SONIC – LUTE RILEY, LLC, formerly known as SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, LLC, formerly known as SONIC ADVANTAGE PA, L.P.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



NEW VEHICLE BORROWERS, continued:
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, LLC, formerly known as SONIC AUTOMOTIVE –
3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LLC, formerly known as SONIC HOUSTON JLR, L.P.
SONIC HOUSTON LR, LLC, formerly known as SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, LLC, formerly known as SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, LLC, formerly known as SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
WINDWARD, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer




USED VEHICLE BORROWERS:
SONIC AUTOMOTIVE, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Executive Vice President and Chief
    Financial Officer




ARNGAR, INC.
ECHOPARK AZ, LLC         
ECHOPARK CA, LLC        
ECHOPARK FL, LLC, formerly known as SAI AM FLORIDA, LLC        
ECHOPARK NC, LLC        
ECHOPARK SC, LLC
ECHOPARK TX, LLC
FAA CONCORD H, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



USED VEHICLE BORROWERS, continued:


FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI DS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, LLC, formerly known as SONIC – LS CHEVRLOET, L.P.
SONIC – LUTE RILEY, LLC, formerly known as SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, LLC, formerly known as SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, LLC, formerly known as SONIC AUTOMOTIVE –
3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LLC, formerly known as SONIC HOUSTON JLR, L.P.
SONIC HOUSTON LR, LLC, formerly known as SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, LLC, formerly known as SONIC MOMENTUM JVP, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
TT DENVER, LLC         
WINDWARD, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:
ARNGAR, INC.
ECHOPARK AZ, LLC
ECHOPARK CA, LLC
ECHOPARK FL, LLC, formerly known as SAI AM FLORIDA, LLC        
ECHOPARK NC, LLC
ECHOPARK SC, LLC
ECHOPARK TX, LLC
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
PHILPOTT MOTORS, LLC, formerly known as PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI DS, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, LLC, formerly known as SONIC – LS CHEVRLOET, L.P.
SONIC – LUTE RILEY, LLC, formerly known as SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, LLC, formerly known as SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, LLC, formerly known as SONIC AUTOMOTIVE –
3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS, continued:
SONIC HOUSTON JLR, LLC, formerly known as SONIC HOUSTON JLR, L.P.
SONIC HOUSTON LR, LLC, formerly known as SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, LLC, formerly known as SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, LLC, formerly known as SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
TT DENVER, LLC
WINDWARD, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer








ACKNOLWEDGED AND AGREED:


SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC – CAPITOL IMPORTS, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
















AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ David T. Smith                
Typed Name:        David T. Smith                
Typed Title:        Senior Vice President            






BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(in its capacity as collateral agent for the Secured Parties under the Loan
Documents)
By:    /s/ Denise Jones                
Typed Name:        Denise Jones                
Typed Title:        Vice President                
    






LENDERS:


BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender
By:    /s David T. Smith                
Typed Name:        David T. Smith                
Typed Title:        Senior Vice President            




JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Adam Sigman                
Typed Name:    Adam Sigman                
Typed Title:    Executive Director                




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Katherine Taylor            
Typed Name:    Katherine Taylor                
Typed Title:    Vice President                






AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender
By:    /s/ Michele Nowak                
Typed Name:    Michele Nowak                
Typed Title:    Credit Director, National Accounts        




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Jeffrey E. Bullard, Sr.            
Typed Name:    Jeffrey E. Bullard, Sr.            
Typed Title:    Senior Vice President            




COMERICA BANK, as a Lender
By:    /s/ Coby McGee                
Typed Name:    Coby McGee                
Typed Title:    Portfolio Manager                




CAPITAL ONE, N.A., as a Lender
By:    /s/ Wade Carwile                
Typed Name:    Wade Carwile                
Typed Title:    Senior Vice President            




MASSMUTUAL ASSET FINANCE LLC, as a Lender
By:    /s/ Donald Buttler                
Typed Name:    Donald Buttler                
Typed Title:    Senior Vice President            




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Krutesh Trivedi                
Typed Name:    Krutesh Trivedi                
Typed Title:    Senior Vice President            






AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender
By:    /s/ Judy C. Johnson            
Typed Name:    Judy C. Johnson                
Typed Title:    VP, Market Credit Manager, Major        
        Accounts                    




TOYOTA MOTOR CREDIT CORPORATION, as a Lender
By:    /s/ Tracy Kaiser                
Typed Name:    Tracy Kaiser                
Typed Title:    National Accounts Manager        




VW CREDIT, INC., as a Lender
By:    /s/ Robb Nerdin                
Typed Name:    Robb Nerdin                
Typed Title:    Senior Manager Commercial Credit    


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page


--------------------------------------------------------------------------------



EXHIBIT A
CONSOLIDATED FORM CREDIT AGREEMENT
See attached.








--------------------------------------------------------------------------------



EXECUTION VERSION


EXHIBIT A
TO AMENDMENT NO.3 TO CREDIT AGREEMENT


"CONSOLIDATED FORM CREDIT AGREEMENT"







Published CUSIP Number: 83545FAN4


THIRD AMENDED AND RESTATED SYNDICATED
NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT


Dated as of November 30, 2016
as amended by the that certain Amendment No. 1, dated as of April 2, 2020 and
effective as of March 31, 2020, as further amended by the that certain Amendment
No. 2, dated as of May 20, 2020, and as further amended by the that certain
Amendment No. 3, dated as of September 17, 2020


among
SONIC AUTOMOTIVE, INC.,
as the Company and a Used Vehicle Borrower,


CERTAIN OF THE COMPANY’S SUBSIDIARIES,
as New Vehicle Borrowers,


CERTAIN OF THE COMPANY’S SUBSIDIARIES,
as Used Vehicle Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender,


BANK OF AMERICA, N.A.,
as Revolving Administrative Agent (in the capacity as collateral agent),


JPMORGAN CHASE BANK, N.A.
as Syndication Agent,


U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, N.A.
as Co-Documentation Agents,


THE OTHER LENDERS PARTY HERETO
and
BofA SECURITIES, INC.,
as Sole Lead Arranger and Sole Bookrunner











--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
ARTICLE I.    DEFINITIONS AND ACCOUNTING
TERMS.........................................1
1.01    Assignments and Allocations; Amendment and
Restatement.....................1
1.02    Defined
Terms.............................................................................................3
1.03    Other Interpretive
Provisions.....................................................................47
1.04    Accounting
Terms......................................................................................48
1.05    Rounding....................................................................................................50
1.06    Times of
Day..............................................................................................50
1.07    Rates...........................................................................................................50
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS..........................50
2.01    New Vehicle Floorplan Committed
Loans................................................50
2.02    Borrowings, Conversions and Continuations of New Vehicle Floorplan
Committed
Loans.......................................................................................51
2.03    New Vehicle Floorplan Swing Line
Loan.................................................52
2.04    New Vehicle Floorplan
Overdrafts............................................................57
2.05    Electronic
Processing.................................................................................58
2.06    Used Vehicle Floorplan Committed
Loans................................................59
2.07    Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed
Loans.......................................................................................59
2.08    Used Vehicle Floorplan Swing Line
Loans...............................................60
2.09    Used Vehicle Floorplan
Overdrafts...........................................................65
2.10    Prepayments...............................................................................................67
2.11    Termination, Reduction or Conversion of
Commitments..........................68
2.12    Repayment of
Loans..................................................................................70
2.13    Interest    .......................................................................................................75
2.14    Fees............................................................................................................76
2.15    Computation of Interest and
Fees..............................................................76
2.16    Evidence of
Debt.......................................................................................77
2.17    Payments Generally; Administrative Agent’s
Clawback..........................77
2.18    Sharing of Payments by
Lenders...............................................................79
2.19    Increase in
Commitments..........................................................................80
2.20    New Vehicle
Borrowers.............................................................................82
2.21    Used Vehicle
Borrowers............................................................................84



--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
2.22    Removed
Franchises..................................................................................85
2.23    Cash Collateral and Other Credit
Support    ...........................................86
2.24    Defaulting
Lenders....................................................................................87
ARTICLE III.    TAXES, YIELD PROTECTION AND
ILLEGALITY............................90
3.01    Taxes..........................................................................................................90
3.02    Illegality.....................................................................................................95
3.03    Inability to Determine
Rates......................................................................96
3.04    Increased Costs; Reserves on Eurodollar Rate
Loans    ...............................98
3.05    Mitigation Obligations; Replacement of
Lenders....................................100
3.06    Survival....................................................................................................100
ARTICLE IV.    CONDITIONS PRECEDENT TO AMENDMENT AND
RESTATEMENT.....................................................................................101
4.01    Amendment and
Restatement..................................................................101
4.02    Conditions to all
Borrowings...................................................................104
4.03    Conditions to all Borrowings pursuant to a Payment Commitment, Auction
Agreement or a Payoff Letter Commitment..............................105
ARTICLE V.    REPRESENTATIONS AND
WARRANTIES.......................................105
5.01    Existence, Qualification and Power; Compliance with
Laws..................105
5.02    Authorization; No
Contravention............................................................106
5.03    Governmental Authorization; Other
Consents........................................106
5.04    Binding
Effect..........................................................................................106
5.05    Financial Statements; No Material Adverse Effect; No Internal Control
Event........................................................................................................106
5.06    Litigation..................................................................................................107
5.07    No
Default................................................................................................107
5.08    Ownership of Property;
Liens..................................................................107
5.09    Environmental
Compliance.....................................................................108
5.10    Insurance..................................................................................................108
5.11    Taxes........................................................................................................108
5.12    ERISA
Compliance..................................................................................108
5.13    Subsidiaries; Equity
Interests...................................................................109
5.14    Margin Regulations; Investment Company
Act......................................109
ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
5.15    Disclosure................................................................................................109
5.16    Compliance with
Laws............................................................................110
5.17    Intellectual Property; Licenses,
Etc.........................................................110
5.18    Books and
Records..................................................................................110
5.19    Franchise Agreements and Framework
Agreements...............................110
5.20    Collateral..................................................................................................111
5.21    Solvency...................................................................................................111
5.22    Labor
Matters...........................................................................................111
5.23    Acquisitions.............................................................................................111
5.24    Real Estate
Indebtedness.........................................................................111
5.25    Service Loaner
Vehicles..........................................................................112
5.26    Permitted Third Party Service Loaner
Indebtedness...............................112
5.27    OFAC.......................................................................................................112
5.28    Anti-Corruption
Laws..............................................................................112
5.29    Affected Financial
Institutions.................................................................112
5.30    Taxpayer Identification
Number..............................................................112
5.31    Covered Entities. No Loan Party is a Covered
Entity.............................112
ARTICLE VI.    AFFIRMATIVE
COVENANTS.............................................................112
6.01    Financial
Statements................................................................................112
6.02    Certificates; Other
Information................................................................116
6.03    Notices.....................................................................................................119
6.04    Payment of
Obligations............................................................................120
6.05    Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.........................................................................................120
6.06    Maintenance of Properties;
Repairs.........................................................121
6.07    Maintenance of
Insurance........................................................................121
6.08    Compliance with Laws and Contractual
Obligations..............................121
6.09    Books and
Records..................................................................................121
6.10    Inspection
Rights.....................................................................................121
6.11    Use of
Proceeds.......................................................................................122
6.12    Floorplan
Audits......................................................................................122
iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
6.13    Location of
Vehicles................................................................................123
6.14    Additional
Subsidiaries............................................................................123
6.15    Further
Assurances...................................................................................124
6.16    Landlord
Waivers.....................................................................................124
6.17    Notices Regarding
Indebtedness..............................................................124
6.18    Joinder of Additional Silo
Lenders..........................................................124
6.19    Deposit
Accounts.....................................................................................124
6.20    Anti-Corruption Laws;
Sanctions............................................................125
6.21    Post-Closing
Covenants...........................................................................125
ARTICLE VII.    NEGATIVE
COVENANTS........................................................125
7.01    Liens.........................................................................................................125
7.02    Investments..............................................................................................127
7.03    Indebtedness.............................................................................................127
7.04    Fundamental
Changes..............................................................................129
7.05    Dispositions..............................................................................................130
7.06    Restricted
Payments.................................................................................130
7.07    Change in Nature of
Business..................................................................131
7.08    Transactions with
Affiliates.....................................................................132
7.09    Burdensome
Agreements.........................................................................132
7.10    Use of
Proceeds........................................................................................132
7.11    Financial
Covenants.................................................................................132
7.12    Acquisitions.............................................................................................132
7.13    [Reserved]................................................................................................133
7.14    Amendments of Certain
Indebtedness.....................................................133
7.15    Prepayments, etc. of Certain
Indebtedness..............................................133
7.16    Silo
Subsidiaries.......................................................................................134
7.17    Dual
Subsidiaries.....................................................................................134
7.18    [Intentionally
Omitted.]...........................................................................134
7.19    Disposition of Subsidiary or
Franchise....................................................134
7.20    Additional Credit Support
Documentation..............................................134
7.21    Perfection of Deposit
Accounts...............................................................135
iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
7.22    Sanctions..................................................................................................135
7.23    Certain Service Loaner
Vehicles.............................................................135
7.24    Anti-Corruption
Laws..............................................................................135
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES..............................135
8.01    Used Vehicle Events of
Default...............................................................135
8.02    Remedies Upon Used Vehicle Event of
Default......................................138
8.03    New Vehicle Events of
Default...............................................................140
8.04    Remedies Upon New Vehicle Event of
Default......................................142
8.05    Overdrawing of
Loans.............................................................................144
8.06    Application of
Funds...............................................................................145
ARTICLE IX.    ADMINISTRATIVE
AGENT................................................................146
9.01    Appointment and
Authority....................................................................146
9.02    Rights as a
Lender...................................................................................146
9.03    Exculpatory
Provisions............................................................................147
9.04    Reliance by Administrative Agent and Revolving Administrative
Agent.......................................................................................................148
9.05    Delegation of
Duties................................................................................148
9.06    Resignation of Administrative
Agent......................................................149
9.07    Non-Reliance on Administrative Agent and Other
Lenders....................150
9.08    No Other Duties,
Etc................................................................................151
9.09    Administrative Agent May File Proofs of Claim; Credit
Bidding...........151
9.10    Collateral and Guaranty
Matters..............................................................153
9.11    Collateral..................................................................................................154
9.12    Certain ERISA
Matters............................................................................155
ARTICLE
X.    MISCELLANEOUS................................................................................156
10.01    Amendments,
Etc.....................................................................................156
10.02    Notices; Effectiveness; Electronic
Communication................................158
10.03    No Waiver; Cumulative Remedies;
Enforcement....................................161
10.04    Expenses; Indemnity; Damage
Waiver....................................................161
10.05    Payments Set
Aside..................................................................................163
10.06    Successors and
Assigns............................................................................164
v

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section     Page
10.07    Treatment of Certain Information;
Confidentiality..................................169
10.08    Right of
Setoff    .........................................................................................170
10.09    Interest Rate
Limitation...........................................................................171
10.10    Counterparts; Integration;
Effectiveness..................................................171
10.11    Survival of Representations and
Warranties............................................172
10.12    Severability..............................................................................................172
10.13    Replacement of
Lenders..........................................................................172
10.14    Governing Law; Jurisdiction;
Etc............................................................173
10.15    Waiver of Jury
Trial.................................................................................174
10.16    USA PATRIOT Act
Notice.....................................................................174
10.17    Designated Senior
Indebtedness..............................................................175
10.18    No Advisory or Fiduciary
Responsibility................................................175
10.19    Electronic Execution of Assignments and Certain Other Documents.....175
10.20    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions...............................................................................................176
10.21    Acknowledgement Regarding Any Supported
QFCs..............................176




vi


--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
Schedule 1.01C    Certain ERISA Information
Schedule 2.01A    Commitments and Applicable Percentages
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 4.01     Good Standing Jurisdictions and Foreign Qualifications
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.05    Certain Indebtedness
Schedule 5.06    Litigation
Schedule 5.13    Subsidiaries; Other Equity Investments
Schedule 5.19    Franchise and Framework Agreements
Schedule 6.13    Location of Vehicles
Schedule 7.01    Existing Liens
Schedule 7.03    Existing Indebtedness
Schedule 7.25    Post-Closing Deliveries
Schedule 10.02    Administrative Agent’s Office; Certain Addresses for Notices;
    Tax Identification Number




EXHIBITS
Form of
Exhibit A-1    New Vehicle Floorplan Committed Loan Notice
Exhibit A-2    Used Vehicle Floorplan Committed Loan Notice
Exhibit B-1(a)    New Vehicle Floorplan Swing Line Loan Notice (Borrowing)
Exhibit B-1(b)    New Vehicle Floorplan Swing Line Loan Notice (Conversion)
Exhibit B-2    Used Vehicle Floorplan Swing Line Loan Notice
Exhibit C    Note
Exhibit D    Assignment and Assumption
Exhibit E    Third Amended and Restated Company Guaranty
Exhibit F    Third Amended and Restated Subsidiary Guaranty
Exhibit G    Compliance Certificate
Exhibit H    Floorplan Joinder Agreement
Exhibit I    [Reserved]
Exhibit J    Fourth Amended and Restated Security Agreement
Exhibit K    New Vehicle Borrower Notice
Exhibit K-2    Used Vehicle Borrower Notice
Exhibit L    Opinion Matters
Exhibit M    Master Intercreditor Agreement
Exhibit N    Forms of U.S. Tax Compliance Certificates
Exhibit O    Conversion Notice
Exhibit P    Notice of Loan Prepayment




    vii


--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED SYNDICATED
NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT


This THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT
AGREEMENT (“Agreement”) is entered into as of November 30, 2016, among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company” and a “Used Vehicle
Borrower”), certain Subsidiaries of the Company party hereto pursuant to Section
2.20 (each a “New Vehicle Borrower”), certain Subsidiaries of the Company party
hereto pursuant to Section 2.21 (each a “Used Vehicle Borrower” and together
with the Company and the New Vehicle Borrowers, the “Borrowers” and each
individually a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties referenced below).
The Company, certain Subsidiaries of the Company party thereto, certain of the
Lenders (the “Existing Lenders”) and the Administrative Agent entered into that
certain Second Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement dated as of July 23, 2014, (as amended, supplemented or
otherwise modified prior to (but excluding) the date hereof, the “Existing
Credit Agreement”), pursuant to which certain of the Existing Lenders agreed to
make a revolving new vehicle floorplan facility and a revolving used vehicle
floorplan facility available to certain of the Borrowers in accordance with the
terms thereof.
The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01     Assignments and Allocations; Amendment and Restatement.
(a)     Simultaneously with the Closing Date, the parties hereby agree that (i)
the initial New Vehicle Floorplan Commitments are $800,000,000, the initial New
Vehicle Floorplan Commitment of each of the New Vehicle Floorplan Lenders
hereunder shall be as set forth in Schedule 2.01A, the outstanding amount of the
New Vehicle Floorplan Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any New Vehicle Floorplan Borrowings of New
Vehicle Floorplan Loans under this Agreement on the Closing Date, but after
giving effect to any repayment or reduction thereof with the proceeds of any
applicable sources) shall be reallocated in accordance with such New Vehicle
Floorplan Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the New Vehicle Floorplan Lenders and from each
New Vehicle Floorplan Lender to each other New Vehicle Floorplan Lender
(including from New Vehicle Floorplan Lenders who increase or reduce their New
Vehicle Floorplan Commitments in connection with this Agreement), with the
1

--------------------------------------------------------------------------------



same force and effect as if such assignments were evidenced by applicable
Assignments and Assumptions (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement but without the payment of any related assignment
fee, and no other documents or instruments, shall be, or shall be required to
be, executed in connection with such assignments (all of which requirements are
hereby waived), (ii) the initial Used Vehicle Floorplan Commitments are
$215,000,000, the initial Used Vehicle Floorplan Commitment of each of the Used
Vehicle Floorplan Lenders hereunder shall be as set forth in Schedule 2.01A, the
outstanding amount of the Used Vehicle Floorplan Loans (as defined in and under
the Existing Credit Agreement, without giving effect to any Used Vehicle
Floorplan Borrowings of Used Vehicle Floorplan Loans under this Agreement on the
Closing Date, but after giving effect to any repayment or reduction thereof with
the proceeds of any applicable sources) shall be reallocated in accordance with
such Used Vehicle Floorplan Commitments and the requisite assignments shall be
deemed to be made in such amounts by and between the Used Vehicle Floorplan
Lenders and from each Used Vehicle Floorplan Lender to each other Used Vehicle
Floorplan Lender (including from Used Vehicle Floorplan Lenders who increase or
reduce their Used Vehicle Floorplan Commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement but without the payment of any
related assignment fee, and no other documents or instruments, shall be, or
shall be required to be, executed in connection with such assignments (all of
which requirements are hereby waived), (iii) the New Vehicle Floorplan Swing
Line (as defined under the Existing Credit Agreement) shall continue as the new
vehicle swing line subfacility hereunder, with the New Vehicle Floorplan Swing
Line Sublimit set out herein, and the New Vehicle Floorplan Swing Line Loans (as
defined in the Existing Credit Agreement), if any, shall continue as and deemed
to be New Vehicle Floorplan Swing Line Borrowings hereunder and (iv) the Used
Vehicle Floorplan Swing Line (as defined under the Existing Credit Agreement)
shall continue as the used vehicle swing line subfacility hereunder, with the
Used Vehicle Floorplan Swing Line Sublimit set out herein, and the Used Vehicle
Floorplan Swing Line Loans (as defined in the Existing Credit Agreement), if
any, shall continue as and deemed to be Used Vehicle Floorplan Swing Line
Borrowings hereunder.
(b)     On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of the Outstanding Amount of all Loans.
(c)    The Borrowers, each Guarantor, the Administrative Agent and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.
2

--------------------------------------------------------------------------------



(d)     Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by any Borrower (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder, as amended, supplemented or
otherwise modified by the terms of this Agreement, (ii) each of this Agreement
and the Notes and the other Loan Documents is given as a substitution or
supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers (as defined in the Existing Credit
Agreement) and the Guarantors (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement or any Prior Loan Document and is not
intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan Document.
Upon the effectiveness of this Agreement, all Loans (as defined in the Existing
Credit Agreement) owing by any Borrower (as defined in the Existing Credit
Agreement) and outstanding under the Existing Credit Agreement shall continue as
Loans hereunder subject to the terms hereof. Loans which are Base Rate Loans,
each as defined and outstanding under the Existing Credit Agreement on the
Closing Date, shall continue to accrue interest at the Base Rate hereunder, and
Loans which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan hereunder shall be as set forth in the
definition of Applicable Rate below, without regard to any margin applicable
thereto under the Existing Credit Agreement prior to the Closing Date. All
accrued but unpaid interest and fees owing under the Existing Credit Agreement
as of the date hereof shall be repaid on the date hereof at the applicable rates
set forth in the Existing Credit Agreement.
1.02     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.
“Acquisition Arrangement” has the meaning specified in Section 7.12.
“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled installment, mandatory prepayment
or redemption, or the exercise of any put right), earlier than
3

--------------------------------------------------------------------------------



six (6) months following the Maturity Date, and (C) has terms (including terms
of maturity and amortization) that are typical for indebtedness of such type
issued at such time and such terms (other than applicable rates of interest) are
otherwise no more restrictive, or less advantageous to the Lenders, than the
Loan Documents or are otherwise on terms satisfactory to the Administrative
Agent, and (ii) after giving effect to the issuance of such Indebtedness, (A) no
Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (B) all other requirements set forth in Section 7.03(l)
shall have been met.
“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means, collectively, the Aggregate New Vehicle Floorplan
Commitments and the Aggregate Used Vehicle Floorplan Commitments.
“Aggregate New Vehicle Floorplan Commitments” means the New Vehicle Floorplan
Commitments of all the New Vehicle Floorplan Lenders.
“Aggregate Used Vehicle Floorplan Commitments” means the Used Vehicle Floorplan
Commitments of all the Used Vehicle Floorplan Lenders.
“Agreement” means this Third Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement.
“Amendment No. 1 Effective Date” means March 31, 2020.
4

--------------------------------------------------------------------------------



“Amendment No. 2” means that certain Amendment No. 2 to Third Amended and
Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of
the Amendment No. 2 Effective Date among the Company, certain Subsidiaries of
the Company, the Lenders party thereto, the Administrative Agent, the New
Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender.
“Amendment No. 2 Effective Date” means May 20, 2020.
“Amendment No. 3” means that certain Amendment No. 3 to Third Amended and
Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of
the Amendment No. 3 Effective Date among the Company, certain Subsidiaries of
the Company, the Lenders party thereto, the Administrative Agent, the New
Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and the Revolving
Administrative Agent.
“Amendment No. 3 Effective Date” means September 17, 2020.
“Applicable Facility” means the New Vehicle Floorplan Facility or the Used
Vehicle Floorplan Facility, as applicable.
“Applicable New Vehicle Floorplan Percentage” means with respect to any New
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate New Vehicle Floorplan Commitments represented by
such Lender’s New Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.24. If the commitment of each New Vehicle
Floorplan Lender to make New Vehicle Floorplan Loans have been terminated
pursuant to Section 8.04 or if the Aggregate New Vehicle Floorplan Commitments
have expired, then the Applicable New Vehicle Floorplan Percentage of each New
Vehicle Floorplan Lender shall be determined based on the Applicable New Vehicle
Floorplan Percentage of such New Vehicle Floorplan Lender most recently in
effect, giving effect to any subsequent assignments and to any Lender’s status
as a Defaulting Lender. The initial Applicable New Vehicle Floorplan Percentage
of each New Vehicle Floorplan Lender is set forth opposite the name of such New
Vehicle Floorplan Lender on Schedule 2.01A or in the Assignment and Assumption
pursuant to which such New Vehicle Floorplan Lender becomes a party hereto, as
applicable.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.24. If the commitment of each Lender under an Applicable
Facility to make Loans under such Applicable Facility has been terminated
pursuant to Section 8.02 or Section 8.04 or if the Aggregate New Vehicle
Floorplan Commitments or the Aggregate Used Vehicle Floorplan Commitments, as
applicable, have expired, then for the purposes of determining the Applicable
Percentage of any Lender, the Commitment of such Lender under such Applicable
Facility shall be calculated in accordance with the second sentence of the
definition of “Applicable New Vehicle Floorplan Percentage” or “Applicable Used
Vehicle Floorplan Percentage”, as the case may be.
5

--------------------------------------------------------------------------------



“Applicable Rate” means, from time to time, the following percentages per annum:


Applicable Rate

Commitment Fee on New Vehicle Floorplan FacilityCommitment Fee on Used Vehicle
Floorplan FacilityEurodollar Rate Loans + (for New Vehicle Floorplan
Facility)Base Rate Loans + (for New Vehicle Floorplan Facility)Eurodollar Rate
Loans + (for Used Vehicle Floorplan Facility)Base Rate Loans + (for Used Vehicle
Floorplan Facility)0.15%0.15%1.25%0.25%1.50%0.50%



“Applicable Used Vehicle Floorplan Percentage” means with respect to any Used
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Used Vehicle Floorplan Commitments represented
by such Lender’s Used Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.24. If the commitment of each Used Vehicle
Floorplan Lender to make Used Vehicle Floorplan Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Used Vehicle Floorplan Commitments
have expired, then the Applicable Used Vehicle Floorplan Percentage of each Used
Vehicle Floorplan Lender shall be determined based on the Applicable Used
Vehicle Floorplan Percentage of such Used Vehicle Floorplan Lender most recently
in effect, giving effect to any subsequent assignments and to any Lender’s
status as a Defaulting Lender. The initial Applicable Used Vehicle Floorplan
Percentage of each Used Vehicle Floorplan Lender is set forth opposite the name
of such Used Vehicle Floorplan Lender on Schedule 2.01A or in the Assignment and
Assumption pursuant to which such Used Vehicle Floorplan Lender becomes a party
hereto, as applicable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
6

--------------------------------------------------------------------------------



“Auction Agreements” means any written agreement entered into between the Used
Vehicle Swing Line Lender and any auction house acceptable to the Used Vehicle
Swing Line Lender providing for payment of funds directly by the Used Vehicle
Swing Line Lender to the applicable auction house for the purchase of one or
more Used Vehicles by one or more Used Vehicle Borrowers, as the same may be
amended, restated or otherwise modified from time to time.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.
“Availability Period” means:
(a) in the case of the New Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.11 and (iii) the date of termination of the commitment of each New
Vehicle Floorplan Lender to make New Vehicle Floorplan Loans pursuant to Section
8.04, and
(b) in the case of the Used Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Used Vehicle Floorplan Commitments pursuant
to Section 2.11 and (iii) the date of termination of the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans pursuant to
Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Letter” means (i) the letter agreement, dated October 20, 2016,
among the Company, the Administrative Agent and the Arranger and (2) the letter
agreement, dated May 20, 2020, among the Company and the Administrative Agent.
7

--------------------------------------------------------------------------------



“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.
“Base Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or a
Used Vehicle Floorplan Committed Loan, as the context may require, that is a
Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a New Vehicle Floorplan Borrowing or a Used Vehicle Floorplan
Borrowing, as the context may require.
“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:
(A)    $110,000,000; plus
(B)    50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning September 30, 2016 and ending on
the last day of the Company's last fiscal quarter ending prior to the date of
such Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus
8

--------------------------------------------------------------------------------



(C)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company either (x) as capital contributions
in the form of common equity to the Company or (y) from the issuance or sale
(other than to any of its Subsidiaries) of Qualified Capital Stock of the
Company or any options, warrants or rights to purchase such Qualified Capital
Stock of the Company (except, in each case, to the extent such proceeds are used
to purchase, redeem or otherwise retire Capital Stock or Subordinated
Indebtedness as set forth below) (and excluding the net cash proceeds and the
fair market value of assets other than cash received from the issuance of
Qualified Capital Stock financed, directly or indirectly, using funds borrowed
from the Company or any Subsidiary until and to the extent such borrowing is
repaid); plus
(D)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company (other than from any of its
Subsidiaries) upon the exercise of any options, warrants or rights to purchase
Qualified Capital Stock of the Company (and excluding the net cash proceeds and
the fair market value of assets other than cash received from the exercise of
any options, warrants or rights to purchase Qualified Capital Stock financed,
directly or indirectly, using funds borrowed from the Company or any Subsidiary
until and to the extent such borrowing is repaid); plus
(E)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company from the conversion or exchange, if
any, of debt securities or Redeemable Capital Stock of the Company or its
Restricted Subsidiaries into or for qualified Capital Stock of the Company plus,
to the extent such debt securities or Redeemable Capital Stock were issued after
September 30, 2016, upon the conversion or exchange of such debt securities or
Redeemable Capital Stock, the aggregate of net cash proceeds and the fair market
value of assets other than cash received from their original issuance (and
excluding the net cash proceeds and the fair market value of assets other than
cash received from the conversion or exchange of debt securities or Redeemable
Capital Stock financed, directly or indirectly, using funds borrowed from the
Company or any Subsidiary until and to the extent such borrowing is repaid);
plus
(F)    in the case of the disposition or repayment of any Specified Investment
made after September 30, 2016, and on or prior to such date of determination, an
amount (to the extent not included in Consolidated Net Income) equal to (a) the
lesser of (i) the return of capital with respect to such Investment and (ii) the
initial amount of such Investment, in either case, less the cost of the
disposition of such Investment and net of taxes.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
9

--------------------------------------------------------------------------------



“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.
“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person's capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) and the
Lenders, as collateral for Obligations in respect of New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O.
10

--------------------------------------------------------------------------------



Bruton Smith and B. Scott Smith (collectively with O. Bruton Smith and B. Scott
Smith, a “Smith Family Member”); or (iii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners and owners of which are
Smith Family Members, (the persons and entities in “i”, “ii”, and “iii” being
referred to, collectively and individually, as the “Smith Group”) so long as in
the case of clauses (ii) and (iii) O. Bruton Smith or B. Scott Smith retains a
majority of the voting rights associated with such ownership) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 25%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
(c)    any Person or two or more Persons (excluding members of the Smith Group
so long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or
(d)    the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.
“Closing Date” means November 30, 2016.
“Code” means the Internal Revenue Code of 1986.
11

--------------------------------------------------------------------------------



“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Revolving Administrative Agent, on behalf of
the Secured Parties, is granted a Lien under any Security Instrument as security
for all or any portion of the Obligations.
“Commitment” means, as to each Lender, the New Vehicle Floorplan Commitment and
Used Vehicle Floorplan Commitment of such Lender.
“Committed Borrowing” means a New Vehicle Committed Borrowing or a Used Vehicle
Committed Borrowing, as the context may require.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means that certain Third Amended and Restated Company
Guaranty Agreement executed by the Company in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E, as supplemented,
amended, or modified from time to time.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).
“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.
“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net Income for such period: (i) Consolidated Interest
Expense with respect to non-floorplan Indebtedness (including interest expense
not payable in cash), (ii) charges against income for foreign, Federal, state
and local income taxes, (iii) depreciation expense, (iv) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (v) non-cash charges, (vi) all extraordinary losses, (vii)
legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash
lease termination charges, net of any amortization of such charges, minus (c) to
the extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term Indebtedness.
12

--------------------------------------------------------------------------------



“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period, minus (f) cash refunds of Federal, state, local and foreign income taxes
received by the Company and its Subsidiaries on a consolidated basis during such
period. The calculation of “Consolidated Fixed Charges” is further described in
Section 1.04(d).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.


“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving
13

--------------------------------------------------------------------------------



Facility Liquidity Amount (as defined in the Revolving Credit Agreement on the
date hereof) to (b) the sum of (i) Consolidated Current Liabilities (but
excluding, without duplication and only to the extent such amounts would
otherwise have been included in this clause (b)(i), (A) such Consolidated
Current Liabilities consisting of any holder put right, balloon, bullet or
similar final scheduled principal payment that would repay any Indebtedness
permitted by Section 7.03 in full, other than any such holder put right,
balloon, bullet or final payment which is due within ninety (90) days following
such date of determination, and (B) any Temporary Indebtedness) plus (ii)
without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.
“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets which payments are made or
are required to be made during such period, in each case to the extent treated
as principal in accordance with GAAP (other than any balloon, bullet or similar
final scheduled principal payment that repays such Indebtedness in full). It is
acknowledged that payments permitted under Section 7.15 shall not be deemed to
be scheduled payments of principal for purposes of determining “Consolidated
Principal Payments”.
“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date minus (ii) the aggregate amount as of the date of determination of
unrestricted domestic cash held in (x) accounts on the consolidated balance
sheet of the applicable Person and its Restricted Subsidiaries as of such date
to the extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which any such Person is a party and such
cash is not subject to any Lien and (y) accounts established with Silo Lenders,
if any, as an offset to floor plan notes payable that are reflected on the
consolidated balance sheet of the applicable Person and its Restricted
Subsidiaries as of such date to the extent the use thereof is not prohibited or
restricted by law or any contract to which any such Person is a party and is not
subject to any Lien; provided that the aggregate amount of cash under clauses
(x) and (y) for purposes of this calculation shall in no event exceed
$50,000,000 at any time, plus (iii) eight (8) times Consolidated Rental Expense
for the period of four fiscal quarters most recently ended (excluding
Consolidated Rental Expense relating to any real property acquired during the
period of four fiscal quarters most recently ended but including as Consolidated
Rental Expense the “rental payments” for any real property Disposed of and
leased back to the
14

--------------------------------------------------------------------------------



Company or its Subsidiaries during the period of four fiscal quarters most
recently ended as if such sale-leaseback transaction had occurred on and such
“rental payments” began on the first day of such applicable four fiscal quarter
period) to (b) Consolidated EBITDAR for the period of four fiscal quarters most
recently ended.
“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion Notice” means a notice from the Company delivered pursuant to
Section 2.07 requesting that (a) any portion of the Aggregate New Vehicle
Floorplan Commitments be converted into Aggregate Used Vehicle Floorplan
Commitments, (b) any portion of the Aggregate Used Vehicle Floorplan Commitments
be converted into Aggregate New Vehicle Floorplan Commitments, (c) any portion
of Floorplan Commitments converted from Aggregate New Vehicle Floorplan
Commitments be restored to Aggregate New Vehicle Floorplan Commitments, or (c)
any portion of Floorplan Commitments converted from Aggregate Used Vehicle
Floorplan Commitments be restored to Aggregate New Vehicle Floorplan
Commitments, as applicable, which notice, in each case, shall be substantially
in the form of Exhibit O.
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) to the extent such Acquisition (or any other
Acquisition or proposed Acquisition included in the calculation of any threshold
set forth in Section 6.14 or 7.12) includes the purchase or leasing of any real
property, the
15

--------------------------------------------------------------------------------



consideration attributable to such real property shall be excluded from the
calculation of Cost of Acquisition, and (z) amounts under clause (iv) above
shall be excluded from the calculation of Cost of Acquisition to the extent that
such amounts as of the date of entering into any agreement with respect to such
Acquisition are not reasonably expected to exceed $5,000,000 in the aggregate
(each such determination for each applicable year of earnouts and other
contingent obligations with respect to the applicable Acquisition to be based on
the reasonably expected operations and financial condition of the Company and
its Subsidiaries during the first year after the date of the applicable
Acquisition). For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Company shall be valued in accordance
with GAAP.
“Covered Entity” has the meaning specified in Section 10.21.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Deemed Floored” means, (i) with respect to each New Vehicle, the date the
initial New Vehicle Floorplan Borrowing is deemed to be made with respect to
such New Vehicle by a New Vehicle Floorplan Lender, including the New Vehicle
Swing Line Lender, under the New Vehicle Floorplan Facility and (ii) with
respect to each Used Vehicle, the date the initial Used Vehicle Floorplan
Borrowing is deemed to be made with respect to such Used Vehicle by a Used
Vehicle Floorplan Lender, including the Used Vehicle Swing Line Lender, under
the Used Vehicle Floorplan Facility. Used Vehicles financed as of the Amendment
No. 2 Effective Date after giving effect to Amendment No. 2 shall be “Deemed
Floored” as of the Amendment No. 2 Effective Date.
“Default” means any event or condition that constitutes a New Vehicle Event of
Default or a Used Vehicle Event of Default or that, with the giving of any
notice, the passage of time, or both, would be a New Vehicle Event of Default or
a Used Vehicle Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in respect of New Vehicle Floorplan Swing Line Loans or Used
Vehicle Floorplan Swing Line Loans, or has failed to perform any of its funding
obligations under the Revolving Credit Agreement including in respect of its
Revolving Facility Loans (as defined in the Revolving Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such
16

--------------------------------------------------------------------------------



failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in writing) has not been
satisfied, (b) has notified any Borrower or the Administrative Agent that it
does not intend to comply with any such funding obligations or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) with respect to its funding obligations hereunder, thereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent, that it will
comply with such funding obligations (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, a
custodian appointed for it, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the New
Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and each other
Lender promptly following such determination.
“Demonstrator” means a New Vehicle that (i) has not been previously titled
(other than to a New Vehicle Borrower in accordance with applicable law), (ii)
is the then current model year or last model year, (iii) has an odometer reading
of less than 7500 miles and (iv) is designated by the applicable New Vehicle
Borrower as such.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
17

--------------------------------------------------------------------------------



“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar” and “$” mean lawful money of the United States.
“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Lenders and at
least one Silo Lender. The Dual Subsidiaries as of the Amendment No. 3 Effective
Date are set forth on Schedule 1.01B. The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Sections
2.22 and 7.17.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights
18

--------------------------------------------------------------------------------



for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA in excess of (i) in the
case of the Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan
No. 001, $25,000,000 and (ii) in all other cases, $1,000,000; (d) the filing of
a notice of intent to terminate or the treatment of a Pension Plan amendment as
a termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, Multiemployer Plan or Multiple
Employer Plan; (f) any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan of any Borrower or any
ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the determination
that any Pension Plan, Multiemployer Plan or Multiple Employer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means,
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg
19

--------------------------------------------------------------------------------



screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.
“Eurodollar Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or
a Used Vehicle Floorplan Committed Loan, as the context may require, that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a New Vehicle
Floorplan Swing Line Loan or a Used Vehicle Floorplan Swing Line Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” means either a New Vehicle Event of Default or a Used Vehicle
Event of Default.
“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
Indenture Notes; (iii) Investments in any of the Indenture Notes; (iv) Temporary
Cash Investments; (v) Investments acquired by the Company or any Restricted
Subsidiary in connection with an asset sale permitted by the Indenture to the
extent such Investments are non-cash proceeds; (vi) any Investment to the extent
the consideration therefor consists of Qualified Capital Stock of the Company or
any Restricted Subsidiary; (vii) Investments representing Capital Stock or
obligations issued to the Company or any Restricted Subsidiary in the ordinary
course of the good faith settlement of claims against any other Person by reason
of a composition or readjustment of debt or a reorganization of any debtor or
any Restricted Subsidiary; (viii) prepaid expenses advanced to employees in the
ordinary course of business or other loans or advances to employees in the
ordinary course of business not to exceed $1.0 million in the aggregate at any
one time outstanding; (ix) Investments in existence on May 9, 2013; (x)
deposits, including interest-bearing deposits, maintained in the ordinary course
of business in banks or with floor
20

--------------------------------------------------------------------------------



plan lenders; endorsements for collection or deposit in the ordinary course of
business by such Person of bank drafts and similar negotiable instruments of
such other Person received as payment for ordinary course of business trade
receivables; (xi) Investments acquired in exchange for the issuance of Capital
Stock (other than Redeemable Capital Stock or Preferred Stock) of the Company or
acquired with the net cash proceeds received by the Company after the date of
this Agreement from the issuance and sale of Capital Stock (other than
Redeemable Capital Stock or Preferred Stock); provided that such net cash
proceeds are used to make such Investment within 10 days of the receipt thereof;
(xii) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and worker’s compensation, performance and other
similar deposits provided to third parties in the ordinary course of business;
(xiii) consumer loans and leases entered into, purchased or otherwise acquired
by the Company or its Subsidiaries, as lender, lessor or assignee, as
applicable, in the ordinary course of business consistent with past practices;
(xiv) items described in clause (c) of the definition of “Investment”; and (xv)
in addition to the Investments described in clauses (i) through (xiv) above,
Investments in an amount not to exceed the greater of (a) $25.0 million and (b)
1% of the Company’s consolidated tangible assets in the aggregate at any one
time outstanding.
“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
(as such term is defined in the Revolving Credit Agreement), and any related
contracts, real property rights, fixtures, or proceeds thereof located at,
attached to, or relating to any Eligible Borrowing Base Real Estate.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Company and the Borrowers shall have permanently
terminated the credit facilities under the Loan Documents by final payment in
full of all Outstanding Amounts, together with all accrued and unpaid interest
and fees thereon; (b) all Commitments shall have terminated or expired; and (c)
the Company and each other Loan Party shall have fully, finally and irrevocably
paid and satisfied in full all of their respective Obligations and liabilities
arising under the Loan Documents, (except for future obligations consisting of
continuing indemnities
21

--------------------------------------------------------------------------------



and other contingent Obligations of the Company or any Loan Party that may be
owing to the Administrative Agent, the Revolving Administrative Agent, any of
their respective Related Parties or any Lender pursuant to the Loan Documents
and expressly survive termination of this Agreement or any other Loan Document).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fleet Vehicle” means one of a large group of New Vehicles sold to a Person
(e.g., a rental car agency) which purchases in excess of ten (10) Vehicles per
purchase contract for commercial use.
“Flood Hazard Property” means any real property with respect to which the
Administrative Agent requests a flood hazard determination in its sole
discretion and which is determined to be in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.
“Flood Requirements” means the following, with respect to any Flood Hazard
Property, in each case in form and substance satisfactory to the Lenders: (a)
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such real
property is a Flood Hazard Property and (ii) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (b) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Lenders and naming
the Administrative Agent as loss payee on behalf of the Lenders; and (c)
property level information sufficient for the Lenders to determine the adequacy
of flood insurance.
“Floorplan On-line System” has the meaning set forth in Section 2.05.
“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under laws of a
jurisdiction other than that in which such Borrower
22

--------------------------------------------------------------------------------



is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.
“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.
The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.
“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the New Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of New Vehicle Floorplan Swing Line Loans other than New
Vehicle Floorplan Swing Line Loans as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.24(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to the New Vehicle
Swing Line Lender shall have been provided in accordance with Section 2.24, and
(b) with respect to the Used Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Used Vehicle Floorplan Swing Line Loans other than Used
Vehicle Floorplan Swing Line Loans as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.24(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to the Used Vehicle
Swing Line Lender shall have been provided in accordance with Section 2.24.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to
23

--------------------------------------------------------------------------------



government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Grantor” has the meaning specified in Section 2A.03.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.
“Guarantors” means, collectively, (a) the Company and (b) the Subsidiary
Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
24

--------------------------------------------------------------------------------



(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means that certain 6.125% Senior Subordinated Notes due 2027
Indenture, dated as of March 10, 2017, by and among the Company, the guarantors
named therein and U.S. Bank National Association, as trustee.
“Indenture Notes” means the notes issued pursuant to the Indenture.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means the Automatic Debit Date of each calendar month.
“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.
25

--------------------------------------------------------------------------------



“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Inventory” has the meaning given such term in Section 9-102 of the UCC.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means each Floorplan Joinder Agreement, substantially in the
form of Exhibit H, executed and delivered by a Subsidiary or any other Person to
the Administrative Agent and the Revolving Administrative Agent, for the benefit
of the Secured Parties, pursuant to Section 6.14.


“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the New Vehicle Swing Line Lender and the Used
Vehicle Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or
26

--------------------------------------------------------------------------------



such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means a New Vehicle Floorplan Loan or a Used Vehicle Floorplan Loan, as
the context may require.
“Loan Documents” means, collectively, this Agreement, each Note, each Payment
Commitment, each Payoff Letter Commitment, each Auction Agreement, the Security
Agreement, each Joinder Agreement, each other Security Instrument, each
Guaranty, the Bank of America Letter and any agreement creating or perfecting
rights in Cash Collateral or other credit support pursuant to the provisions of
Section 2.234 of this Agreement.
“Loan Parties” means, collectively, the Company, each New Vehicle Borrower, each
Used Vehicle Borrower, each Guarantor, each party executing the Security
Agreement as a “Floorplan Subsidiary Grantor” and each Person (other than the
Administrative Agent, the Revolving Administrative Agent, any Lender, any Silo
Lender or any landlord executing a Landlord Waiver) executing any other Security
Instrument.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


27

--------------------------------------------------------------------------------



“Master Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Revolving Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit M, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.


“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Borrowers, the Guarantors and the other Loan
Parties, taken as a whole, to perform their respective obligations under any
Loan Document to which any of them is a party (unless such Borrower, Guarantor
or other Loan Party has repaid in full all of its respective Obligations and is
no longer a Loan Party in accordance with the terms of this Agreement and the
other Loan Documents) or (b) an adverse effect on the rights and remedies of the
Administrative Agent, the Revolving Administrative Agent (in its capacity as
collateral agent for the Secured Parties) or the Lenders under the Loan
Documents.
“Maturity Date” means November 30, 2022; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Book Value” means, (i) for any contract-in-transit, the net book value of
such contract-in-transit as reflected on the books of the Company in accordance
with GAAP, and (ii) for any Vehicle, the net book value of such Vehicle as
reflected on the books of the Company in accordance with GAAP, after netting out
(without limitation) (a) the cost of payoff of any Lien (including any consumer
Lien) on such Vehicle excluding the Lien of the Administrative Agent under the
Loan Documents and (b) reserves maintained in accordance with the Company’s
internal accounting policies; provided that, in no event shall “Net Book Value”
of any asset described herein exceed the value of such asset reflected on the
books of the Company and its Subsidiaries.
“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:
28

--------------------------------------------------------------------------------



(i)    the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over
(ii)    the sum of
(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith), and (2) any net obligations of such
Person under any Swap Contract that relates to such Indebtedness and is also
required by the terms of such Swap Contract to be repaid,
(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction, and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.
“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles, Demonstrators and Service
Loaner Vehicles, in each case whether or not held for sale.
“New Vehicle Borrower” has the meaning specified in the introductory paragraph
hereto; provided that, subject to Section 2.22, in no event shall a Foreign
Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “New Vehicle
Borrower”.
“New Vehicle Borrower Notice” has the meaning specified in Section 2.20(b).
“New Vehicle Event of Default” has the meaning specified in Section 8.03.
“New Vehicle Floorplan Borrowing” means a New Vehicle Floorplan Committed
Borrowing or a New Vehicle Floorplan Swing Line Borrowing, as the context may
require.
“New Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make New Vehicle Floorplan Committed Loans to the New Vehicle Borrowers
pursuant to Section 2.01, and (b) purchase participations in New Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
29

--------------------------------------------------------------------------------



“New Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous New Vehicle Floorplan Committed Loans of the same Type made by each
of the New Vehicle Floorplan Lenders pursuant to Section 2.01.
“New Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.01.
“New Vehicle Floorplan Committed Loan Notice” means a notice of (a) a New
Vehicle Floorplan Committed Borrowing, or (b) a conversion of New Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section 2.02,
which shall be substantially in the form of Exhibit A-1 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.01 through 2.05 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.
“New Vehicle Floorplan Lender” means each Lender that has a New Vehicle
Floorplan Commitment or, following termination of the New Vehicle Floorplan
Commitments, has New Vehicle Floorplan Loans outstanding.
“New Vehicle Floorplan Loan” means an extension of credit by a New Vehicle
Floorplan Lender to a New Vehicle Borrower under Article II in the form of a New
Vehicle Floorplan Committed Loan or a New Vehicle Floorplan Swing Line Loan.
“New Vehicle Floorplan Operations Group” means the group at Bank of America that
operates and administers the New Vehicle Floorplan Facility.
“New Vehicle Floorplan Overdraft” has the meaning specified in Section 2.04.
“New Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the New Vehicle Floorplan Swing Line Lender pursuant to Section
2.03.
“New Vehicle Floorplan Swing Line Borrowing” means a borrowing of a New Vehicle
Floorplan Swing Line Loan pursuant to Section 2.03.
“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Floorplan Swing Line Loans, or any successor new vehicle
swing line lender hereunder.
“New Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.03(a).
“New Vehicle Floorplan Swing Line Loan Notice” means a notice of a New Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.03(b), which shall be
substantially in the form of Exhibit B-1(a) in the case of a New Vehicle
Floorplan Swing Line Borrowing and Exhibit B-1(b) in the case of a conversion of
any New Vehicle Floorplan Swing Line Loan from one Type to the other or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the
30

--------------------------------------------------------------------------------



Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“New Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $65,000,000 and (b) the Aggregate New Vehicle Floorplan Commitments. The
New Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate New Vehicle Floorplan Commitments.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Note” means a promissory note made by a Borrower or Borrowers, in favor of a
Lender evidencing Loans made by such Lender to such Borrower or Borrowers, as
applicable, substantially in the form of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit P or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or
31

--------------------------------------------------------------------------------



perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Out of Balance” means, with respect to (i) a New Vehicle Floorplan Loan, the
outstanding balance thereof has not been paid in accordance with Section
2.11(a)(iii) and (ii) a Used Vehicle Floorplan Loan, the outstanding balance
thereof has not been paid in accordance with Section 2.11(a)(iv).
“Outstanding Amount” means (i) with respect to New Vehicle Floorplan Committed
Loans and New Vehicle Floorplan Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of New Vehicle Floorplan Committed Loans and New
Vehicle Floorplan Swing Line Loans, as the case may be, occurring on such date
and (ii) with respect to Used Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments of
repayments of Used Vehicle Floorplan Committed Loans and Used Vehicle Floorplan
Swing Line Loans, as the case may be, occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender, in the case of New Vehicles, or the Used Vehicle
Swing Line Lender, in the case of Used Vehicles, and a vehicle manufacturer or
distributor (and if required pursuant to the terms of the Payment Commitment,
the applicable Borrower), providing for advances of the proceeds of New Vehicle
Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans, as
applicable, directly by the New Vehicle Swing Line Lender, in the case of New
Vehicle Floor Plan Loans, or the Used Vehicle Swing Line Lender, in the case of
Used Vehicle Floor Plan Loans, to such manufacturer or distributor in payment
for the purchase of New Vehicles by the applicable New Vehicle Borrower or Used
Vehicles by the applicable Used Vehicle Borrower, respectively.
“Payoff Letter Commitment” means a written agreement entered into between the
New Vehicle Swing Line Lender, in the case of New Vehicles, or the Used Vehicle
Swing Line Lender, in the case of Used Vehicles, and a financial institution
(and if required pursuant to the terms of the Payoff Letter Commitment, the
applicable Borrower), which agreement is delivered in connection with the payoff
of floorplan financing provided by such financial institution and provides for
advances of the proceeds of New Vehicle Floorplan Swing Line Loans or Used
Vehicle Swing Line Loans, as applicable, directly by the New Vehicle Swing Line
Lender, in the case of New Vehicle Floor Plan Loans, or the Used Vehicle Swing
Line Lender, in the case of
32

--------------------------------------------------------------------------------



Used Vehicle Floor Plan Loans, to such financial institution in order to pay for
or refinance the purchase of New Vehicles by the applicable New Vehicle Borrower
or Used Vehicles by the applicable Used Vehicle Borrower, respectively.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” shall mean the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition permitted by Section 7.12.
“Permitted Disposition” means any Disposition permitted by Section 7.05.
“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.
“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof; provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.
“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.
“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to this Agreement)
incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance
33

--------------------------------------------------------------------------------



companies (“Silo Lenders”) to such Subsidiaries, provided that (i) with respect
to financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.
“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated finance companies or other Persons to
the Company or such Subsidiary (“Service Loaner Lenders”) so long as (i) such
Indebtedness is secured solely by a Lien on said Service Loaner Vehicles so
financed by the respective Service Loaner Lenders and the proceeds of such
Service Loaner Vehicles, (ii) such Indebtedness is on terms (including pricing
terms) that, taken as a whole, are more favorable to the Company and its
Subsidiaries than the terms of this Agreement, and (iii) the Company has
obtained and delivered to the Administrative Agent an intercreditor agreement
executed by such applicable Service Loaner Lender, which intercreditor agreement
(x) is in form and substance reasonably satisfactory to the Administrative
Agent, (y) acknowledges that such Indebtedness is secured solely by a Lien on
said Service Loaner Vehicles so financed and the proceeds thereof and (z) does
not conflict with or violate the terms of the Master Intercreditor Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.
“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11
calculated as if the event with respect to which Pro Forma Compliance is being
tested had occurred on the first day of each relevant period with respect to
which current compliance with such financial covenant would be determined (for
example, in the case of a financial covenant based on Consolidated EBITDAR, as
if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered
34

--------------------------------------------------------------------------------



pursuant to Section 6.01(a) or (b)). Pro forma calculations made pursuant to
this definition that require calculations of Consolidated EBITDAR on a pro forma
basis will be made in accordance with Section 1.04(d).
“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any Indenture Notes would have similar rights),
or is convertible into or exchangeable for debt securities at any time prior to
any such stated maturity at the option of the holder thereof.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement, that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
35

--------------------------------------------------------------------------------



“Removed Franchise” has the meaning specified in Section 2.22(a).
“Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service loaner vehicle or is periodically subject to a rental
contract with customers of the New Vehicle Borrower for loaner or rental periods
of up to thirty (30) consecutive days or is used by dealership personnel in
connection with parts and service operations.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Borrowing” means (a) with respect to a New Vehicle Floorplan
Committed Borrowing, or conversion of New Vehicle Floorplan Committed Loans, a
New Vehicle Floorplan Committed Loan Notice, (b) with respect to a New Vehicle
Floorplan Swing Line Loan, or conversion of New Vehicle Floorplan Swing Line
Loans, a New Vehicle Floorplan Swing Line Loan Notice, (c) with respect to a
Used Vehicle Floorplan Committed Borrowing, or conversion of Used Vehicle
Floorplan Committed Loans, a Used Vehicle Floorplan Committed Loan Notice, and
(d) with respect to a Used Vehicle Floorplan Swing Line Loan, or conversion of
Used Vehicle Floorplan Swing Line Loans, a Used Vehicle Floorplan Swing Line
Loan Notice.
“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.
“Required Lenders” means, as of any date of determination, at least three (3)
Lenders whose Applicable Percentages aggregate at least 50% of the Aggregate
Commitments, or, (i) if there are three (3) Lenders on such date of
determination, “Required Lenders” shall mean at least two (2) Lenders whose
Applicable Percentages aggregate at least 50% of the Aggregate Commitments, (ii)
if there is one (1) Lender on such date of determination, “Required Lenders”
shall mean such Lender, (iii) if the commitment of each Lender under an
Applicable Facility to make Loans have been terminated pursuant to Section 8.02
or 8.04, the Commitments under such Applicable Facility shall be calculated
based on the Total New Vehicle Floorplan Outstandings or Total Used Vehicle
Floorplan Outstandings (as the case may be) with respect to such Applicable
Facility (with the aggregate amount of each Lender’s risk participation and
funded participation in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans, as applicable, being deemed “held” by such Lender
for purposes of this definition), (iv) the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, (v) in the
event that at the time of such determination any New Vehicle Floorplan Overdraft
is outstanding, each of (x) the Aggregate Commitments and the Total New Vehicle
Floorplan Outstandings, and (y) the Commitment of or Total New Vehicle Floorplan
Outstandings held by the New Vehicle Swing Line Lender (as the case may be),
shall be deemed for purposes of this determination to be increased in the amount
of such outstanding New Vehicle Floorplan Overdraft and (vi) in the event that
at the time of such determination any Used Vehicle Floorplan Overdraft is
outstanding, each of (x) the Aggregate Commitments and the Total Used Vehicle
Floorplan Outstandings, and (y) the Commitment of or Total Used Vehicle
Floorplan Outstandings held by the Used Vehicle Swing Line Lender (as the case
may be), shall
36

--------------------------------------------------------------------------------



be deemed for purposes of this determination to be increased in the amount of
such outstanding Used Vehicle Floorplan Overdraft.
“Required New Vehicle Floorplan Lenders” means, as of any date of determination,
at least three (3) New Vehicle Floorplan Lenders whose Applicable New Vehicle
Floorplan Percentages aggregate at least 50% of the Aggregate New Vehicle
Floorplan Commitments, provided that, (i) if there are three (3) New Vehicle
Floorplan Lenders on such date of determination, “Required New Vehicle Floorplan
Lenders” shall mean at least two (2) New Vehicle Floorplan Lenders whose
Applicable New Vehicle Floorplan Percentages aggregate at least 50% of the
Aggregate New Vehicle Floorplan Commitments, (ii) if there is one (1) New
Vehicle Floorplan Lender on such date of determination, “Required New Vehicle
Floorplan Lenders” shall mean such Lender, and (iii) if the commitment of each
New Vehicle Floorplan Lender to make New Vehicle Floorplan Loans has been
terminated pursuant to Section 8.04, the New Vehicle Floorplan Commitments shall
be calculated based on the Total New Vehicle Floorplan Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
New Vehicle Floorplan Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided further that the New Vehicle Floorplan
Commitment of, and the portion of the Total New Vehicle Floorplan Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required New Vehicle Floorplan Lenders.
“Required Revolving Lenders” has the meaning specified for the term “Required
Lenders” in the Revolving Credit Agreement.
“Required Used Vehicle Floorplan Lenders” means, as of any date of
determination, at least three (3) Used Vehicle Floorplan Lenders whose
Applicable Used Vehicle Floorplan Percentages aggregate at least 50% of the
Aggregate Used Vehicle Floorplan Commitments, provided that, (i) if there are
three (3) Used Vehicle Floorplan Lenders on such date of determination,
“Required Used Vehicle Floorplan Lenders” shall mean at least two (2) Used
Vehicle Floorplan Lenders whose Applicable Used Vehicle Floorplan Percentages
aggregate at least 50% of the Aggregate Used Vehicle Floorplan Commitments, (ii)
if there is one (1) Used Vehicle Floorplan Lender on such date of determination,
“Required Used Vehicle Floorplan Lenders” shall mean such Lender, and (iii) if
the commitment of each Used Vehicle Floorplan Lender to make Used Vehicle
Floorplan Loans has been terminated pursuant to Section 8.04, the Used Vehicle
Floorplan Commitments shall be calculated based on the Total Used Vehicle
Floorplan Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in Used Vehicle Floorplan Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided further that the Used Vehicle Floorplan Commitment of, and the portion
of the Total Used Vehicle Floorplan Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Used Vehicle Floorplan Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificate pursuant to Section 4.01, the secretary or
37

--------------------------------------------------------------------------------



assistant secretary of a Loan Party, and, solely for the purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.
“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include any Special Purpose Insurance Captive.
“Revolving Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Revolving Credit Agreement or any
successor administrative agent under the Revolving Credit Agreement) serving as
the collateral agent on behalf of the Secured Parties under the Loan Documents.
“Revolving Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of the date hereof among the Company, the Revolving
Administrative Agent and the Revolving Lenders, as amended, supplemented or
otherwise modified from time to time.
“Revolving Credit Facility” means the revolving credit facility described in the
Revolving Credit Agreement providing for revolving loans to the Company by the
Revolving Lenders.
38

--------------------------------------------------------------------------------



“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.
“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.
“Revolving Facility Loan” means a loan by a Revolving Lender to the Company
under the Revolving Credit Agreement.
“Revolving Lender” means each lender that has a commitment under the Revolving
Credit Facility or, following termination of such commitments, has Revolving
Facility Loans outstanding.
“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.
“Revolving Secured Party” has the meaning specified for the term “Secured Party”
in the Revolving Credit Agreement.
“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Revolving Administrative Agent (in its capacity as collateral
agent under the Loan Documents), the Administrative Agent and the Lenders.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Revolving Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.
39

--------------------------------------------------------------------------------



“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, any Joinder Agreement, the Master
Intercreditor Agreement, any Landlord Waiver, and all other agreements
(including control agreements), instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Company, any other Loan
Party, or any other Person shall grant or convey to the Revolving Administrative
Agent or the Administrative Agent, for the benefit of the Secured Parties, a
Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations and any other obligation
under any Loan Document.
“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”
“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.
“Silo Financing Commencement Date” has the meaning specified in Section
2.11(a)(iii)(C).
“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”
“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Amendment No. 3 Effective Date are set forth on Schedule 1.01A. The Company may
designate other Subsidiaries as Silo Subsidiaries from time to time in
accordance with Sections 2.22 and 7.16.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and
(b)    it is then able and expects to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.
40

--------------------------------------------------------------------------------



“Special Purpose Insurance Captive” means a Person which (a) at all times shall
remain a wholly-owned Subsidiary of a Borrower or a Subsidiary Guarantor, (b)
shall not engage in any business other than the provision of dealer physical
damage insurance for new vehicle inventory, workers compensation insurance or
healthcare insurance to the Company and its Subsidiaries, (c) if organized in
North Carolina (or, in any other jurisdiction, to the extent otherwise permitted
by Law) has its Equity Interests pledged pursuant to the Pledge Agreement (as
defined in the Revolving Credit Agreement) and (d) has not and shall not (i)
transfer any funds to any Person other than (x) payment in the ordinary course
of business and on customary market terms of liability claims made by third
parties against the Company and its Subsidiaries, (y) payment of its own
business expenses in the ordinary course of business and on customary market
terms, and (z) distributions to any Borrower or any Subsidiary Guarantor; (ii)
make any Investment (other than Investments permitted under applicable insurance
guidelines and made in the Company’s reasonable business judgment) in any
Person, (iii) incur any Indebtedness (other than Indebtedness from time to time
owed to the Company or any Subsidiary Guarantor) or grant a Lien on any of its
assets (other than to secure Indebtedness owed to the Company or any Subsidiary
Guarantor), (iv) provide any compensation to directors or employees other than
on customary market terms for captive insurance companies or (v) have its Equity
Interests pledged to any Person other than as described in clause (c) above. The
parties hereto acknowledge that as of the date hereof, SRM Assurance, Ltd. is a
Special Purpose Insurance Captive. A Special Purpose Insurance Captive shall not
be permitted to have, acquire or form any direct or indirect Subsidiary.
“Specified Investment” means any Investment in any Person other than an Excluded
Investment.
“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary, and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the Indenture and (D) has customary standstill
and blockage provisions with regard to payments and enforcement actions and (ii)
after giving effect to the issuance of such Indebtedness, (a) no Event of
Default shall have occurred and be continuing or would occur as a result
therefrom and (b) all other requirements set forth in Section 7.03(i) shall have
been met.
“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.
41

--------------------------------------------------------------------------------



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.
“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty on the Closing Date and other Subsidiaries that enter into a
Joinder Agreement.
“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit F as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such
42

--------------------------------------------------------------------------------



Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.
“Temporary Excess Cash” means cash proceeds received by the Company from the
issuance of Subordinated Indebtedness permitted by Section 7.03(i), which cash
(as set forth in a notice delivered by the Company to the Administrative Agent
within five (5) Business Days of the Company’s receipt of such cash proceeds) is
intended by the Company to be applied to the prepayment or purchase (whether by
open market purchase or pursuant to a tender offer) of other Subordinated
Indebtedness, but has not yet been so applied solely because the Company has not
completed such prepayment, repurchase or refinancing, so long as such cash is so
applied within six (6) months of receipt thereof.
“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(i); provided that, such applicable
Subordinated Indebtedness shall only qualify as “Temporary Indebtedness” for so
long as such cash proceeds qualify as “Temporary Excess Cash”.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $20,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time.
“Total New Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all New Vehicle Floorplan Loans.
“Total Outstandings” means the aggregate of the Total New Vehicle Floorplan
Outstandings and Total Used Vehicle Floorplan Outstandings.
“Total Used Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all Used Vehicle Floorplan Loans.
43

--------------------------------------------------------------------------------



“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of Special Purpose
Insurance Captives shall not be taken into account for the purposes of
determining the Company’s compliance with, and its covenants relating to, the
thresholds described in this definition.
“Used Vehicle” means a Vehicle other than a New Vehicle; provided that model
year of such Vehicle may not be more than 6 years old and mileage may not exceed
80,000 miles, unless in either case of age or mileage otherwise approved by the
Administrative Agent or the Used Vehicle Swing Line Lender, as applicable, in
its sole discretion.
“Used Vehicle Borrower” has the meaning specified in the introductory paragraph
hereto; provided that, subject to Section 2.22, in no event shall a Foreign
Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “Used Vehicle
Borrower”.
“Used Vehicle Borrower Notice” has the meaning specified in Section 2.21(b).
“Used Vehicle Event of Default” has the meaning specified in Section 8.01.
“Used Vehicle Floorplan Borrowing” means a Used Vehicle Floorplan Committed
Borrowing or a Used Vehicle Floorplan Swing Line Borrowing, as the context may
require.
44

--------------------------------------------------------------------------------



“Used Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make Used Vehicle Floorplan Committed Loans to the Used Vehicle Borrowers
pursuant to Section 2.06, and (b) purchase participations in Used Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Used Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous Used Vehicle Floorplan Committed Loans of the same Type made by
each of the Used Vehicle Floorplan Lenders pursuant to Section 2.06.
“Used Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.06.
“Used Vehicle Floorplan Committed Loan Notice” means a notice of (a) a Used
Vehicle Floorplan Committed Borrowing, or (b) a conversion of Used Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section
2.07(a), which shall be substantially in the form of Exhibit A-2 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 providing for Used Vehicle Floorplan
Loans to the Used Vehicle Borrowers by the Used Vehicle Floorplan Lenders.


“Used Vehicle Floorplan Loan” means an extension of credit by a Used Vehicle
Floorplan Lender to the Used Vehicle Borrowers under Article II in the form of a
Used Vehicle Floorplan Committed Loan or a Used Vehicle Floorplan Swing Line
Loan.
“Used Vehicle Floorplan Lender” means each Lender that has a Used Vehicle
Floorplan Commitment or, following termination of the Used Vehicle Floorplan
Commitments, has Used Vehicle Floorplan Loans outstanding.
“Used Vehicle Floorplan Operations Group” means the group at Bank of America
that operates and administers the Used Vehicle Floorplan Facility.
“Used Vehicle Floorplan Overdraft” has the meaning specified in Section 2.09.
“Used Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the Used Vehicle Floorplan Swing Line Lender pursuant to Section
2.08.
“Used Vehicle Floorplan Swing Line Borrowing” means a borrowing of a Used
Vehicle Floorplan Swing Line Loan pursuant to Section 2.08.
45

--------------------------------------------------------------------------------



“Used Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of Used Vehicle Floorplan Swing Line Loans, or any successor used
vehicle swing line lender hereunder.
“Used Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.08(a).
“Used Vehicle Floorplan Swing Line Loan Notice” means a notice of a Used Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.08(b), which shall be
substantially in the form of Exhibit B-2 or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), and if
applicable for such form, appropriately completed and signed by a Responsible
Officer of the Company.
“Used Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $40,000,000 and (b) the Aggregate Used Vehicle Floorplan Commitments. The
Used Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate Used Vehicle Floorplan Commitments.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements: (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties, (ii) the security interest in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties (as
defined in the Revolving Credit Agreement), (iii) the security interests subject
to the Master Intercreditor Agreement and (iv) other Liens to which the
Administrative Agent consents in writing in its sole discretion; (b) except as
set forth in Section 6.13, the vehicle is located at one of the locations
identified in Schedule 6.13; (c) the vehicle is held for sale in the ordinary
course of a Grantor’s business and is of good and merchantable quality; and (d)
the vehicle is not a commercial truck designated as Class 4 or above by the U.S.
Department of Transportation, Federal Highway Administration.
“Vehicle Title Documentation” has the meaning specified in Section 6.05.
“Within Line Limitation” means,
(a)    with respect to any Borrower, any dealer location and any specific
vehicle manufacturer, distributor or auction house, as applicable, limitations
on the amount of New Vehicle Floorplan Loans or Used Vehicle Floorplan Loans, as
applicable, that may be advanced to such manufacturer, distributor or auction
house with respect to New Vehicles or Used Vehicles, as applicable, purchased or
to be purchased by such Borrower for such dealer location, or
46

--------------------------------------------------------------------------------



(b)    with respect to any Borrower, any dealer location and any specific
vehicle manufacturer, distributor or auction house, as applicable, and
Demonstrators, Rental Vehicles and Fleet Vehicles, limitations on the amount of
New Vehicle Floorplan Loans or Used Vehicle Floorplan Loans, as applicable, that
may be advanced to such manufacturer, distributor or auction house with respect
to Demonstrators, Rental Vehicles and Fleet Vehicles purchased or to be
purchased by such Borrower for such dealer location,
which limitations (in each case) are agreed to from time to time by the New
Vehicle Swing Line Lender, in the case of New Vehicles, and the Used Vehicle
Swing Line Lender, in the case of Used Vehicles, and such distributor,
manufacturer or auction house from time to time.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.03     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); provided that, any reference to a defined term in any such agreement,
instrument or other document (including the Revolving Credit Agreement) which
has been terminated shall have the meaning set forth in such document
immediately prior to such termination, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be
47

--------------------------------------------------------------------------------



construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)     Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity.
1.04     Accounting Terms.
(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations” and “consolidated
operations”. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. In connection with the Company’s delivery of financial statements
hereunder, the Company shall deliver a reconciliation of the calculations of the
financial covenants before and after giving effect to the adjustments from FASB
ASC 825 described in this Agreement.
(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall
48

--------------------------------------------------------------------------------



provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, for purposes of determining compliance with Section
7.11, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)     Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense. Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations. For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.


49

--------------------------------------------------------------------------------



1.05     Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.06     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07     Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01     New Vehicle Floorplan Committed Loans. Subject to the terms and
conditions set forth herein, each New Vehicle Floorplan Lender severally agrees
to make loans (each such loan, a “New Vehicle Floorplan Committed Loan”) to the
New Vehicle Borrowers, jointly and severally, from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total New Vehicle Floorplan Outstandings shall not exceed
the Aggregate New Vehicle Floorplan Commitments, (iii) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan
Lender, plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) on a per New
Vehicle basis, such Loan shall not exceed 100% of the original invoice price
(including freight charges) of each New Vehicle financed, provided, further,
that the proceeds of New Vehicle Floorplan Committed Loans shall only be used to
pay the purchase price of New Vehicles, including the refinancing of New Vehicle
Floorplan Swing Line Loans or other New Vehicle Floorplan Loans utilized for
such purpose. Within the limits of each New Vehicle Floorplan Lender’s New
Vehicle Floorplan Commitment, and subject to the other terms and conditions
hereof, the New Vehicle Borrowers may borrow under this Section 2.01, prepay
under Section 2.09, and reborrow under this Section 2.01. New Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.


50

--------------------------------------------------------------------------------



2.02     Borrowings, Conversions and Continuations of New Vehicle Floorplan
Committed Loans.
(a)     Each New Vehicle Floorplan Committed Borrowing and each conversion of
New Vehicle Floorplan Committed Loans from one Type to the other shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a New Vehicle Floorplan Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a New Vehicle Floorplan Committed Loan Notice. Each
such New Vehicle Floorplan Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) one Business Day prior to the
requested date of any New Vehicle Floorplan Borrowing of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans or of
any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and (ii)
one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans. Each New Vehicle Floorplan Committed Loan Notice shall specify
(i) whether the Company is requesting a New Vehicle Floorplan Committed
Borrowing or a conversion of New Vehicle Floorplan Committed Loans from one Type
to the other, (ii) the requested date of the Borrowing or conversion, as the
case may be (which shall be a Business Day), (iii) the principal amount of New
Vehicle Floorplan Committed Loans to be borrowed or converted, (iv) the Type of
New Vehicle Floorplan Committed Loans to be borrowed or to which existing New
Vehicle Floorplan Committed Loans are to be converted, (v) the applicable New
Vehicle Borrower, and (vi) (in the case of a Committed Borrowing that is not
used to pay down a New Vehicle Floorplan Swing Line Loan) the make, model, and
vehicle identification number of each New Vehicle to be financed thereby. If the
Company fails to provide a timely New Vehicle Floorplan Committed Loan Notice
requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans
shall continue as Eurodollar Rate Loans. If the Company fails to specify a Type
of New Vehicle Floorplan Committed Loan in a New Vehicle Floorplan Committed
Loan Notice then the applicable New Vehicle Floorplan Committed Loans shall,
subject to Article III, be made as, or converted to, Eurodollar Rate Loans.
(b)     Following receipt of a New Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable New Vehicle Floorplan
Committed Loans) notify each New Vehicle Floorplan Lender of the amount of its
Applicable New Vehicle Floorplan Percentage of the applicable New Vehicle
Floorplan Committed Loans. Each such Lender shall make the amount of its New
Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable New Vehicle Floorplan
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
applicable New Vehicle Borrower in like funds as received by the Administrative
Agent by crediting the account of such Borrower on the books of Bank of America
with the amount of such funds.
(c)     The Administrative Agent shall promptly notify the Company and the New
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the New
Vehicle Floorplan Lenders of any
51

--------------------------------------------------------------------------------



change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
2.03     New Vehicle Floorplan Swing Line Loan.
(a)     The New Vehicle Floorplan Swing Line. Subject to the terms and
conditions set forth herein, the New Vehicle Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other New Vehicle
Floorplan Lenders set forth in this Section 2.03, make loans (each such loan, a
“New Vehicle Floorplan Swing Line Loan”) to the New Vehicle Borrowers, jointly
and severally, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the New Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that
such New Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable
New Vehicle Floorplan Percentage of the Outstanding Amount of New Vehicle
Floorplan Committed Loans of the Lender acting as New Vehicle Swing Line Lender,
may exceed the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan Swing
Line Loan, (i) subject to Section 2.04, the Total Outstandings shall not exceed
the Aggregate Commitments, (ii) subject to Section 2.04, the Total New Vehicle
Floorplan Outstandings shall not exceed the Aggregate New Vehicle Floorplan
Commitments, (iii) subject to Section 2.04, the aggregate Outstanding Amount of
the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan Lender,
plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) such Loan,
together with the aggregate Outstanding Amount of all other New Vehicle
Floorplan Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation unless otherwise consented to by the New
Vehicle Swing Line Lender in its sole discretion; and provided, further, that
the proceeds of New Vehicle Floorplan Swing Line Loans shall only be used (x) to
honor New Vehicle Floorplan drafts presented by the applicable vehicle
manufacturer or distributor to the New Vehicle Swing Line Lender pursuant to
Payment Commitments, (y) to honor New Vehicle Floorplan drafts presented by the
applicable financial institution to the New Vehicle Swing Line Lender pursuant
to Payoff Letter Commitments or (z) otherwise to pay the purchase price of New
Vehicles. Within the foregoing limits, and subject to the other terms and
conditions hereof, the New Vehicle Borrowers, may borrow under this Section
2.03, prepay under Section 2.09, and reborrow under this Section 2.03. Each New
Vehicle Floorplan Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate
Loan. Except as otherwise provided with respect to New Vehicle Floorplan
Overdrafts, immediately upon the making of a New Vehicle Floorplan Swing Line
Loan, each New Vehicle Floorplan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the New Vehicle
Floorplan Swing Line Lender a risk participation in such New Vehicle Floorplan
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
New Vehicle Floorplan Percentage times the amount of such New Vehicle Floorplan
Swing Line Loan.
(b)     Payment Commitments and Payoff Letter Commitments.
(i)     The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual manufacturers or distributors that provide New Vehicles to
the New
52

--------------------------------------------------------------------------------



Vehicle Borrowers, in accordance with the terms and conditions of the respective
Payment Commitment agreed to between the New Vehicle Swing Line Lender and each
such manufacturer or distributor, and without any further notice as otherwise
required in this Section. Each New Vehicle Swing Line Loan made pursuant to a
Payment Commitment shall be a Eurodollar Rate Loan at the time of such
Borrowing, but may be converted to a Base Rate Loan in accordance with the terms
of this Agreement. The New Vehicle Borrowers shall be and remain jointly and
severally liable to the New Vehicle Swing Line Lender, or the New Vehicle
Floorplan Lenders, as applicable, for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.
(ii)     The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual financial institutions that financed New Vehicles for the
New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payoff Letter Commitment agreed to between the New Vehicle Swing Line
Lender and each such financial institution, and without any further notice as
otherwise required in this Section. Each New Vehicle Swing Line Loan made
pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate Loan at the
time of such Borrowing, but may be converted to a Base Rate Loan in accordance
with the terms of this Agreement. The New Vehicle Borrowers shall be and remain
jointly and severally liable to the New Vehicle Swing Line Lender, or the New
Vehicle Floorplan Lenders, as applicable, for all payments made to a financial
institution pursuant to a Payoff Letter Commitment.
(c)     Borrowing Procedures. Each New Vehicle Floorplan Swing Line Borrowing
and each conversion of New Vehicle Floorplan Swing Line Loans from one Type to
the other shall be made pursuant to (i) a Payment Commitment, (ii) a Payoff
Letter Commitment, (iii) upon the Company’s irrevocable notice to the New
Vehicle Floorplan Swing Line Lender by delivery of a written New Vehicle Swing
Line Loan Notice, or (iv) in the case of a dealer trade, pursuant to the
Floorplan On-line System in accordance with practices agreed to from time to
time between the New Vehicle Swing Line Lender and the applicable New Vehicle
Borrower. Each such notice from the Company must be received by the New Vehicle
Floorplan Swing Line Lender not later than 1:00 p.m. on the Business Day of the
requested borrowing date or date of conversion of Eurodollar Rate Loans to Base
Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate Loans, and
in each case shall specify (i) the amount to be borrowed, (ii) the requested
borrowing date, which shall be a Business Day, (iii) the Type of New Vehicle
Floorplan Swing Line Loan to be borrowed or to which existing New Vehicle
Floorplan Swing Line Loans are to be converted, (iv) the applicable New Vehicle
Borrower and (v) the applicable New Vehicle(s) (including the make, model and
vehicle identification number of such New
Vehicle(s)). The New Vehicle Floorplan Swing Line Lender will, not later than
6:00 p.m. on the borrowing date specified in such New Vehicle Floorplan Swing
Line Loan Notice, make the amount of its New Vehicle Floorplan Swing Line Loan
available directly to the manufacturer or distributor pursuant to a Payment
Commitment, to the financial institution pursuant to a Payoff Letter Commitment
or to the applicable New Vehicle Borrower at the New Vehicle Floorplan Swing
Line Lender’s office by crediting the account of such Borrower on the books of
the New Vehicle Floorplan Swing Line Lender. If the Company fails to provide a
timely New Vehicle Floorplan Swing Line Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall, subject to Article
III, continue as Eurodollar Rate Loans. If the
53

--------------------------------------------------------------------------------



Company fails to specify a Type of New Vehicle Floorplan Swing Line Loan in a
New Vehicle Floorplan Swing Line Loan Notice or if a Payment Commitment or
Payoff Letter Commitment fails to specify a Type of New Vehicle Swing Line Loan,
then the applicable New Vehicle Floorplan Swing Line Loan shall, subject to
Article III, be made as a Eurodollar Rate Loan.
(d)     Authorization. Each New Vehicle Borrower authorizes the New Vehicle
Swing Line Lender (and each New Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments and Payoff
Letter Commitments (in each case, in the New Vehicle Swing Line Lender’s
discretion) and to advise each manufacturer or distributor or financial
institution, as the case may be, that provides New Vehicles to such New Vehicle
Borrower of any change or termination which may occur with respect to the New
Vehicle Floorplan Swing Line. The New Vehicle Swing Line Lender will promptly
notify the Company of any such modification or termination.
(e)     Refinancing of New Vehicle Floorplan Swing Line Loans.
(i)     The New Vehicle Swing Line Lender at any time in its sole discretion may
request, on behalf of the New Vehicle Borrowers (which hereby irrevocably
authorizes the New Vehicle Swing Line Lender to so request on its behalf), that
each New Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Lender’s Applicable New Vehicle Floorplan Percentage of the
amount of New Vehicle Floorplan Swing Line Loans then outstanding (including,
subject to Section 2.04(b)(iv), any New Vehicle Floorplan Overdrafts); provided
that the New Vehicle Swing Line Lender intends to request each New Vehicle
Floorplan Lender to make such Eurodollar Rate Committed Loans no less frequently
than once in any given calendar month. Such request shall be made in writing
(which written request shall be deemed to be a New Vehicle Floorplan Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurodollar Rate Loans, but subject to the unutilized
portion of the Aggregate New Vehicle Floorplan Commitments and the conditions
set forth in Section 4.02. The New Vehicle Floorplan Swing Line Lender shall
furnish the Company, upon request from the Company, with a copy of the
applicable New Vehicle Floorplan Committed Loan Notice. Each New Vehicle
Floorplan Lender shall make an amount equal to its Applicable New Vehicle
Floorplan Percentage of the amount specified in such New Vehicle Floorplan
Committed Loan Notice available (including for this purpose Cash Collateral and
other credit support made available with respect to the applicable New Vehicle
Floorplan Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the New Vehicle Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such New Vehicle
Floorplan Committed Loan Notice, whereupon, subject to Section 2.03(b)(ii), each
New Vehicle Floorplan Lender that so makes funds available shall be deemed to
have made a Eurodollar Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the New Vehicle Swing
Line Lender.
(ii)     If for any reason any New Vehicle Floorplan Swing Line Loan (other than
a New Vehicle Floorplan Overdraft) cannot be refinanced by such a New Vehicle
Floorplan Committed Borrowing in accordance with Section 2.03(e)(i), the request
for
54

--------------------------------------------------------------------------------



Eurodollar Rate New Vehicle Floorplan Committed Loans submitted by the New
Vehicle Swing Line Lender as set forth herein shall be deemed to be a request by
the New Vehicle Swing Line Lender that each of the New Vehicle Floorplan Lenders
fund its risk participation in the relevant New Vehicle Floorplan Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the New Vehicle Swing Line Lender pursuant to Section 2.03(e)(i) shall be deemed
payment in respect of such participation.
(iii)     If any New Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the New Vehicle Swing Line Lender any
amount required to be paid by such New Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.03(e) by the time specified in Section
2.03(e)(i), the New Vehicle Swing Line Lender shall be entitled to recover from
such New Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the New
Vehicle Swing Line Lender in connection with the foregoing. If such New Vehicle
Floorplan Lender pays such amount (and such New Vehicle Floorplan Lender has
also paid such interest and fees as aforesaid), such amount (other than any such
interest and fees as aforesaid) so paid shall constitute such New Vehicle
Floorplan Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant New Vehicle Swing Line Loan, as the case may be. A
certificate of the New Vehicle Swing Line Lender submitted to any New Vehicle
Floorplan Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)     Each New Vehicle Floorplan Lender’s obligation to make New Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in New
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.03(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such New Vehicle Floorplan
Lender may have against the New Vehicle Swing Line Lender, the Company or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each New Vehicle Floorplan
Lender’s obligation to make New Vehicle Floorplan Committed Loans pursuant to
this Section 2.03(e) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the New Vehicle Borrowers (jointly and severally) to repay New
Vehicle Floorplan Swing Line Loans, together with interest as provided herein.
55

--------------------------------------------------------------------------------



(f)     Repayment of Participations.
(i)     At any time after any New Vehicle Floorplan Lender has purchased and
funded a risk participation in a New Vehicle Floorplan Swing Line Loan, if the
New Vehicle Swing Line Lender receives any payment on account of such New
Vehicle Floorplan Swing Line Loan, the New Vehicle Swing Line Lender will
distribute to such Lender its Applicable New Vehicle Floorplan Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the New Vehicle Swing Line
Lender.
(ii)     If any payment received by the New Vehicle Swing Line Lender in respect
of principal or interest on any New Vehicle Floorplan Swing Line Loan (other
than a New Vehicle Floorplan Overdraft) is required to be returned by the New
Vehicle Swing Line Lender under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the New Vehicle
Swing Line Lender in its discretion), each New Vehicle Floorplan Lender shall
pay to the New Vehicle Swing Line Lender its Applicable New Vehicle Floorplan
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The Administrative Agent will make such demand upon the request of the New
Vehicle Swing Line Lender. The obligations of the New Vehicle Floorplan Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(g)     Interest for Account of New Vehicle Floorplan Swing Line Lender. The New
Vehicle Swing Line Lender shall be responsible for invoicing the New Vehicle
Borrowers for interest on the New Vehicle Floorplan Swing Line Loans. Until each
New Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable New Vehicle Floorplan Percentage of any New Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable New Vehicle Floorplan
Percentage shall be solely for the account of the New Vehicle Swing Line Lender.
(h)     Payments Directly to New Vehicle Floorplan Swing Line Lender. Each New
Vehicle Borrower shall make all payments of principal and interest in respect of
the New Vehicle Floorplan Swing Line Loans directly to the New Vehicle Swing
Line Lender.


56

--------------------------------------------------------------------------------



2.04     New Vehicle Floorplan Overdrafts. Notwithstanding the foregoing
provisions of Sections 2.01, 2.02 and 2.03,
(a)    if the New Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments and/or Payoff Letter Commitments and such Payment Commitments and/or
Payoff Letter Commitments, as the case may be, have in fact been suspended or
terminated in accordance with their respective terms, then the New Vehicle Swing
Line Lender shall not fund any draft with respect to such Payment Commitments
and/or Payoff Letter Commitments;
(b)    if on any day the conditions precedent set forth in Section 4.03 have
been satisfied and a draft with respect to a Payment Commitment or a Payoff
Letter Commitment is presented for payment, the payment of which would cause (i)
(A) the Outstanding Amount of all New Vehicle Floorplan Committed Loans, plus
(B) the Outstanding Amount of all New Vehicle Floorplan Swing Line Loans, plus
(C) the aggregate principal amount of all Requests for Borrowings of New Vehicle
Floorplan Loans outstanding as of such day to exceed the Aggregate New Vehicle
Floorplan Commitments as of such day or (ii) the Outstanding Amount of New
Vehicle Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing
Line Sublimit, then, in such event:
(i)    the Company or any New Vehicle Borrower may either immediately reduce any
pending Requests for Borrowing (if any) of a New Vehicle Floorplan Committed
Loan or make a payment of principal on New Vehicle Floorplan Committed Loans
and/or New Vehicle Floorplan Swing Line Loans in an amount which would prevent
the aggregate amounts described in (A), (B) and (C) above from exceeding the
Aggregate New Vehicle Floorplan Commitments; or
(ii)    the Company may request an increase in the Aggregate New Vehicle
Floorplan Commitments pursuant to Section 2.19, and such Payment Commitment or
Payoff Letter Commitment shall be funded to the extent of such increase in
accordance with said Section; or
(iii)    regardless of whether the conditions of Section 4.03 have otherwise
been met, the New Vehicle Swing Line Lender may in its sole and absolute
discretion, but shall not be obligated to, fund the payment due under such
Payment Commitment or Payoff Letter Commitment in whole or in part (the amount
of any such funding made by the New Vehicle Swing Line Lender, the “New Vehicle
Floorplan Overdraft”). Nothing in this Agreement shall be construed as a
commitment by or as requiring the New Vehicle Swing Line Lender to fund any such
New Vehicle Floorplan Overdraft. The New Vehicle Floorplan Lenders shall not be
obligated to purchase any portion of or any participation in any such New
Vehicle Floorplan Overdraft; or
(iv)    if such New Vehicle Swing Line Loan would not cause the aggregate
amounts described in (A), (B) and (C) above to exceed the Aggregate New Vehicle
Floorplan Commitments, the New Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment or Payoff Letter Commitment in whole or in part,
notwithstanding
57

--------------------------------------------------------------------------------



that such Loan would cause the Outstanding Amount of New Vehicle Floorplan Swing
Line Loans to exceed the New Vehicle Floorplan Swing Line Sublimit (and the
amount of any such funding made by the New Vehicle Swing Line Lender shall not
be deemed to be a New Vehicle Floorplan Overdraft); provided that, within five
(5) Business Days after funding such payment, the New Vehicle Swing Line Lender
shall make a demand upon the Company that the Borrowers immediately repay such
New Vehicle Floorplan Swing Line Loans to the extent that the Outstanding Amount
of New Vehicle Floorplan Swing Line Loans exceeds the New Vehicle Floorplan
Swing Line Sublimit.
2.05     Electronic Processing. Unless otherwise agreed to by the Administrative
Agent and the New Vehicle Swing Line Lender, in the case of New Vehicle Floor
Plan Loans, or the Used Vehicle Swing Line Lender, in the case of Used Vehicle
Floor Plan Loans, in their respective sole discretion, the Borrowers must
request Loans electronically by access to the Administrative Agent’s web based
floorplan on-line system (“Floorplan On-line System”) in accordance with and
subject to the terms and conditions established between the Administrative
Agent, the New Vehicle Swing Line Lender, the Used Vehicle Floor Plan Lender and
the Company from time to time. Unless otherwise agreed to by the Administrative
Agent and the New Vehicle Swing Line Lender, in the case of New Vehicle Floor
Plan Loans, or the Used Vehicle Swing Line Lender, in the case of Used Vehicle
Floor Plan Loans, in their respective sole discretion, in connection with the
New Vehicle Floorplan Facility or the Used Vehicle Floorplan Facility, as
applicable, (i) interest due pursuant to Section 2.12 shall be automatically
debited on the Automatic Debit Date of each month from the applicable Borrower’s
account with Bank of America pursuant to on-line procedures established and
agreed to from time to time between such Borrower, the Administrative Agent and
the New Vehicle Swing Line Lender, in the case of New Vehicle Floor Plan Loans,
or the Used Vehicle Swing Line Lender, in the case of Used Vehicle Floor Plan
Loans, (“On-Line Procedures”), (ii) curtailments and other payments due pursuant
to Section 2.12(a) must be made in immediately available funds on the due date
thereof pursuant to On-Line Procedures, (iii) fees due pursuant to Section 2.14
must be made in immediately available funds on the due date thereof pursuant to
On-Line Procedures and (iv) any other amounts otherwise due in respect of each
Vehicle must be made in immediately available funds on the due date thereof
pursuant to On-Line Procedures, including without limitation, automatic debits
to cure Out of Balance conditions pursuant to Section 8.02 or Section 8.04;
provided that, such payments due as a result of a Dealership Sale, a Removed
Franchise, or a termination of Commitments in accordance with Section 2.11, may
be made via wire transfer of immediately available funds. The Borrowers have
requested access to the Floorplan On-line System to retrieve monthly bills, to
permit the Borrowers to access certain account information relating to the Loans
and to facilitate the making of any payments on the Loans by authorizing the
Administrative Agent and the New Vehicle Swing Line Lender, in the case of New
Vehicle Floor Plan Loans, or the Used Vehicle Swing Line Lender, in the case of
Used Vehicle Floor Plan Loans, to debit any one or more of the applicable
Borrowers’ deposit accounts with the Administrative Agent or the New Vehicle
Swing Line Lender, in the case of New Vehicle Borrowers, or the Used Vehicle
Swing Line Lender, in the case of Used Vehicle Borrowers. In consideration for
the Administrative Agent’s, the New Vehicle Swing Line Lender’s and the Used
Vehicle Swing Line Lender’s granting to the Borrowers access to the Floorplan
On-line System to view loan account information and make payments, the Borrowers
acknowledge responsibility for the security of such Borrowers’ passwords and
other information necessary for access to Floorplan On-line System, and the
Company and each Borrower fully, finally, and
58

--------------------------------------------------------------------------------



forever releases and discharges the Administrative Agent, the New Vehicle Swing
Line Lender, the Used Vehicle Swing Line Lender and their employees, agents, and
representatives from any and all causes of action, claims, debts, demands, and
liabilities, of whatever kind or nature, in law or equity that the Company or
any Borrower may now or hereafter have, in any way relating to the Company or
any Borrower’s access to, or use of, the Floorplan On-line System, other than
those arising out of the gross negligence, bad faith or willful misconduct of
the Administrative Agent, the New Vehicle Swing Line Lender or the Used Vehicle
Swing Line Lender.
2.06     Used Vehicle Floorplan Committed Loans. Subject to the terms and
conditions set forth herein, each Used Vehicle Floorplan Lender severally agrees
to make loans (each such loan, a “Used Vehicle Floorplan Committed Loan”) to the
Used Vehicle Borrowers, jointly and severally, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Used Vehicle Floorplan
Lender’s Used Vehicle Floorplan Commitment; provided, however, that after giving
effect to any Used Vehicle Floorplan Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Total Used
Vehicle Floorplan Outstandings shall not exceed the Aggregate Used Vehicle
Floorplan Commitments, (iii) the aggregate Outstanding Amount of the Used
Vehicle Floorplan Committed Loans of any Used Vehicle Floorplan Lender, plus
such Lender’s Applicable Used Vehicle Floorplan Percentage of the Outstanding
Amount of all Used Vehicle Floorplan Swing Line Loans shall not exceed such
Lender’s Used Vehicle Floorplan Commitment, and (iv) on a per Used Vehicle
basis, such Loan shall not exceed (A) 100% of the acquisition cost if purchased
at an auction facility satisfactory to the Used Vehicle Swing Line Lender or (B)
the lesser of (x) 100% of the acquisition cost or (y) 100% of wholesale value as
determined by the Administrative Agent, in each case, of each Used Vehicle
financed, provided, further, that the proceeds of Used Vehicle Floorplan
Committed Loans shall only be used to pay the purchase price of Used Vehicles,
including the refinancing of Used Vehicle Floorplan Swing Line Loans or other
Used Vehicle Floorplan Loans utilized for such purpose. Within the limits of
each Used Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment, and
subject to the other terms and conditions hereof, the Used Vehicle Borrowers may
borrow under this Section 2.06, prepay under Section 2.09, and reborrow under
this Section 2.06. Used Vehicle Floorplan Committed Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
2.07     Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans.
(a)     Each Used Vehicle Floorplan Committed Borrowing and each conversion of
Used Vehicle Floorplan Committed Loans from one Type to the other, shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Used Vehicle Floorplan Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Used Vehicle Floorplan Committed Loan Notice. Each
such Used Vehicle Floorplan Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) one Business Day prior to the
requested date of any Used Vehicle Floorplan Borrowing of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans or of
any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and (ii)
one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans. Each Used
59

--------------------------------------------------------------------------------



Vehicle Floorplan Committed Loan Notice shall specify (i) whether the Company is
requesting a Used Vehicle Floorplan Committed Borrowing or a conversion of Used
Vehicle Floorplan Committed Loans from one Type to the other, (ii) the requested
date of the Borrowing or conversion, as the case may be (which shall be a
Business Day), (iii) the principal amount of Used Vehicle Floorplan Committed
Loans to be borrowed or converted, (iv) the Type of Used Vehicle Floorplan
Committed Loans to be borrowed or to which existing Used Vehicle Floorplan
Committed Loans are to be converted, (v) the applicable Used Vehicle Borrower,
and (vi) (in the case of a Committed Borrowing that is not used to pay down a
Used Vehicle Floorplan Swing Line Loan) the make, model, and vehicle
identification number of each Used Vehicle to be financed thereby. If the
Company fails to provide a timely Used Vehicle Floorplan Committed Loan Notice
requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans
shall, subject to Article III, continue as Eurodollar Rate Loans. If the Company
fails to specify a Type of Used Vehicle Floorplan Committed Loan in a Used
Vehicle Floorplan Committed Loan Notice, then the applicable Used Vehicle
Floorplan Committed Loans shall, subject to Article III, be made as, or
converted to, Eurodollar Rate Loans.
(b)     Following receipt of a Used Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable Used Vehicle Floorplan
Committed Loans) notify each Used Vehicle Floorplan Lender of the amount of its
Applicable Used Vehicle Floorplan Percentage of the applicable Used Vehicle
Floorplan Committed Loans. Each Lender shall make the amount of its Used Vehicle
Floorplan Committed Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Used Vehicle Floorplan Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Used Vehicle Borrower in like funds as received by the Administrative
Agent by crediting the account of such Borrower on the books of Bank of America
with the amount of such funds.
(c)     The Administrative Agent shall promptly notify the Company and the Used
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the Used
Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
2.08     Used Vehicle Floorplan Swing Line Loans.
(a)     The Used Vehicle Floorplan Swing Line. Subject to the terms and
conditions set forth herein, the Used Vehicle Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Used Vehicle
Floorplan Lenders set forth in this Section 2.08, make loans (each such loan, a
“Used Vehicle Floorplan Swing Line Loan”) to the Used Vehicle Borrowers, jointly
and severally, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Used Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that
such Used Vehicle Floorplan Swing Line Loans, when aggregated with the
Applicable Used Vehicle Floorplan
60

--------------------------------------------------------------------------------



Percentage of the Outstanding Amount of Used Vehicle Floorplan Committed Loans
of the Used Vehicle Floorplan Lender acting as Used Vehicle Swing Line Lender,
may exceed the amount of such Used Vehicle Floorplan Lender’s Used Vehicle
Floorplan Commitment; provided, however, that after giving effect to any Used
Vehicle Floorplan Swing Line Loan (i) subject to Section 2.09, the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) subject to Section
2.09, the Total Used Vehicle Floorplan Outstandings shall not exceed the
Aggregate Used Vehicle Floorplan Commitments, (iii) subject to Section 2.09, the
aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
any Used Vehicle Floorplan Lender, plus such Lender’s Applicable Used Vehicle
Floorplan Percentage of the Outstanding Amount of all Used Vehicle Floorplan
Swing Line Loans shall not exceed such Lender’s Used Vehicle Floorplan
Commitment, and (iv) such Loan, together with the aggregate Outstanding Amount
of all other Used Vehicle Floorplan Swing Line Loans made on or prior to such
date shall not exceed any applicable Within Line Limitation unless otherwise
consented to by the Used Vehicle Swing Line Lender in its sole discretion; and
provided, further, that the proceeds of Used Vehicle Floorplan Swing Line Loans
shall only be used (x) to honor Used Vehicle Floorplan drafts presented by the
applicable vehicle manufacturer, distributor or auction house to the Used
Vehicle Swing Line Lender pursuant to Payment Commitments or Auction Agreements,
as applicable, (y) to honor Used Vehicle Floorplan drafts presented by the
applicable financial institution to the Used Vehicle Swing Line Lender pursuant
to Payoff Letter Commitments or (z) otherwise to pay the purchase price of Used
Vehicles. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Used Vehicle Borrowers, may borrow under this Section
2.08, prepay under Section 2.09, and reborrow under this Section 2.08. Each Used
Vehicle Floorplan Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate
Loan. Except as otherwise provided with respect to Used Vehicle Floorplan
Overdrafts, immediately upon the making of a Used Vehicle Floorplan Swing Line
Loan, each Used Vehicle Floorplan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Used Vehicle Swing
Line Lender a risk participation in such Used Vehicle Floorplan Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Used Vehicle
Floorplan Percentage times the amount of such Used Vehicle Floorplan Swing Line
Loan.
(b)     Payment Commitments; Auction Agreements and Payoff Letter Commitments.
(i)     The Used Vehicle Swing Line Lender is authorized to make Used Vehicle
Floorplan Swing Line Loans for the account of the Used Vehicle Borrowers
directly to certain individual manufacturers, distributors or auction houses
that provide Used Vehicles to the Used Vehicle Borrowers, in accordance with the
terms and conditions of the respective Payment Commitment or Auction Agreement,
as the case may be, agreed to between the Used Vehicle Swing Line Lender and
each such manufacturer, distributor or auction house, and without any further
notice as otherwise required in this Section. Each Used Vehicle Swing Line Loan
made pursuant to a Payment Commitment or Auction Agreement shall be a Eurodollar
Rate Loan at the time of such Borrowing, but may be converted to a Base Rate
Loan in accordance with the terms of this Agreement. The Used Vehicle Borrowers
shall be and remain jointly and severally liable to the Used Vehicle Swing Line
Lender, or the Used Vehicle Floorplan Lenders, as applicable, for all payments
made to a manufacturer, distributor or auction house pursuant to a Payment
Commitment or Auction Agreement.
61

--------------------------------------------------------------------------------



(ii)     The Used Vehicle Swing Line Lender is authorized to make Used Vehicle
Floorplan Swing Line Loans for the account of the Used Vehicle Borrowers
directly to certain individual financial institutions that financed Used
Vehicles for the Used Vehicle Borrowers, in accordance with the terms and
conditions of the respective Payoff Letter Commitment agreed to between the Used
Vehicle Swing Line Lender and each such financial institution, and without any
further notice as otherwise required in this Section. Each Used Vehicle Swing
Line Loan made pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate
Loan at the time of such Borrowing, but may be converted to a Base Rate Loan in
accordance with the terms of this Agreement. The Used Vehicle Borrowers shall be
and remain jointly and severally liable to the Used Vehicle Swing Line Lender,
or the Used Vehicle Floorplan Lenders, as applicable, for all payments made to a
financial institution pursuant to a Payoff Letter Commitment.
(c)     Borrowing Procedures. Each Used Vehicle Floorplan Swing Line Borrowing
and each conversion of Used Vehicle Floorplan Swing Line Loans from one Type to
the other shall be made pursuant to (i) a Payment Commitment, (ii) an Auction
Agreement or (iii) a Payoff Letter Commitment, (iv) upon the Company’s
irrevocable notice to the Used Vehicle Floorplan Swing Line Lender by delivery
of a written Used Vehicle Swing Line Loan Notice, or (v) in the case of a dealer
trade, pursuant to the Floorplan On-line System in accordance with practices
agreed to from time to time between the Used Vehicle Swing Line Lender and the
applicable Used Vehicle Borrower. Each such notice from the Company must be
received by the Used Vehicle Floorplan Swing Line Lender not later than 1:00
p.m. on the Business Day of the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and in each case shall specify (i) the amount to
be borrowed, (ii) the requested borrowing date, which shall be a Business Day,
(iii) the Type of Used Vehicle Floorplan Swing Line Loan to be borrowed or to
which existing Used Vehicle Floorplan Swing Line Loans are to be converted, (iv)
the applicable Used Vehicle Borrower and (v) the applicable Used Vehicle(s)
(including the make, model and vehicle identification number of such Used
Vehicle(s)). The Used Vehicle Floorplan Swing Line Lender will, not later than
6:00 p.m. on the borrowing date specified in such Used Vehicle Floorplan Swing
Line Loan Notice, make the amount of its Used Vehicle Floorplan Swing Line Loan
available directly to the manufacturer, distributor or auction house pursuant to
a Payment Commitment or Auction Agreement, as applicable, to the financial
institution pursuant to a Payoff Letter Commitment or to the applicable Used
Vehicle Borrower at the Used Vehicle Floorplan Swing Line Lender’s office by
crediting the account of such Borrower on the books of the Used Vehicle
Floorplan Swing Line Lender. If the Company fails to provide a timely Used
Vehicle Floorplan Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall, subject to Article III,
continue as Eurodollar Rate Loans. If the Company fails to specify a Type of
Used Vehicle Floorplan Swing Line Loan in a Used Vehicle Floorplan Swing Line
Loan Notice or if a Payment Commitment, Auction Agreement or Payoff Letter
Commitment fails to specify a Type of Used Vehicle Swing Line Loan, then the
applicable Used Vehicle Floorplan Swing Line Loan shall, subject to Article III,
be made as a Eurodollar Rate Loan.
(d)     Authorization. Each Used Vehicle Borrower authorizes the Used Vehicle
Swing Line Lender (and each Used Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments, Auction
Agreements and Payoff Letter
62

--------------------------------------------------------------------------------



Commitments (in each case, in the Used Vehicle Swing Line Lender’s discretion)
and to advise each manufacturer, distributor, financial institution or auction
house, as the case may be, that provides Used Vehicles to such Used Vehicle
Borrower of any change or termination which may occur with respect to the Used
Vehicle Floorplan Swing Line. Each Borrower authorizes the Used Vehicle Swing
Line Lender to furnish each auction house covered by an Auction Agreement
information reflecting the Used Vehicle Floorplan Facility provided by this
Agreement. The Used Vehicle Swing Line Lender is further authorized to advise
any applicable auction house of any change or termination which may occur with
respect to the Used Vehicle Floorplan Facility. The Used Vehicle Swing Line
Lender may rely on written or telefax instructions for Borrowings under an
Auction Agreement given by any Borrower, or if authorized under the Auction
Agreement, by the auction house.
(e)     Refinancing of Used Vehicle Floorplan Swing Line Loans.
(i)     The Used Vehicle Swing Line Lender at any time in its sole discretion
may request, on behalf of the Used Vehicle Borrowers (which hereby irrevocably
authorizes the Used Vehicle Swing Line Lender to so request on its behalf), that
each Used Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Used Vehicle Floorplan Lender’s Applicable Used Vehicle
Floorplan Percentage of the amount of Used Vehicle Floorplan Swing Line Loans
then outstanding (including, subject to Section 2.09, any Used Vehicle Floorplan
Overdrafts); provided that the Used Vehicle Swing Line Lender intends to request
each Used Vehicle Floorplan Lender to make such Eurodollar Rate Committed Loans
no less frequently than once in any given calendar month. Such request shall be
made in writing (which written request shall be deemed to be a Used Vehicle
Floorplan Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.07, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Used Vehicle Floorplan Commitments
and the conditions set forth in Section 4.02. The Used Vehicle Swing Line Lender
shall furnish the Company, upon request by the Company, with a copy of the
applicable Used Vehicle Floorplan Committed Loan Notice. Each Used Vehicle
Floorplan Lender shall make an amount equal to its Applicable Used Vehicle
Floorplan Percentage of the amount specified in such Used Vehicle Floorplan
Committed Loan Notice available (including for this purpose Cash Collateral and
other credit support made available with respect to the applicable Used Vehicle
Floorplan Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the Used Vehicle Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Used Vehicle Floorplan Committed Loan Notice, whereupon, subject to Section
2.08(e)(ii), each Used Vehicle Floorplan Lender that so makes funds available
shall be deemed to have made a Eurodollar Rate Committed Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Used Vehicle Swing Line Lender.
(ii)     If for any reason any Used Vehicle Floorplan Swing Line Loan (other
than a Used Vehicle Floorplan Overdraft) cannot be refinanced by such a Used
Vehicle Floorplan Committed Borrowing in accordance with Section 2.08(e)(i), the
request for Eurodollar Rate Used Vehicle Floorplan Committed Loans submitted by
the Used Vehicle Swing Line Lender as set forth
63

--------------------------------------------------------------------------------



herein shall be deemed to be a request by the Used Vehicle Swing Line Lender
that each of the Used Vehicle Floorplan Lenders fund its risk participation in
the relevant Used Vehicle Floorplan Swing Line Loan and each Lender’s payment to
the Administrative Agent for the account of the Used Vehicle Swing Line Lender
pursuant to Section 2.08(e)(i) shall be deemed payment in respect of such
participation.
(iii)     If any Used Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the Used Vehicle Swing Line Lender any
amount required to be paid by such Used Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.08(e) by the time specified in Section
2.08(e)(i), the Used Vehicle Swing Line Lender shall be entitled to recover from
such Used Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Used Vehicle Swing Line Lender at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the Used Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Used
Vehicle Swing Line Lender in connection with the foregoing. If such Used Vehicle
Floorplan Lender pays such amount (and such Used Vehicle Floorplan Lender has
also paid such interest and fees as aforesaid), such amount (other than any such
interest and fees as aforesaid) so paid shall constitute such Used Vehicle
Floorplan Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant Used Vehicle Swing Line Loan, as the case may be.
A certificate of the Used Vehicle Swing Line Lender submitted to any Used
Vehicle Floorplan Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)     Each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in Used
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.08(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Used Vehicle Floorplan Lender may have against the Used Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans pursuant to this Section 2.08(e) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Used Vehicle Borrowers
(jointly and severally) to repay Used Vehicle Floorplan Swing Line Loans,
together with interest as provided herein.
(f)     Repayment of Participations.
(i)     At any time after any Used Vehicle Floorplan Lender has purchased and
funded a risk participation in a Used Vehicle Floorplan Swing Line Loan, if the
Used
64

--------------------------------------------------------------------------------



Vehicle Swing Line Lender receives any payment on account of such Used Vehicle
Floorplan Swing Line Loan, the Used Vehicle Swing Line Lender will distribute to
such Used Vehicle Floorplan Lender its Applicable Used Vehicle Floorplan
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Used Vehicle Floorplan
Lender’s risk participation was funded) in the same funds as those received by
the Used Vehicle Swing Line Lender.
(ii)     If any payment received by the Used Vehicle Swing Line Lender in
respect of principal or interest on any Used Vehicle Floorplan Swing Line Loan
(other than a Used Vehicle Floorplan Overdraft) is required to be returned by
the Used Vehicle Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Used
Vehicle Swing Line Lender in its discretion), each Used Vehicle Floorplan Lender
shall pay to the Used Vehicle Swing Line Lender its Applicable Used Vehicle
Floorplan Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Used Vehicle
Swing Line Lender. The obligations of the Used Vehicle Floorplan Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(g)     Interest for Account of Used Vehicle Swing Line Lender. The Used Vehicle
Swing Line Lender shall be responsible for invoicing the Used Vehicle Borrowers
for interest on the Used Vehicle Floorplan Swing Line Loans. Until each Used
Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.08 to refinance such Used Vehicle
Floorplan Lender’s Applicable Used Vehicle Floorplan Percentage of any Used
Vehicle Floorplan Swing Line Loan, interest in respect of such Applicable Used
Vehicle Floorplan Percentage shall be solely for the account of the Used Vehicle
Swing Line Lender.
(h)     Payments Directly to Used Vehicle Swing Line Lender. Each Used Vehicle
Borrower shall make all payments of principal and interest in respect of the
Used Vehicle Floorplan Swing Line Loans directly to the Used Vehicle Swing Line
Lender.
2.09     Used Vehicle Floorplan Overdrafts. Notwithstanding the foregoing
provisions of Sections 2.06, 2.07 and 2.08,
(a)    if the Used Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments, Auction Agreements and/or Payoff Letter Commitments and such
Payment Commitments, Auction Agreements and/or Payoff Letter Commitments, as the
case may be, have in fact been suspended or terminated in accordance with their
respective terms, then the Used Vehicle Swing Line Lender shall not fund any
draft with respect to such Payment Commitments, Auction Agreements and/or Payoff
Letter Commitments;
(b)    if on any day the conditions precedent set forth in Section 4.03 have
been satisfied and a draft with respect to a Payment Commitment, Auction
Agreement or a Payoff Letter
65

--------------------------------------------------------------------------------



Commitment is presented for payment, the payment of which would cause (i) (A)
the Outstanding Amount of all Used Vehicle Floorplan Committed Loans, plus (B)
the Outstanding Amount of all Used Vehicle Floorplan Swing Line Loans, plus (C)
the aggregate principal amount of all Requests for Borrowings of Used Vehicle
Floorplan Loans outstanding as of such day to exceed the Aggregate Used Vehicle
Floorplan Commitments as of such day or (ii) the Outstanding Amount of Used
Vehicle Floorplan Swing Line Loans to exceed the Used Vehicle Floorplan Swing
Line Sublimit, then, in such event:
(i)    the Company or any Used Vehicle Borrower may either immediately reduce
any pending Requests for Borrowing (if any) of a Used Vehicle Floorplan
Committed Loan or make a payment of principal on Used Vehicle Floorplan
Committed Loans and/or Used Vehicle Floorplan Swing Line Loans in an amount
which would prevent the aggregate amounts described in (A), (B) and (C) above
from exceeding the Aggregate Used Vehicle Floorplan Commitments; or
(ii)    the Company may request an increase in the Aggregate Used Vehicle
Floorplan Commitments pursuant to Section 2.19, and such Payment Commitment,
Auction Agreement or Payoff Letter Commitment shall be funded to the extent of
such increase in accordance with said Section; or
(iii)    regardless of whether the conditions of Section 4.03 have otherwise
been met, the Used Vehicle Swing Line Lender may in its sole and absolute
discretion, but shall not be obligated to, fund the payment due under such
Payment Commitment, Auction Agreement or Payoff Letter Commitment in whole or in
part (the amount of any such funding made by the Used Vehicle Swing Line Lender,
the “Used Vehicle Floorplan Overdraft”). Nothing in this Agreement shall be
construed as a commitment by or as requiring the Used Vehicle Swing Line Lender
to fund any such Used Vehicle Floorplan Overdraft. The Used Vehicle Floorplan
Lenders shall not be obligated to purchase any portion of or any participation
in any such Used Vehicle Floorplan Overdraft; or
(iv)    if such Used Vehicle Swing Line Loan would not cause the aggregate
amounts described in (A), (B) and (C) above to exceed the Aggregate Used Vehicle
Floorplan Commitments, the Used Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment, Auction Agreement or Payoff Letter Commitment in whole
or in part, notwithstanding that such Loan would cause the Outstanding Amount of
Used Vehicle Floorplan Swing Line Loans to exceed the Used Vehicle Floorplan
Swing Line Sublimit (and the amount of any such funding made by the Used Vehicle
Swing Line Lender shall not be deemed to be a Used Vehicle Floorplan Overdraft);
provided that, within five (5) Business Days after funding such payment, the
Used Vehicle Swing Line Lender shall make a demand upon the Company that the
Borrowers immediately repay such Used Vehicle Floorplan Swing Line Loans to the
extent that the Outstanding Amount of Used Vehicle Floorplan Swing Line Loans
exceeds the Used Vehicle Floorplan Swing Line Sublimit.
66

--------------------------------------------------------------------------------



2.10     Prepayments.
(a)     In addition to the required payments of principal of New Vehicle
Floorplan Loans and Used Vehicle Floorplan Loans set forth in Section 2.12, the
Company may, upon notice to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m. on
the date of prepayment of such Loans; and (ii) any prepayment of Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment, whether such prepayment is applicable to the New Vehicle Floorplan
Committed Loans or Used Vehicle Floorplan Committed Loans and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable New Vehicle Floorplan Percentage or Applicable Used Vehicle
Floorplan Percentage, as applicable, of such prepayment. If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Subject to Section 2.24, each such prepayment of New Vehicle Floorplan Committed
Loans of the New Vehicle Floorplan Lenders shall be applied in accordance with
their respective Applicable New Vehicle Floorplan Percentages. Subject to
Section 2.24, each such prepayment of Used Vehicle Floorplan Committed Loans of
the Used Vehicle Floorplan Lenders shall be applied in accordance with their
respective Applicable Used Vehicle Floorplan Percentages.
(b)     The Company may, upon notice to the New Vehicle Swing Line Lender
pursuant to delivery to the New Vehicle Swing Line Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay New Vehicle Floorplan Swing Line Loans in whole or
in part without premium or penalty; provided that such notice must be received
by the New Vehicle Swing Line Lender not later than 2:00 p.m. on the date of the
prepayment (or 6:00 p.m. if such prepayment is accomplished through the
Floorplan On-line System). Each such notice shall specify the date and amount of
such prepayment and the New Vehicle(s) (including the make, model and vehicle
identification number of such New Vehicle(s)) attributable to such prepayment.
If such notice is given by the Company, the Company shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(c)    The Company may, upon notice to the Used Vehicle Swing Line Lender
pursuant to delivery to the Used Vehicle Swing Line Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Used Vehicle Floorplan Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Used Vehicle Swing Line Lender and the Administrative Agent not
later than 2:00 p.m. on the date of the prepayment (or 6:00 p.m. if such
prepayment is accomplished through the Floorplan On-line System). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the dated specified
therein.
67

--------------------------------------------------------------------------------



(d)     If for any reason the Total New Vehicle Floorplan Outstandings at any
time exceed the Aggregate New Vehicle Floorplan Commitments then in effect, the
Borrowers (jointly and severally) shall immediately prepay New Vehicle Floorplan
Loans in an aggregate amount at least equal to such excess.
(e)     If for any reason the Total Used Vehicle Floorplan Outstandings at any
time exceed the Aggregate Used Vehicle Floorplan Commitments then in effect, the
Borrowers shall immediately prepay Used Vehicle Floorplan Loans in an aggregate
amount at least equal to such excess.
(f)     If for any reason the Outstanding Amount of any New Vehicle Floorplan
Swing Line Loans exceeds either any applicable Within Line Limitation (unless
otherwise agreed to by the New Vehicle Swing Line Lender) or the New Vehicle
Floorplan Swing Line Sublimit, the Borrowers (jointly and severally) shall
immediately prepay such New Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.
(g)     If for any reason the aggregate Outstanding Amount of Used Vehicle
Floorplan Swing Line Loans exceeds either any applicable Within Line Limitation
(unless otherwise agreed to by the Used Vehicle Swing Line Lender) or the Used
Vehicle Floorplan Swing Line Sublimit, the Borrowers (jointly and severally)
shall immediately prepay Used Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.
(h)     Prepayments made in respect of any New Vehicle Floorplan Loan must
specify the applicable New Vehicle Borrower and New Vehicle(s) (including the
make, model and vehicle identification number of such New Vehicle(s))
attributable to such prepayment.
(i)     Prepayments made in respect of any Used Vehicle Floorplan Loan must
specify the applicable Used Vehicle Borrower and Used Vehicle(s) (including the
make, model and vehicle identification number of such Used Vehicle(s))
attributable to such prepayment.
2.11     Termination, Reduction or Conversion of Commitments.
(a)     The Company may, upon notice to the Administrative Agent and the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender, as applicable,
terminate the Aggregate New Vehicle Floorplan Commitments or the Aggregate Used
Vehicle Floorplan Commitments, or from time to time permanently reduce the
Aggregate New Vehicle Floorplan Commitments or the Aggregate Used Vehicle
Floorplan Commitments; provided that (i) any such notice shall be received by
the Administrative Agent and the New Vehicle Swing Line Lender or the Used
Vehicle Swing Line Lender, as applicable, not later than 11:00 a.m. 30 days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) if, after giving effect to any reduction of
the Aggregate New Vehicle Floorplan Commitments, the New Vehicle Floorplan Swing
Line Sublimit exceeds the amount of the Aggregate New Vehicle Floorplan
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess, (iv) if, after giving effect to any reduction of the Aggregate Used
Vehicle Floorplan
68

--------------------------------------------------------------------------------



Commitments, the Used Vehicle Floorplan Swing Line Sublimit exceeds the amount
of the Aggregate Used Vehicle Floorplan Commitments, such Sublimit shall be
automatically reduced
by the amount of such excess, and (v) following any such reduction, no more than
40% of the Aggregate Commitments may be allocated to the Aggregate Used Vehicle
Floorplan Commitments. In connection with any reduction of the Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments,
the New Vehicle Floorplan Swing Line Lender or the Used Vehicle Swing Line
Lender, as applicable, in its discretion may suspend and/or terminate all or a
portion of the then outstanding Payment Commitments, Auction Agreements or
Payoff Letter Commitments which shall be promptly selected by the Company, in an
amount that corresponds to the size of said reduction. The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate New Vehicle Floorplan Commitments or Aggregate Used
Vehicle Floorplan Commitments. Any reduction of the Aggregate New Vehicle
Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments shall be
applied to the Commitment of each Lender in accordance with (x) its respective
Applicable New Vehicle Floorplan Percentage and (y) its respective Applicable
Used Vehicle Floorplan Percentage, as the case may be. All fees and interest
accrued under the New Vehicle Floorplan Facility as of the effective date of any
termination of the Aggregate New Vehicle Floorplan Commitments shall be paid on
the effective date of such termination; provided that, interest due and payable
to the New Vehicle Swing Line Lender (in such capacity) shall be due and payable
pursuant to terms acceptable to the New Vehicle Swing Line Lender in its sole
discretion. All fees and interest accrued under the Used Vehicle Floorplan
Facility as of the effective date of any termination of the Aggregate Used
Vehicle Floorplan Commitments shall be paid on the effective date of such
termination; provided that, interest due and payable to the Used Vehicle Swing
Line Lender (in such capacity), shall be due and payable pursuant to terms
acceptable to the Used Vehicle Swing Line Lender in its sole discretion.
(b)     At any time there exists any unused portion of the Aggregate Used
Vehicle Floorplan Commitments or the Aggregate New Vehicle Floorplan
Commitments, and provided that, unless otherwise approved by the Administrative
Agent in its sole discretion, no Default shall have occurred and be continuing,
the Company may, by delivering to the Administrative Agent and the New Vehicle
Floorplan Operations Group a Conversion Notice in substantially the form of
Exhibit O not less than three days prior to the date of such conversion, request
the Administrative Agent and the Lenders to convert all or a part of such unused
portion of the Aggregate Used Vehicle Floorplan Commitments into Aggregate New
Vehicle Floorplan Commitments or all or a part of such unused portion of the
Aggregate New Vehicle Floorplan Commitments into Aggregate Used Vehicle
Floorplan Commitments, provided, (a) any such conversion of Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments
shall be allocated on a pro rata basis among the Lenders holding Commitments in
the Applicable Facility being converted, and (b) following any such conversion,
at least 60% of the Aggregate Floorplan Facility Commitments must be allocated
to the Aggregate New Vehicle Floorplan Commitments. Following such notice from
the Company to the Administrative Agent and the New Vehicle Floorplan Operations
Group and subject to the foregoing, the Aggregate New Vehicle Floorplan
Commitments or Aggregate Used Vehicle Floorplan Commitments, as applicable,
shall upon such request be increased by the amount so requested by the Company.
At any time there exists any unused amount of a converted portion of the
Aggregate New Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan
69

--------------------------------------------------------------------------------



Commitments, the Company may request the Administrative Agent and the New
Vehicle Floorplan Operations Group to reverse any such portion thereof by
delivering a Conversion Notice in substantially the form of Exhibit O, in whole
or in part, and in such event the Aggregate New Vehicle Floorplan Commitments
and the Aggregate Used Vehicle Floorplan Commitments shall be restored, as
applicable, in the respective amounts so requested by the Company.
2.12     Repayment of Loans.
(a)     Repayment of New Vehicle Floorplan Loans.
(i)     The New Vehicle Borrowers (jointly and severally) shall repay the New
Vehicle Floorplan Committed Loans on the Maturity Date.
(ii)     The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) at any time on demand by the New Vehicle
Floorplan Swing Line Lender and (y) on the Maturity Date.
(iii)
(A)
(X) The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
(including without limitation, any New Vehicles that are dealer trades, Rental
Vehicles, Demonstrators, and Service Loaner Vehicles) that has been sold or
leased (other than the ordinary course lease of a Rental Vehicle) by any New
Vehicle Borrower: (A) (1) with respect to New Vehicles (other than Fleet
Vehicles), the earliest to occur of (x) fifteen (15) days after such sale or
lease thereof or (y) with respect any New Vehicle for which cash has been
received upon such sale or lease thereof, within five (5) days of the receipt of
such cash, and (2) with respect to Fleet Vehicles, upon the earliest to occur of
(aa) thirty (30) days after the date of such sale or lease (other than the
ordinary course lease of a Rental Vehicle) and (bb) two (2) Business Days
following receipt of proceeds from such sale or lease thereof.
(Y) With respect to each New Vehicle that has not been sold, the New Vehicle
Borrowers (jointly and severally) shall pay in full an amount equal to (i) in
the case of any such New Vehicle held as Inventory, beginning 12 months after
the date such New Vehicle is Deemed Floored, monthly payments of 10% of the
original amount of the New Vehicle Floorplan Loan relating to such New Vehicle
(each such required payment, an “NV Monthly Curtailment Payment”), with the
final payment for all amounts then outstanding under such New Vehicle Floorplan
Loan due 15 months after the date such New Vehicle is Deemed Floored (each such
required payment, an “NV Final Curtailment Payment”), and (ii) in the case of
each Demonstrator, Rental Vehicle, Service Loaner Vehicle and other mileaged
Vehicle, beginning the date such New Vehicle is Deemed Floored,
70

--------------------------------------------------------------------------------



monthly payments of 2% of the original amount of the New Vehicle Floorplan Loan
relating to such New Vehicle (each such required payment, a “Mileaged Monthly
Curtailment Payment”), with the final payment for all amounts then outstanding
under such New Vehicle Floorplan Loan due 24 months after the date such New
Vehicle is Deemed Floored (each such required payment, a “Mileaged Final
Curtailment Payment”);
provided that, payments which are required to be made under this clause (Y) with
respect to the period from March 1, 2020 through May 31, 2020 (and are required
to be made on the Interest Payments Dates for April, 2020, May, 2020 and June,
2020) shall (1) with respect to NV Monthly Curtailment Payments and Mileaged
Monthly Curtailment Payments, be temporarily waived for such period and such
payment requirements will resume without waiver on the Interest Payment Date for
July, 2020 (with respect to the month of June 2020) and thereafter shall
continue to be due and payable as described in this Section and (2) with respect
to NV Final Curtailment Payments and Mileaged Final Curtailment Payments, be
deferred for ninety (90) days and such payment requirements will resume without
deferral on the Interest Payment Date for July, 2020 (with respect to the month
of June 2020) and thereafter shall continue to be due and payable as described
in this Section. By way of example, an NV Final Curtailment Payment which would
have come due during the month of May 2020 shall be deferred until August 2020
(and paid on the Interest Payment Date for September 2020) but an NV Final
Curtailment Payment which comes due during the month of June 2020 shall not be
deferred and shall be paid on the Interest Payment Date for July 2020.
(Z) Upon the funding thereof, any New Vehicle Floorplan Overdraft shall be due
and payable in full by the New Vehicle Borrowers on the next following Business
Day.
(B)If any Loan Party sells all or substantially all of the assets of a
dealership or franchise to a Person other than a New Vehicle Borrower or Used
Vehicle Borrower (each such sale being referred to as a “Dealership Sale”), then
the New Vehicle Borrowers (jointly and severally) shall pay in full an amount
equal to the outstanding New Vehicle Floorplan Loan, if any, with respect to
each New Vehicle that had been owned by (or identified as an asset on the books
or records of) such dealership or franchise immediately prior to such Dealership
Sale, which payment shall be made no later than five (5) Business Days following
the receipt of proceeds from such Dealership Sale (whether or not such New
Vehicle was sold in connection with such Dealership Sale).
(C)If the Company terminates the designation of a Subsidiary as a “New Vehicle
Borrower” with respect to any Removed Franchise in accordance with Section 2.22,
then the New Vehicle Borrowers (jointly and severally) shall (1) repay each New
Vehicle Floorplan Committed Loan and each New Vehicle Floorplan Swing Line Loan
with respect to any New Vehicle that is subsequently
71

--------------------------------------------------------------------------------



financed by Permitted Silo Indebtedness at such Removed Franchise immediately
upon the applicable date (each such date, a “Silo Financing Commencement Date”)
such Subsidiary begins to finance New Vehicles through Permitted Silo
Indebtedness as permitted by Section 2.22, and (2) repay (within five (5)
Business Days after the applicable Silo Financing Commencement Date) any New
Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan with
respect to any other Vehicle that is owned by any respective Removed Franchise
on or after the applicable Silo Financing Commencement Date.
(iv)     Payments required to be made by any New Vehicle Borrower as set forth
in Section 2.12(a)(i) and (ii) shall be applied in the following order: (1)
first, to the outstanding principal balance and then to accrued interest on any
New Vehicle Floorplan Overdraft, (2) second, to the outstanding principal
balance of New Vehicle Floorplan Swing Line Loans, and (3) finally, to the
remaining outstanding principal balance of the New Vehicle Floor Plan Committed
Loans. Payments required to be made by any New Vehicle Borrower as set forth in
Section 2.12(a)(iii) shall be applied first to the outstanding principal balance
and then to accrued interest on the New Vehicle Floorplan Loan with respect to
such New Vehicle, and then in the order set forth in the sentence above.
(v)     In the event of any disputed or duplicate New Vehicle Floorplan Loan
(each a “Disputed Existing New Vehicle Loan”) being refinanced or paid down by
any New Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swing Line
Loan in reliance on information provided by the Company, any Subsidiary or any
existing lender pursuant to any audit completed under Section 4.01(a)(xvii), the
Borrowers will (jointly and severally) upon demand, repay any New Vehicle
Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan related to
such Disputed Existing New Vehicle Loan, including accrued interest with respect
to such New Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swing Line
Loan, regardless of whether such Disputed Existing New Vehicle Loan has been
resolved with the prior lender.
(vi)     Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.12(a) or
Section 2.14(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable New Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not sufficient funds in such account to pay such amounts, then
the New Vehicle Borrowers, jointly and severally, shall pay such amounts in cash
when due). Without limiting any other rights or obligations hereunder,
commitment fees with respect to the New Vehicle Floorplan Facility that are then
due pursuant to Section 2.14(a) shall be automatically debited on the Automatic
Debit Date of each month from a deposit account maintained by the Company with
Bank of America (provided that if there are not sufficient funds in such account
to pay such amounts, then the New Vehicle Borrowers, jointly and severally,
shall pay such amounts in cash when due).
(vii)     Payments made in respect of any New Vehicle Floorplan Loan must
specify the applicable New Vehicle Borrower and New Vehicle(s) (including the
make,
72

--------------------------------------------------------------------------------



model and vehicle identification number of such New Vehicle(s)) attributable to
such payment.
(b)     Repayment of Used Vehicle Floorplan Loans.
(i)     The Used Vehicle Borrowers (jointly and severally) shall repay each Used
Vehicle Floorplan Committed Loan on the Maturity Date.
(ii)     The Used Vehicle Borrowers (jointly and severally) shall repay each
Used Vehicle Floorplan Swing Line Loan (y) at any time on demand by the Used
Vehicle Swing Line Lender and (z) on the Maturity Date.
(iii)     
(A)
(X) The Used Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the Used Vehicle Floorplan Loan with respect to any Used Vehicle
(including without limitation, any Used Vehicles that are dealer trades) that
has been sold or leased by any Used Vehicle Borrower: (A) with respect to Used
Vehicles, the earliest to occur of (x) fifteen (15) days after such sale or
lease thereof or (y) with respect any Used Vehicle for which cash has been
received upon such sale or lease thereof, within five (5) days of the receipt of
such cash;
(Y) With respect to each Used Vehicle that has not been sold, the Used Vehicle
Borrowers (jointly and severally) shall pay in full an amount equal to,
beginning 3 months after the date such Used Vehicle is Deemed Floored, monthly
payments of 2% of the original amount of the Used Vehicle Floorplan Loan
relating to such Used Vehicle (each such required payment, an “UV Monthly
Curtailment Payment”), with the final payment for all amounts then outstanding
under such Used Vehicle Floorplan Loan due 6 months after the date such Used
Vehicle is Deemed Floored (each such required payment, an “UV Final Curtailment
Payment”).
(Z) Upon the funding thereof, any Used Vehicle Floorplan Overdraft shall be due
and payable in full by the Used Vehicle Borrowers on the next following Business
Day.
(B)If any Loan Party sells all or substantially all of the assets pursuant to a
Dealership Sale, then the Used Vehicle Borrowers (jointly and severally) shall
pay in full an amount equal to the outstanding Used Vehicle Floorplan Loan, if
any, with respect to each Used Vehicle that had been owned by (or identified as
an asset on the books or records of) such dealership or franchise immediately
prior to such Dealership Sale, which payment shall be made no later than five
(5) Business Days following the receipt of proceeds from such Dealership Sale
(whether or not such Used Vehicle was sold in connection with such Dealership
Sale).
73

--------------------------------------------------------------------------------



(C)If the Company terminates the designation of a Subsidiary as a “Used Vehicle
Borrower” with respect to any Removed Franchise in accordance with Section 2.22,
then the Used Vehicle Borrowers (jointly and severally) shall (1) repay each
Used Vehicle Floorplan Committed Loan and each Used Vehicle Floorplan Swing Line
Loan with respect to any Used Vehicle that is subsequently financed by Permitted
Silo Indebtedness at such Removed Franchise immediately upon the applicable date
(each such date, a “Silo Financing Commencement Date”) such Subsidiary begins to
finance Used Vehicles through Permitted Silo Indebtedness as permitted by
Section 2.22, and (2) repay (within five (5) Business Days after the applicable
Silo Financing Commencement Date) any Used Vehicle Floorplan Committed Loan or
Used Vehicle Floorplan Swing Line Loan with respect to any other Vehicle that is
owned by any respective Removed Franchise on or after the applicable Silo
Financing Commencement Date.
(iv)     Payments required to be made by any Used Vehicle Borrower as set forth
in Section 2.12(b)(i) and (ii) shall be applied in the following order: (1)
first, to the outstanding principal balance and then to accrued interest on any
Used Vehicle Floorplan Overdraft, (2) second, to the outstanding principal
balance of Used Vehicle Floorplan Swing Line Loans, and (3) finally, to the
remaining outstanding principal balance of the Used Vehicle Floor Plan Committed
Loans. Payments required to be made by any Used Vehicle Borrower as set forth in
Section 2.12(b)(iii) shall be applied first to the outstanding principal balance
and then to accrued interest on the Used Vehicle Floorplan Loan with respect to
such Used Vehicle, and then in the order set forth in the sentence above.
(v)     [Intentionally Omitted.] .
(vi)     Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.12(b) or
Section 2.14(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable Used Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not sufficient funds in such account to pay such amounts, then
the Used Vehicle Borrowers, jointly and severally, shall pay such amounts in
cash when due). Without limiting any other rights or obligations hereunder,
commitment fees with respect to the Used Vehicle Floorplan Facility that are
then due pursuant to Section 2.14(a) shall be automatically debited on the
Automatic Debit Date of each month from a deposit account maintained by the
Company with Bank of America (provided that if there are not sufficient funds in
such account to pay such amounts, then the Used Vehicle Borrowers, jointly and
severally, shall pay such amounts in cash when due).
(vii)     Payments made in respect of any Used Vehicle Floorplan Loan must
specify the applicable Used Vehicle Borrower and Used Vehicle(s) (including the
make, model and vehicle identification number of such Used Vehicle(s))
attributable to such payment.
74

--------------------------------------------------------------------------------



2.13     Interest.
(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Eurodollar Rate
plus the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)     (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)     If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)     Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), each
Borrower, jointly and severally, shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(v)     Notwithstanding anything herein to the contrary, (A) all New Vehicle
Floorplan Loans (including New Vehicle Floorplan Committed Loans and New Vehicle
Swing Line Loans) outstanding at any time shall bear interest at the same rate
and (B) all Used Vehicle Floorplan Loans (including Used Vehicle Floorplan
Committed Loans and Used Vehicle Swing Line Loans) outstanding at any time shall
bear interest at the same rate.
(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder (i) shall be automatically debited from a
deposit account maintained by the Company with Bank of America (provided that if
there are not sufficient funds in such account to pay such interest, then the
Borrowers shall pay such interest when due), and (ii) shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.


75

--------------------------------------------------------------------------------



2.14     Fees.
(a)     Commitment Fees. The New Vehicle Borrowers (jointly and severally) shall
pay to the Administrative Agent for the account of each New Vehicle Floorplan
Lender in accordance with its Applicable New Vehicle Floorplan Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate New Vehicle Floorplan Commitments exceed the Outstanding
Amount of New Vehicle Floorplan Committed Loans. The Used Vehicle Borrowers
(jointly and severally) shall pay to the Administrative Agent for the account of
each Used Vehicle Floorplan Lender in accordance with its Applicable Used
Vehicle Floorplan Percentage, a commitment fee equal to the Applicable Rate
times the actual daily amount by which the Aggregate Used Vehicle Floorplan
Commitments exceed the Outstanding Amount of Used Vehicle Floorplan Committed
Loans. The commitment fees shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
Automatic Debit Date after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fees shall be calculated quarterly in arrears, and
if there is any change in the respective Applicable Rate during any quarter, the
actual daily amount shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. New Vehicle Floorplan Swing Line Loans and Used Vehicle Floorplan Swing
Line Loans shall not be included in calculating the Outstanding Amount of New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans used
in determining the commitment fees set forth above.
(b)     Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Bank of America Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)     The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.15     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.17(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
76

--------------------------------------------------------------------------------



2.16     Evidence of Debt.
(a)     The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)     In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in New Vehicle Floorplan Swing Line Loans and
Used Vehicle Floorplan Swing Line Loans. In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
2.17     Payments Generally; Administrative Agent’s Clawback.
(a)     General. All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable New Vehicle Floorplan
Percentage or Applicable Used Vehicle Floorplan Percentage, as applicable (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the
77

--------------------------------------------------------------------------------



Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 or Section 2.07 and may (but shall
be under no obligation to), in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender, the Borrowers jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans. If any Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Committed
Borrowing. Any payment by any Borrower shall be without prejudice to any claim
the any Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of a Borrower) prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may
(but shall be under no obligation to), in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the
78

--------------------------------------------------------------------------------



Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)     Obligations of New Vehicle Floorplan Lenders Several. The obligations of
the New Vehicle Floorplan Lenders hereunder to make New Vehicle Floorplan
Committed Loans, to fund participations in New Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any New Vehicle Floorplan Lender to make any New Vehicle
Floorplan Committed Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other New Vehicle Floorplan Lender of its corresponding obligation to do so on
such date, and no New Vehicle Floorplan Lender shall be responsible for the
failure of any other New Vehicle Floorplan Lender to so make its New Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e)     Obligations of Used Vehicle Floorplan Lenders Several. The obligations
of the Used Vehicle Floorplan Lenders hereunder to make Used Vehicle Floorplan
Committed Loans, to fund participations in Used Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Used Vehicle Floorplan Lender to make any Used Vehicle
Floorplan Committed Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Used Vehicle Floorplan Lender of its corresponding obligation to do so on
such date, and no Used Vehicle Floorplan Lender shall be responsible for the
failure of any other Used Vehicle Floorplan Lender to so make its Used Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(f)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.18     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans made by it, or the participations in New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase from the other applicable Lenders (in the respective New
Vehicle Floorplan Facility or Used Vehicle Floorplan Facility (for cash at face
value) participations in the applicable New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans and subparticipations in New Vehicle
Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective New Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Committed Loans and other amounts owing them, provided that:
79

--------------------------------------------------------------------------------



(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender, (y) the application of Cash
Collateral in respect of obligations relating to New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans provided for in Section
2.23, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its New Vehicle Floorplan
Swing Line Loans or Used Vehicle Floorplan Swing Line Loans or subparticipations
in New Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line
Loans, as the case may be, to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.19     Increase in Commitments.
(a)     Request for Increase. Provided there exists no Default nor any Revolving
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount for all such requests, not exceeding
$250,000,000 in the aggregate, provided that the Company may make a maximum of
five (5) such requests and (x) upon the reasonable request of any Lender made at
least ten (10) Business Days prior to the Increase Effective Date, the Company
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act, in each case at
least five (5) Business Days prior to the Increase Effective Date and (y) at
least ten (10) Business Days prior to the Increase Effective Date, any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party. Such increase shall be
allocated between the Aggregate New Vehicle Floorplan Commitments and the
Aggregate Used Vehicle Floorplan Commitments as requested by the Company and
specified in its notice, provided that, (a) any increase in the Commitments of
any Lender shall be allocated on a pro rata basis between its New Vehicle
Floorplan Commitment and its Used Vehicle Floorplan Commitment (consistent with
the pro rata allocation of the entire increase on such occasion between the
Aggregate New Vehicle Floorplan Commitments and the Aggregate Used Vehicle
Floorplan Commitments), and (b) following any
80

--------------------------------------------------------------------------------



such increase, no more than 40% of the Aggregate Commitments may be allocated to
the Aggregate Used Vehicle Floorplan Commitments. At the time of sending any
such notice, the Company (in consultation with the Administrative Agent) shall
specify (x) the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders) and (y) whether the requested increase
is for the New Vehicle Floorplan Commitments or the Used Vehicle Floorplan
Commitments.
(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its respective Commitment, and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.
(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld), the Company may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
(d)     Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.19, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists and (C) no Revolving
Default exists. The Borrowers shall prepay any New Vehicle Floorplan Committed
Loans or Used Vehicle Floorplan Committed Loans, as applicable, outstanding on
the Increase Effective Date to the extent necessary to keep the outstanding New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans, as
applicable, ratable with any revised Applicable Percentages arising from any
nonratable increase in the New Vehicle Floorplan Commitments or Used Vehicle
Floorplan Commitments, as the case may be, under this Section.
81

--------------------------------------------------------------------------------



(f)     Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.18 or 10.01 to the contrary.
2.20     New Vehicle Borrowers.
(a)     Effective as of the date hereof, each Subsidiary that has executed this
Agreement a shall be a “New Vehicle Borrower” hereunder and may receive New
Vehicle Floorplan Loans for its account on the terms and conditions set forth in
this Agreement.
(b)     If any Subsidiary engages in the sale or leasing of New Vehicles and the
Company wishes to designate such Subsidiary as a New Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a New Vehicle Borrower; provided that a New Vehicle Borrower shall
not be required to execute a Joinder Agreement if such New Vehicle Borrower has
executed and delivered this Agreement on the Closing Date. The parties hereto
acknowledge and agree that prior to any such Subsidiary becoming entitled to
utilize the credit facilities provided for in Sections 2.01 through 2.03 the
Administrative Agent, the New Vehicle Swing Line Lender, and the other Lenders
shall have received the documents required by Section 6.14. If the
Administrative Agent and the New Vehicle Swing Line Lender agree that such
Subsidiary shall be entitled to receive New Vehicle Floorplan Loans hereunder,
then promptly following receipt of all such documents required by Section 6.14,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K-1 (a “New Vehicle Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which such Subsidiary shall constitute a New
Vehicle Borrower for purposes hereof, whereupon each of the New Vehicle
Floorplan Lenders agrees to permit such New Vehicle Borrower to receive New
Vehicle Floorplan Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such New Vehicle Borrower otherwise shall be
a Borrower for all purposes of this Agreement.
(c)     Notwithstanding any other provision of this Agreement, each New Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the New Vehicle Floorplan
Facility now or hereafter owed to the Administrative Agent, the New Vehicle
Swing Line Lender and the New Vehicle Floorplan Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (such Obligations, the
“New Vehicle Borrowers’ Liabilities”).
(d)     Each New Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Obligations or any guaranty of any of
the New Vehicle Borrowers’ Liabilities or New Vehicle Borrowers’ Liabilities
(the Loan Documents and all such other agreements and instruments being
collectively referred to as the “Related Agreements”); (ii) any action taken
under any of the Related Agreements, any exercise of any right or power therein
conferred, any failure or omission to enforce any right conferred thereby, or
any waiver of any covenant or condition therein provided; (iii) any acceleration
of the maturity of any of the New Vehicle Borrowers’
82

--------------------------------------------------------------------------------



Liabilities or of any other obligations or liabilities of any Person under any
of the Related Agreements; (iv) any release, exchange, non-perfection, lapse in
perfection, disposal, deterioration in value, or impairment of any security for
any of the New Vehicle Borrowers’ Liabilities, or for any other obligations or
liabilities of any Person under any of the Related Agreements; (v) any
dissolution of any Borrower, any Loan Party or any other party to a Related
Agreement, or the combination or consolidation of any Borrower, any Loan Party
or any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Loan Party or any
other party to a Related Agreement; (vi) any extension (including without
limitation extensions of time for payment), renewal, amendment, restructuring or
restatement of, any acceptance of late or partial payments under, or any change
in the amount of any borrowings or any credit facilities available under, this
Agreement, any of the Notes or any other Loan Document or any other Related
Agreement, in whole or in part; (vii) the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the New Vehicle Borrowers’ Liabilities; (viii) any
waiver of, forbearance or indulgence under, or other consent to any change in or
departure from any term or provision contained in this Agreement, any other Loan
Document or any other Related Agreement, including without limitation any term
pertaining to the payment or performance of any of the New Vehicle Borrowers’
Liabilities, or any of the obligations or liabilities of any party to any other
Related Agreement; and (ix) any other circumstance whatsoever (with or without
notice to or knowledge of such New Vehicle Borrower) which may or might in any
manner or to any extent vary the risks of such New Vehicle Borrower, or might
otherwise constitute a legal or equitable defense available to, or discharge of,
a surety or a guarantor, including without limitation any right to require or
claim that resort be had to any Borrower or any other Loan Party or to any
collateral in respect of the New Vehicle Borrowers’ Liabilities. It is the
express purpose and intent of the parties hereto that the joint and several
liability of each New Vehicle Borrower for the New Vehicle Borrowers’
Liabilities shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.
Notwithstanding the foregoing, the liability of each New Vehicle Borrower with
respect to its New Vehicle Borrowers’ Liabilities shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.
(e)     Each Subsidiary that is or becomes a “New Vehicle Borrower” pursuant to
this Section 2.20 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Floorplan Loans made by the Lenders to any such New Vehicle Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Company and each New
Vehicle Borrower.
83

--------------------------------------------------------------------------------



2.21     Used Vehicle Borrowers.
(a)     Effective as of the Amendment No. 2 Effective Date, the Company and each
Subsidiary that has executed the Amendment No. 2 as a “Used Vehicle Borrower”
shall be a “Used Vehicle Borrower” hereunder and may receive Used Vehicle
Floorplan Loans for its account on the terms and conditions set forth in this
Agreement.
(b)     If any Subsidiary engages in the sale or leasing of Used Vehicles and
the Company wishes to designate such Subsidiary as a Used Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a Used Vehicle Borrower; provided that a Used Vehicle Borrower
shall not be required to execute a Joinder Agreement if such Used Vehicle
Borrower has executed and delivered Amendment No. 2 on the Amendment No. 2
Effective Date. The parties hereto acknowledge and agree that prior to any such
Subsidiary becoming entitled to utilize the credit facilities provided for in
Sections 2.06 through 2.08 the Administrative Agent, the Used Vehicle Swing Line
Lender, and the other Lenders shall have received the documents required by
Section 6.14. If the Administrative Agent and the Used Vehicle Swing Line Lender
agree that such Subsidiary shall be entitled to receive Used Vehicle Floorplan
Loans hereunder, then promptly following receipt of all such documents required
by Section 6.14, the Administrative Agent shall send a notice in substantially
the form of Exhibit K-2 (a “Used Vehicle Borrower Notice”) to the Company and
the Lenders specifying the effective date upon which such Subsidiary shall
constitute a Used Vehicle Borrower for purposes hereof, whereupon each of the
Used Vehicle Floorplan Lenders agrees to permit such Used Vehicle Borrower to
receive Used Vehicle Floorplan Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Used Vehicle Borrower
otherwise shall be a Borrower for all purposes of this Agreement.
(c)     Notwithstanding any other provision of this Agreement, each Used Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the Used Vehicle Floorplan
Facility now or hereafter owed to the Administrative Agent, the Used Vehicle
Swing Line Lender and the Used Vehicle Floorplan Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (such Obligations, the
“Used Vehicle Borrowers’ Liabilities”).
(d)     Each Used Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other Related Agreements; (ii) any action taken under any of
the Related Agreements, any exercise of any right or power therein conferred,
any failure or omission to enforce any right conferred thereby, or any waiver of
any covenant or condition therein provided; (iii) any acceleration of the
maturity of any of the Used Vehicle Borrowers’ Liabilities or of any other
obligations or liabilities of any Person under any of the Related Agreements;
(iv) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Used
Vehicle Borrowers’ Liabilities, or for any other obligations or liabilities of
any Person under any of the Related Agreements; (v) any dissolution of any
Borrower, any Loan Party or any other party to a Related Agreement, or the
combination or consolidation of any Borrower, any Loan
84

--------------------------------------------------------------------------------



Party or any other party to a Related Agreement into or with another entity or
any transfer or disposition of any assets of any Borrower, any Loan Party or any
other party to a Related Agreement; (vi) any extension (including without
limitation extensions of time for payment), renewal, amendment, restructuring or
restatement of, any acceptance of late or partial payments under, or any change
in the amount of any borrowings or any credit facilities available under, this
Agreement, any of the Notes or any other Loan Document or any other Related
Agreement, in whole or in part; (vii) the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the Used Vehicle Borrowers’ Liabilities; (viii) any
waiver of, forbearance or indulgence under, or other consent to any change in or
departure from any term or provision contained in this Agreement, any other Loan
Document or any other Related Agreement, including without limitation any term
pertaining to the payment or performance of any of the Used Vehicle Borrowers’
Liabilities, or any of the obligations or liabilities of any party to any other
Related Agreement; and (ix) any other circumstance whatsoever (with or without
notice to or knowledge of such Used Vehicle Borrower) which may or might in any
manner or to any extent vary the risks of such Used Vehicle Borrower, or might
otherwise constitute a legal or equitable defense available to, or discharge of,
a surety or a guarantor, including without limitation any right to require or
claim that resort be had to any Borrower or any other Loan Party or to any
collateral in respect of the Used Vehicle Borrowers’ Liabilities. It is the
express purpose and intent of the parties hereto that the joint and several
liability of each Used Vehicle Borrower for the Used Vehicle Borrowers’
Liabilities shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.
Notwithstanding the foregoing, the liability of each Used Vehicle Borrower with
respect to its Used Vehicle Borrowers’ Liabilities shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.
(e)     Each Subsidiary that is or becomes a “Used Vehicle Borrower” pursuant to
this Section 2.21 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Used Vehicle
Floorplan Loans made by the Lenders to any such Used Vehicle Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Company and each Used
Vehicle Borrower.
2.22     Removed Franchises.
(a)     The Company shall be permitted to terminate the designation of a
Subsidiary as a “New Vehicle Borrower” and/or a “Used Vehicle Borrower” with
respect to any particular franchise (any such franchise, a “Removed Franchise”)
and redesignate such Subsidiary as a
85

--------------------------------------------------------------------------------



“Dual Subsidiary” or a “Silo Subsidiary”, as applicable, in order to finance New
Vehicles and Used Vehicles through Permitted Silo Indebtedness so long as (i)
the Company has (x) delivered notice of such request to the Administrative
Agent, (y) in the case of a Dual Subsidiary, executed and delivered
acknowledgements (in form and substance reasonably acceptable to the
Administrative Agent) of such Subsidiary’s continuing Obligations under the Loan
Documents (including pursuant to the Subsidiary Guaranty) as requested by the
Administrative Agent and (z) prepaid all outstanding Loans with respect to such
redesignation as required by Section 2.12(a)(iii)(C), Section 2.12(b)(iii)(C)
and otherwise complied with Section 7.17, (ii) such Subsidiary otherwise
qualifies as a “Silo Subsidiary” or a “Dual Subsidiary”, as applicable, entitled
to incur Permitted Silo Indebtedness pursuant to the terms of the Agreement at
the time of such redesignation, and (iii) no Default or Event of Default then
exists or will result therefrom. Following any such redesignation, such
Subsidiary shall no longer be entitled to utilize the credit facilities provided
for in Sections 2.01 through 2.03 or Sections 2.06 through 2.08 with respect to
any Removed Franchise.
2.23     Cash Collateral and Other Credit Support.
(a)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the New Vehicle Swing Line Lender and the Used Vehicle
Floorplan Lender), a security interest in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than that required to eliminate the
applicable Fronting Exposure, the Borrowers (jointly and severally) or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate the applicable Fronting Exposure. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral under any of this Section 2.23 or Sections 2.03 or
2.08 in respect of New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans shall be held and applied to the satisfaction of the
specific New Vehicle Floorplan Swing Line Loans, Used Vehicle Floorplan Swing
Line Loans or obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, interest accrued on such obligation)
for which the Cash Collateral or other credit support was so provided, prior to
any other application of such property as may be provided for herein.
(c)     Release. Cash Collateral provided pursuant to any of the Sections
referred to in Section 2.23(b) shall be released (except (i) as may be agreed to
among the parties posting, and the New Vehicle Floorplan Swing Line Lender or
the Used Vehicle Floorplan Swing Line Lender benefitting from, such Cash
Collateral and (ii) Cash Collateral provided by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default)
86

--------------------------------------------------------------------------------



promptly following the payment or satisfaction of the obligations giving rise to
delivery of such Cash Collateral, or, as to Cash Collateral provided pursuant to
Sections 2.03 or 2.08, such earlier date as (A) the status of the applicable
Lender as a Defaulting Lender shall be terminated or (B) the Administrative
Agent shall determine in good faith that there remain outstanding no actual or
potential Defaulting Lender funding obligations as to which the benefitted New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender desires to maintain
Cash Collateral.
2.24     Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
New Vehicle Floorplan Lenders” and “Required Used Vehicle Floorplan Lenders” and
Section 10.01.
(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows; first, as to any payment made in respect of principal of
Loans, ratably to the principal amount of New Vehicle Floorplan Committed Loans
and Used Vehicle Floorplan Committed Loans, as applicable, of other Lenders as
if such Defaulting Lender had no Loans outstanding, until such time as the
Outstanding Amount of New Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Committed Loans of each Lender, as applicable, shall equal its pro
rata share thereof based on its Applicable Percentage (without giving effect to
Section 2.24(a)(iv)); second, to any amounts (including interest thereon) owed
hereunder by such Defaulting Lender to the Administrative Agent; third, to any
amounts (including interest thereon) owed hereunder by such Defaulting Lender to
the New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (to the
extent the Administrative Agent has received notice thereof), ratably to the
Persons entitled thereto; fourth, to the posting of Cash Collateral (or funding
of participations, as applicable) in respect of its Applicable Percentage
(without giving effect to Section 2.24(a)(iv)) of New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans, (x) ratably to the New
Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender in accordance
with their respective applicable Fronting Exposures and (y) thereafter, to
reduce ratably any reallocation of Applicable Percentages of other Lenders
previously effected under Section 2.24(a)(iv); and fifth, to the Defaulting
Lender or otherwise as required by applicable Law. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


87

--------------------------------------------------------------------------------



(iii)     Certain Fees. Such Defaulting Lender (i) shall not be entitled to
receive any commitment fee pursuant to Section 2.14(a) for any period during
which such Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).
(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender as to which the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable)
has not received Cash Collateral pursuant to Section 2.03 or 2.08, then upon the
request of the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender (as applicable) to the Administrative Agent, for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans pursuant to Sections 2.03 and 2.08, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing; (ii) in all
cases, the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in New Vehicle Floorplan Swing Line Loans shall not exceed
the positive difference, if any, between (1) the New Vehicle Floorplan
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other New
Vehicle Floorplan Swing Line Loans (prior to giving effect to such
reallocation), (iii) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Used Vehicle Floorplan Swing
Line Loans shall not exceed the positive difference, if any, between (1) the
Used Vehicle Floorplan Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
such Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all other Used Vehicle Floorplan Swing Line Loans (prior to giving effect to
such reallocation).
(b)     Defaulting Lender Cure. If the Company, the Administrative Agent, the
New Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender agree in
writing in their reasonable discretion that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the New Vehicle Floorplan Committed Loans, Used Vehicle Floorplan Committed
Loans and funded and unfunded participations in New Vehicle Floorplan Swing Line
Loans and Used Vehicle Floorplan Swing Line Loans to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the
88

--------------------------------------------------------------------------------



extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
ARTICLE IIA
SECURITY


2A.01    Security. As security for the full and timely payment and performance
of all Obligations, each Borrower shall, and shall cause all other Loan Parties
to, on or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Revolving Administrative Agent for the benefit of the Secured Parties a duly
perfected security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments. Without
limiting the foregoing, each Borrower shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement and the Master Intercreditor Agreement and (b) UCC financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Revolving Administrative Agent for
the benefit of the Secured Parties on the Collateral. In addition, and without
limiting the foregoing, each Borrower shall take and cause each other Loan Party
to take such further action, and deliver or cause to be delivered such further
documents and instruments, as required by the Security Instruments or otherwise
as the Administrative Agent may reasonably request to create, perfect and
maintain the effectiveness and priority of the Liens contemplated by this
Article IIA and each of the Security Instruments.
2A.02    Further Assurances. At the request of the Administrative Agent from
time to time, each Borrower will or will cause all other Loan Parties, as the
case may be, to execute, by their respective Responsible Officers, alone or with
the Administrative Agent, or the Revolving Administrative Agent, any
certificate, instrument, financing statement, control agreement, statement or
document, or to procure any certificate, instrument, statement or document or to
take such other action (and pay all related costs) which the Administrative
Agent reasonably deems necessary from time to time to create, continue or
preserve the Liens in Collateral (and the perfection and priority thereof) of
the Revolving Administrative Agent for the benefit of the Secured Parties
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by any Borrower or any other Loan Party after the
Closing Date and all Collateral moved to or from time to time located at
locations owned by third parties, including all leased locations, bailees,
warehousemen and third party processors. Each of the Administrative Agent and
the Revolving Administrative Agent is hereby irrevocably authorized to execute
and file or cause to be filed, with or if permitted by applicable law without
the signature of any Borrower or any Loan Party appearing thereon, all UCC
financing statements reflecting any Borrower or any other Loan Party as “debtor”
and the Revolving Administrative Agent as “secured party”, and continuations
thereof and amendments thereto, as the Administrative Agent or the Revolving
Administrative Agent reasonably deems necessary or advisable to give effect to
the transactions contemplated hereby and by the other Loan Documents.
89

--------------------------------------------------------------------------------



2A.03    Information Regarding Collateral. Each Borrower represents, warrants
and covenants that Schedule 2A.03(a) contains a true and complete list of (i)
the exact legal name, jurisdiction of formation and location of the chief
executive office of each Borrower and each other Person providing Collateral
pursuant to a Security Instrument on the Amendment No. 3 Effective Date (such
Persons, together with any other Persons that provide Collateral at any time
pursuant to a Security Instrument, being referred to collectively as the
“Grantors”), (ii) each trade name, trademark or other trade style used by such
Grantor on the Amendment No. 3 Effective Date, (iii) each location in which
goods constituting Collateral having an aggregate value in excess of $100,000
are located as of the Amendment No. 3 Effective Date, whether owned, leased or
third-party locations, and (iv) with respect to each leased or third party
location, the name of each owner of such location and a summary description of
the relationship between the applicable Grantor and such Person. Each Borrower
further covenants that it shall not change, and shall not permit any other
Grantor to change, its name, type of entity, jurisdiction of formation (whether
by reincorporation, merger or otherwise), or the location of its chief executive
office, or use or permit any other Grantor to use, any additional trade name,
trademark or other trade style, except upon giving not less than 15 days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Borrower’s or such other Grantor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01     Taxes.
(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)     Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party or any such Borrower
90

--------------------------------------------------------------------------------



shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)     Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Company and each other Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)     Tax Indemnifications.
(i)     the Company and each other Borrower (jointly and severally) shall, and
does hereby, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Company and each other Borrower shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the
91

--------------------------------------------------------------------------------



Administrative Agent and the Borrowers, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)     Evidence of Payments. Upon request by the Company, any other Borrower or
the Administrative Agent, as the case may be, after any payment of Taxes by the
Company, any other Borrower or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Company or such Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company or such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Company or such Borrower or the
Administrative Agent, as the case may be.
(e)     Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Company or any other Borrower is a U.S. Person,


92

--------------------------------------------------------------------------------



(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(II)    executed copies of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company or any other Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner of the
applicable interest in any Credit Extension or Commitment, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are
93

--------------------------------------------------------------------------------



claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA from and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans hereunder and this Agreement as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by the Company or any other Borrower or with
respect to which the Company or any Borrower has paid additional amounts
94

--------------------------------------------------------------------------------



pursuant to this Section 3.01, it shall pay to the Company or such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company or such Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Company and each other Borrower, upon
the request of the Recipient, agrees to repay the amount paid over to the
Company or such Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company or any
other Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if Tax subject to indemnification and giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Company, any other Borrower or any other Person.
(g)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension, continue Eurodollar Rate Loans, or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Company and each other Borrower
(jointly and severally) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate) either on the last day of the Interest Period
therefor, if such Lender may lawfully continue
95

--------------------------------------------------------------------------------



to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and (y)
if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Company and each
other Borrower (jointly and severally) shall also pay accrued interest on the
amount so prepaid or converted.
3.03     Inability to Determine Rates.
(a)     If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B)(x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into (i) in the case
of a New Vehicle Floorplan Committed Loan, a request for a New Vehicle Floorplan
Committed Borrowing of Base Rate Loans, (ii) in the case of a New Vehicle
Floorplan Swing Line Loan, a request for a New Vehicle Floorplan Swing Line
Borrowing of Base Rate Loans, (iii) in the case of Used Vehicle Floorplan
Committed Loan, a request for a Used Vehicle Floorplan Committed Borrowing of
Base Rate Loans, and (iv) in the case of a Used Vehicle Floorplan Swing Line
Loan, a request for a Used Vehicle Floorplan Swing Line Borrowing of Base Rate
Loans, in each case in the amount specified therein.
(b)     Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative
96

--------------------------------------------------------------------------------



Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.
(c)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or
(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the
97

--------------------------------------------------------------------------------



Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.
3.04     Increased Costs; Reserves on Eurodollar Rate Loans.
(a)     Increased Costs Generally. If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or
98

--------------------------------------------------------------------------------



other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)     impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining in any Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company and
each other Borrower (jointly and severally) will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)     Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Loans held by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Company and each other Borrower (jointly and severally) will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)     Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company and each other Borrower (jointly and severally) shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Company nor any other Borrower shall be required to compensate
a Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
99

--------------------------------------------------------------------------------



(e)     Reserves on Eurodollar Rate Loans. The Company and each other Borrower,
jointly and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
3.05     Mitigation Obligations; Replacement of Lenders.
(a)     Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Company and each other Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Company and each other Borrower to repay the Credit Extension
in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or the Company or any other Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Company and each other Borrower such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company and each other Borrower (jointly
and severally) hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any other Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.05(a), the Company may replace such Lender
in accordance with Section 10.13.
3.06     Survival. All of the Company’s and each other Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.
100

--------------------------------------------------------------------------------



ARTICLE IV.
CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT


4.01     Amendment and Restatement. The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:
(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)     executed counterparts of (A) this Agreement, (B) the Security Agreement,
(C) the Company Guaranty and (D) the Subsidiary Guaranty, in each case,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
(ii)     a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)     subject to delivery as referenced on Schedule 7.25, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in the
respective jurisdictions specified in Schedule 4.01, which includes each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)     a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent, the Revolving
Administrative Agent and each Lender, as to the matters set forth in Exhibit L
(which shall include matters of Delaware, North Carolina, South Carolina and
Federal Law) and such other matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;
(vi)     a favorable opinion of local counsel to the Loan Parties in Florida,
Texas, California, Alabama, and Tennessee, addressed to the Administrative Agent
and each Lender in form and substance satisfactory to the Administrative Agent;
(vii)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the
101

--------------------------------------------------------------------------------



execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(viii)     a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(ix)     a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
(x)     a duly completed preliminary Compliance Certificate as of the last day
of the fiscal quarter of the Company ended on September 30, 2016, signed by a
Responsible Officer of the Company;
(xi)     a duly completed preliminary Used Vehicle Borrowing Base Certificate
dated as of the Closing Date certifying as to the Used Vehicle Borrowing Base as
of October 31, 2016, signed by a Responsible Officer of the Company;
(xii)     to the extent not otherwise delivered prior to the date hereof, a copy
of (A) each standard form of Franchise Agreement for each vehicle manufacturer
or distributor and (B) each executed Framework Agreement;
(xiii)     duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;
(xiv)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, including endorsements naming
the Revolving Administrative Agent (on behalf of the Secured Parties) as an
additional insured and loss payee, as the case may be, on all such insurance
policies maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;
(xv)     consolidating balance sheets (including a separate line item for
Eligible Used Vehicle Inventory) for the Company and each Subsidiary as at the
end of September 30, 2016, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;
(xvi)     forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of
102

--------------------------------------------------------------------------------



the Company and its Subsidiaries in form and substance reasonably satisfactory
to the Administrative Agent for each of the first five years following the
Closing Date;
(xvii)     if required by the Administrative Agent or the Revolving
Administrative Agent, in their respective sole discretion, satisfactory results
of audits of the Collateral, provided that, whether or not any such audit is
performed, the Administrative Agent and the New Vehicle Swing Line Lender shall
be entitled to rely on information provided by any existing lender of the
Company or its Subsidiaries as to any Vehicles and existing new vehicle
facilities being refinanced or paid down on the Closing Date;
(xviii)     UCC financing statements or amendments to previously filed UCC
financing statements for filing in all places required by applicable law to
perfect the Liens of the Revolving Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a valid and perfected Lien
(with the priority described therein) as to items of Collateral in which a
security interest may be perfected by the filing of financing statements, and
such other documents and/or evidence of other actions as may be necessary under
applicable law to perfect the Liens of the Revolving Administrative Agent for
the benefit of the Secured Parties under the Security Instruments as a valid and
perfected Lien in and to such other Collateral as the Administrative Agent may
require;
(xix)     UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Closing Date);
(xx)     such duly executed Landlord Waivers for locations of the Borrowers not
already in effect pursuant to the Existing Credit Agreement, as may be requested
by the Administrative Agent in its sole discretion;
(xxi)     a certificate signed by a Responsible Officer of the Company
certifying as to the status of the Unrestricted Subsidiaries; and
(xxii)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Required Lenders reasonably may require.
(b)     Any upfront fees or other fees required to be paid to the “collateral
agent” under the Loan Documents, the Administrative Agent, the Arranger, or any
Lender on or before the Closing Date pursuant to any Loan Document or the
Existing Credit Agreement shall have been paid.
(c)     Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
103

--------------------------------------------------------------------------------



(d)     The Revolving Credit Facility shall have been amended and restated
substantially simultaneously with the consummation of this Agreement.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02     Conditions to all Borrowings. The obligation of each Lender to honor
any Request for Borrowing (other than pursuant to (x) a New Vehicle Committed
Loan Notice or a Used Vehicle Committed Loan Notice, in each case requesting
only a conversion of New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans, as applicable, to the other Type, (y) a Payment
Commitment or an Auction Agreement, or (z) a Payoff Letter Commitment) is
subject to the following conditions precedent:
(a)     The representations and warranties of the Company and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Borrowing,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.
(b)     (i) in the case of Used Vehicle Floorplan Borrowings, (A) no Used
Vehicle Event of Default shall exist, or would result from such proposed
Borrowing or the application of the proceeds thereof, with respect to the Used
Vehicle Borrower that is requesting the Borrowing, (B) no Used Vehicle Event of
Default under Section 8.01(e), (f) or (m) shall exist, (C) no Used Vehicle Event
of Default under Section 8.01(h) or (i) shall exist with respect to the Company
and (D) no Used Vehicle Event of Default under any other subsection of
Section 8.01 has continued for thirty (30) days or more, and (ii) in the case of
New Vehicle Floorplan Borrowings, (A) no New Vehicle Event of Default shall
exist, or would result from such proposed Borrowing or the application of the
proceeds thereof, with respect to the New Vehicle Borrower that is requesting
the Borrowing, (B) no New Vehicle Event of Default under Section 8.03(e), (f) or
(m) shall exist, (C) no New Vehicle Event of Default under Section 8.03(h) or
(i) shall exist with respect to the Company and (D) no New Vehicle Event of
Default under any other subsection of Section 8.03 has continued for thirty (30)
days or more.
(c)     The Administrative Agent and, if applicable, the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender shall have received a Request for
Borrowing in accordance with the requirements hereof.
(d)     If the applicable Borrower is a New Vehicle Borrower, then the
conditions of Section 2.20 to the designation of such Borrower as a New Vehicle
Borrower shall have been met to the satisfaction of the Administrative Agent.
104

--------------------------------------------------------------------------------



(e)     If the applicable Borrower is a Used Vehicle Borrower, then the
conditions of Section 2.21 to the designation of such Borrower as a Used Vehicle
Borrower shall have been met to the satisfaction of the Administrative Agent.
Each Request for Borrowing (other than a New Vehicle Committed Loan Notice or a
Used Vehicle Committed Loan Notice, in each case requesting only a conversion of
New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans,
as applicable, to the other Type) submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
and (b) have been satisfied on and as of the date of the applicable Borrowing.


4.03     Conditions to all Borrowings pursuant to a Payment Commitment, Auction
Agreement or a Payoff Letter Commitment. The obligation of the New Vehicle
Floorplan Swing Line Lender to honor any request for a New Vehicle Floorplan
Borrowing and the Used Vehicle Floorplan Swing Line Lender to honor any request
for a Used Vehicle Floorplan Borrowing pursuant to a Payment Commitment, Auction
Agreement or a Payoff Letter Commitment is subject to the following conditions
precedent:
(a)    To the extent required pursuant to the terms of such Payment Commitment,
Auction Agreement or Payoff Letter Commitment, as the case may be, the New
Vehicle Floorplan Swing Line Lender or the Used Vehicle Floorplan Swing Line
Lender, as applicable, shall have received a manufacturer/distributor invoice,
cash draft, electronic record, depository transfer check, sight draft, or such
other documentation as may be specified in such Payment Commitment, Auction
Agreement or Payoff Letter Commitment, identifying the Vehicles delivered or to
be delivered to the applicable Borrower; and


(b)    any other conditions precedent set forth in such Payment Commitment,
Auction Agreement or Payoff Letter Commitment.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each of the Company and each Borrower represents and warrants to the
Administrative Agent and the Lenders that:
5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all franchises and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except (x) with respect to clause (a), as set forth on Schedule 5.01(a) and (y)
in each case referred to in clause
105

--------------------------------------------------------------------------------



(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the Revolving
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05     Financial Statements; No Material Adverse Effect; No Internal Control
Event.
(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)     The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated September 30, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows, and consolidating statements of income or operations, in each case for
the fiscal quarter ended on that date, and in each case prior to intercompany
eliminations (i) were prepared in accordance with GAAP consistently applied
106

--------------------------------------------------------------------------------



throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the consolidated financial condition of the
Company and its Subsidiaries as of the date thereof and their consolidated
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. As of the Closing Date, Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries not included in such financial statements, including
liabilities for taxes, material commitments and Indebtedness.
(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)     To the Company’s best knowledge, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.
5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect. Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
5.07     No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08     Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.




107

--------------------------------------------------------------------------------



5.09     Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.10     Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as (i) are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates and (ii) satisfy the requirements of the Security
Instruments.
5.11     Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
5.12     ERISA Compliance.
(a)     Each Plan, and to the knowledge of the Company, each Multiemployer Plan
and Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code (i) has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Pension Plan is qualified
under Section 401(a) of the Code and that the trust related thereto has been
determined to be exempt from federal income tax under Section 501(a) of the Code
or an application for such a letter is currently being processed by the Internal
Revenue Service, or (ii) uses a prototype or volume submitter document that has
been duly adopted and the form of which is the subject of an IRS opinion or
advisory letter received by the sponsor of the prototype or volume submitter
document. To the best knowledge of the Company, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.
(b)     There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or to the knowledge of the Company, any Multiemployer
Plan or Multiple Employer Plan that could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has engaged
in any prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
108

--------------------------------------------------------------------------------



(c)     (i) No ERISA Event has occurred with respect to any Pension Plan, or to
the knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.
(d)     The Company and each Borrower represents and warrants as of the
Amendment No. 2 Effective Date that it is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments.
5.13     Subsidiaries; Equity Interests. As of the Amendment No. 3 Effective
Date, the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens. The Company has no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued and are fully paid and nonassessable.
5.14     Margin Regulations; Investment Company Act.
(a)     Neither the Company nor any Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
(b)     None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15     Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf
109

--------------------------------------------------------------------------------



of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. As of
the Amendment No. 3 Effective Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
5.16     Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17     Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.18     Books and Records. Each of the Company and each Subsidiary maintains
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
5.19     Franchise Agreements and Framework Agreements. The Company has provided
to the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date. Except
as set forth on Schedule 5.19 or with respect to any Franchise Agreement entered
into after the Closing Date and delivered to the Administrative Agent and each
Lender pursuant to Section 6.03(f), there is no material deviation in any
Franchise Agreement from the standard form of Franchise Agreements for the
applicable vehicle manufacturer or distributor delivered as of the Closing Date.
Each Franchise Agreement and, on the date of this Agreement, Framework Agreement
is, other than as disclosed in writing to the Administrative Agent and the
Lenders, in full force and effect and is enforceable by the applicable Loan
Party in accordance with its terms. To the knowledge of the Company, (a) no
110

--------------------------------------------------------------------------------



party to any Franchise Agreement is in material breach of, or has failed to
perform in any material respect or is in material default under, such Franchise
Agreement and (b) no party to any Franchise Agreement has given or received any
notice of any proposed or threatened termination of such Franchise Agreement or
Framework Agreement (except any such notice that has been disclosed to the
Administrative Agent and each Lender, as the case may be, pursuant to Section
6.03(f)). In the event of any default or non-compliance under any Framework
Agreement, the principal remedy available to any manufacturer or distributor
party thereto is to prohibit the applicable Subsidiary from acquiring additional
franchised vehicle dealerships from such manufacturer or distributor (and not in
any event to terminate the operations at any existing vehicle dealership).
5.20     Collateral.
(a)     The provisions of each of the Security Instruments are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable, perfected security interest (with the
priority described therein) in all right, title and interest of each applicable
Loan Party in the Collateral described therein, except as otherwise permitted
hereunder.
(b)     No Contractual Obligation to which any Loan Party is a party or by which
the property of any Loan Party is bound prohibits the filing or recordation of
any of the Loan Documents or any other action which is necessary or appropriate
in connection with the perfection of the Liens on Collateral evidenced and
created by any of the Loan Documents.
5.21     Solvency. Both before and after giving effect to the Loans hereunder,
each Loan Party is Solvent. On the Amendment No. 3 Effective Date, both before
and after giving effect to the Loans hereunder, each Loan Party is Solvent.
5.22     Labor Matters. As of the Amendment No. 3 Effective Date, to the
Company’s and its Subsidiaries’ knowledge, there are no material labor disputes
to which the Company or any of its Subsidiaries may become a party, including,
without limitation, any strikes, lockouts or other disputes relating to such
Persons’ plants and other facilities.
5.23     Acquisitions. As of the Closing Date and as of the date of each
Permitted Acquisition, all material conditions precedent to, all consents from
applicable Governmental Authorities, and all other material consents necessary
to permit, such Permitted Acquisition will have been obtained, satisfied, or
waived (except that (i) no conditions imposed by the Loan Documents are so
waivable other than with the consent of the Required Lenders and (ii) no other
conditions shall be waived if such waiver would materially adversely affect the
benefits to be obtained by the Company or the Secured Parties from such
Acquisition), as the case may be.
5.24     Real Estate Indebtedness. The amount of any Indebtedness of the Company
and its Subsidiaries secured by Liens on the real property and improvements
financed thereby is no greater than eighty-five percent (85%) of the value of
such real property and improvements as set forth in an appraisal of such real
property and improvements prepared by an independent Member of the Appraisal
Institute certified appraiser in connection with such Indebtedness (which
appraisal shall be delivered to Administrative Agent upon its request).
111

--------------------------------------------------------------------------------



5.25     Service Loaner Vehicles. Any Service Loaner Vehicles that are financed
by, or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.
5.26     Permitted Third Party Service Loaner Indebtedness. All Indebtedness for
the financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.
5.27     OFAC. Neither the Company, nor any of its Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of the Company and its
Subsidiaries, any employee, agent, affiliate or representative of the Company or
any of its Subsidiaries, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) located, organized or resident in a Designated
Jurisdiction, or (iii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority. The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with all applicable Sanctions
and have instituted and maintained policies and procedures designated to promote
and achieve compliance with such Sanctions.
5.28     Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act of 2010, and in all material respects with
applicable anti-corruption laws in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
5.29     Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.
5.30     Taxpayer Identification Number. The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.31     Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:
6.01     Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
112

--------------------------------------------------------------------------------



(a)     as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company (or if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)):
(i)     an audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the figures for the previous fiscal year, in reasonable detail and prepared
in accordance with GAAP;
(ii)     a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, with subtotals for (w) each Subsidiary, (x) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all Used
Vehicle Borrowers, and (z) Silo Subsidiaries and Dual Subsidiaries grouped by
each Silo Lender, in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;
(iii)     the related audited consolidated statement of income or operations for
such fiscal year setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP;
(iv)     the related consolidating statements of income or operations for such
fiscal year with subtotals for (x) each Subsidiary, (y) all New Vehicle
Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP; and
(v)     the related audited consolidated statements of stockholders’ equity and
cash flows for such fiscal year setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with Item
308 of SEC Regulation S-K expressing a conclusion which contains no statement
that there is a material weakness in such internal controls, except for such
material weaknesses as to which the Required Lenders do not object, and (B) an
attestation report of such Registered Public Accounting Firm on management’s
assessment of, and the opinion of the Registered Public Accounting Firm
independently assessing the
113

--------------------------------------------------------------------------------



effectiveness of, the Company’s internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2
and Section 404 of Sarbanes-Oxley and expressing a conclusion which contains no
statement that there is a material weakness in such internal controls, except
for such material weakness as to which the Required Lenders do not object, and
such consolidating statements to be certified by a Responsible Officer of the
Company to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Company and its Subsidiaries;


(b)     as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):
(i)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
(ii)     a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, with subtotals for (w) each Subsidiary, (x) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all
Used Vehicle Borrowers, and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;
(iii)     the related unaudited consolidated statement of income or operations
for such fiscal quarter (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
(iv)     the related consolidating statements of income or operations for such
fiscal quarter (and the portion of the Company’s fiscal year then ended) with
subtotals for (w) each Subsidiary, (x) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), (y) all Used Vehicle Borrowers and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
(v)     the related unaudited consolidated statements of stockholders’ equity
and cash flows for such fiscal quarter (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding fiscal quarter
114

--------------------------------------------------------------------------------



(and portion) of the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(c)     if requested by the Administrative Agent, as soon as available, but in
any event within thirty (30) days after the end of each calendar month
(including December, but excluding the last month of the fiscal quarter periods
described in Section 6.01(b)) of each fiscal year of the Company (or if earlier
than such 30th day, five days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)):
(i)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such calendar month, setting forth in comparative
form the figures for the corresponding calendar month of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
(ii)     a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such calendar month, with subtotals for (w) each Subsidiary, (x) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all
Used Vehicle Borrowers, and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;
(iii)     the related unaudited consolidated statement of income or operations
for such calendar month (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding calendar month (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
(iv)     the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (w) each Subsidiary, (x) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), (y) all Used Vehicle Borrowers, and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
(v)     the related unaudited consolidated statements of stockholders’ equity
and cash flows for such calendar month (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding calendar
115

--------------------------------------------------------------------------------



month (and portion) of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
(d)    as requested by Administrative Agent, financial statements for any
Special Purpose Insurance Captives.
As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b), (c) or (d) above, but the foregoing shall not
be in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b), (c) and (d) above at the times
specified therein.
6.02     Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
(a)     Concurrently with:
(i)     the delivery of the financial statements referred to in Section 6.01(a)
and (b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;
(ii)     the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);
(iii)     the delivery of the financial statements referred to in Section
6.01(a), financial projections for the 12 months succeeding the date of such
financial statements, such projections to be prepared by management of the
Company, in form satisfactory to the Administrative Agent; and
(iv)     any event described herein requiring Pro Forma Compliance, a duly
completed Pro Forma Compliance Certificate (including the calculation of the
financial covenants set forth in Section 7.11(a), (b) and (c)) signed by a
Responsible Officer of the Company;
116

--------------------------------------------------------------------------------



(b)     [reserved];
(c)     in the event of any Disposition resulting in Net Cash Proceeds in an
amount greater than $15,000,000 (excluding the value of New Vehicles and real
property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall concurrently deliver a notice of
Disposition, as required pursuant to Section 6.03(g);
(d)     in the event of any Acquisition, the certificates and information
required by Section 7.12;
(e)     within a reasonable period of time after any request by the
Administrative Agent, Vehicle Title Documentation and manufacturer/dealer
statements;
(f)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
(g)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(h)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
(i)     promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;
(j)     promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(k)     promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


117

--------------------------------------------------------------------------------



Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.
118

--------------------------------------------------------------------------------



6.03     Notices. Promptly notify the Administrative Agent and each Lender:
(a)     of the occurrence of any Default;
(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any notice or correspondence from or on behalf of the applicable
franchisor, distributor or manufacturer, the Company or any Subsidiary alleging
that any such event has occurred with respect to any Franchise Agreement or
Framework Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c)     of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;
(d)     of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;
(e)     of the Registered Public Accounting Firm’s determination (in connection
with its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;
(f)     of (i) any Franchise Agreement entered into after the Closing Date (and
a copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(k) or Section 8.03(k) and has not been renewed within 30 days; (iv) any
amendment or other modification (and a copy of such amendment or modification)
of any Framework Agreement, and (v) any material adverse change in the
relationship between the Company or any Subsidiary and any vehicle manufacturer
or distributor, including the written threat of loss of a new vehicle franchise
or the written threat of termination of a Franchise Agreement or Framework
Agreement;
(g)     of the occurrence of any Disposition of property or assets resulting in
Net Cash Proceeds greater than $15,000,000 (such amount to exclude the value of
New Vehicles, Used Vehicles and real property sold in such Disposition and
reasonable costs associated with the closing of such Disposition), such notice
pursuant to this clause (g) to be given on the date of such Disposition and to
include (i) a statement of the date of the Disposition and the property or
assets Disposed of, and (ii) an itemized calculation of the Net Cash Proceeds
from such
119

--------------------------------------------------------------------------------



Disposition (including showing as a separate line item each category of
payments, expenses or taxes that are deducted as part of such calculation);
(h)     of the occurrence of any Silo Financing Commencement Date occurring
during any month with respect to any Removed Franchise of a Subsidiary not later
than the last Business Day of such month, stating (i) such Silo Financing
Commencement Date, (ii) each applicable Removed Franchise, and (iii) the
mandatory prepayments of New Vehicle Floorplan Committed Loans, New Vehicle
Floorplan Swing Line Loans, Used Vehicle Floorplan Committed Loans and Used
Vehicle Floorplan Swing Line Loans required in connection therewith by Section
2.12(a)(iii)(C) or Section 2.12(b)(iii)(C); and
(i)     of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, including Vehicles, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
6.05     Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation
(collectively, the “Vehicle Title Documentation”) necessary or desirable in the
normal conduct of its business and maintain records evidencing which Vehicles
are being used as Demonstrators and Rental Vehicles (each as defined in the
Floorplan Credit Agreement).


120

--------------------------------------------------------------------------------



6.06     Maintenance of Properties; Repairs. Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
6.07     Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and otherwise as required by the Security Instruments; (b) maintain
general public liability insurance at all times with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
against liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent. Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent and the Revolving Administrative Agent not less
than thirty (30) days’ (or ten (10) days’ in the case of termination for
non-payment) prior written notice before any material amendment to any such
policy by endorsement or any lapse, termination or cancellation thereof, each
such policy of liability insurance shall list the Revolving Administrative Agent
as an additional insured, and each such policy of casualty insurance shall list
the Revolving Administrative Agent as loss payee pursuant to a loss payee clause
in form and substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent.
6.08     Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees and all Contractual Obligations applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09     Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be,
including, if applicable, books and records specifying the year, make, model,
cost, price, location and vehicle identification number of each Vehicle owned by
the Company or such Subsidiary.
6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company (except for access required in connection with a
floorplan audit pursuant to Section 6.12, which
121

--------------------------------------------------------------------------------



will be permitted at any time during regular business hours (or at other times
consistent with standard industry practice) and without advance notice);
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.
6.11     Use of Proceeds. Use the proceeds of the Borrowings:
(a)     in the case of the New Vehicle Floorplan Facility (i) to finance the
acquisition by the New Vehicle Borrowers of New Vehicle Inventory (including
dealer trade, Demonstrators, Rental Vehicles and Fleet Vehicles) pursuant to New
Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line Loan
Notices, Payment Commitments or Payoff Letter Commitments, and (ii) to refinance
indebtedness outstanding under existing new vehicle floorplan facilities of the
New Vehicle Borrowers, provided pursuant to the Existing Credit Agreement, in
each case not in contravention of any Law or any Loan Document; and
(b)     in the case of the Used Vehicle Floorplan Facility (i) to finance the
acquisition by the Used Vehicle Borrowers of Used Vehicle Inventory (including
dealer trade) pursuant to Used Vehicle Floorplan Committed Loan Notices, Used
Vehicle Floorplan Swing Line Loan Notices, Payment Commitments, Auction
Agreements or Payoff Letter Commitments, and (ii) to refinance indebtedness
outstanding under the used vehicle floorplan facility of the Company provided
pursuant to the Agreement as of the Amendment No. 2 Effective Date, in each case
not in contravention of any Law or of any Loan Document;
provided that no proceeds of any Borrowing shall be paid to any Unrestricted
Subsidiary.
6.12     Floorplan Audits.
(a)     Entry on Premises. Each New Vehicle Borrower and Used Vehicle Borrower
shall permit a duly authorized representative of the New Vehicle Swing Line
Lender or Used Vehicle Swing Line Lender, as applicable, to enter upon such New
Vehicle Borrower’s or Used Vehicle Borrower’s premises during regular business
hours (or at other times consistent with standard industry practice) to perform
audits of Vehicles constituting Collateral in a manner reasonably satisfactory
to the New Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as
applicable, on a quarterly basis or at other intervals as requested by the New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as applicable, from
time to time, but no less frequently than three times in any twelve (12) month
period. Each New Vehicle Borrower and Used Vehicle Borrower shall assist the New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as applicable, and
their respective representatives, in whatever way reasonably necessary to make
the inspections and audits provided for herein.
(b)     Delivery of Audits. Within thirty (30) days after the end of each
calendar month of the Company, the New Vehicle Swing Line Lender and the Used
Vehicle Swing Line Lender shall deliver to the Administrative Agent a summary of
the audits of each of the New Vehicle Borrowers or Used Vehicle Borrowers, as
applicable, performed by the New Vehicle Swing Line Lender or Used Vehicle Swing
Line Lender, as applicable, during the calendar month just ended, setting forth
therein a spread sheet reflecting, for each New Vehicle Borrower or Used Vehicle
122

--------------------------------------------------------------------------------



Borrower, as applicable, a summary of the results of each floorplan audit during
the calendar month. The Administrative Agent shall promptly deliver a copy of
such report to each Lender.
6.13     Location of Vehicles. Keep the Vehicles only at the locations set forth
on Schedule 6.13, as such schedule may be revised from time to time as set forth
in the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, (a) be temporarily in transit
to or between such locations or (b) be temporarily removed from such locations
(i) for repair or (ii) when being test driven by potential customers.
6.14     Additional Subsidiaries. If the Company requests that New Vehicle
Floorplan Loans or Used Vehicle Floor Plan Loans be made available to a newly
acquired or created Subsidiary (other than a Silo Subsidiary) which engages in
the business of selling or leasing New Vehicles and/or Used Vehicles, as
applicable, then as soon as practicable, but in any event within thirty (30)
days after the acquisition or creation of any such Subsidiary (or, if later, by
the date such Subsidiary first satisfies the condition above) cause to be
delivered to the Administrative Agent each of the following:
(i)     a Joinder Agreement duly executed by such Subsidiary with all schedules
and information thereto appropriately completed with respect to becoming a “New
Vehicle Borrower”, a “Used Vehicle Borrower” or “Subsidiary Guarantor”
(including appropriate indications if such Subsidiary is a Dual Subsidiary);
(ii)     UCC financing statements naming such Subsidiary as “Debtor” and naming
the Revolving Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties the
Liens on the Collateral conferred under such Joinder Agreement and other
Security Instruments to the extent such Lien may be perfected by UCC filings;
(iii)     unless the Required Lenders expressly waive such requirement in
accordance with Section 10.01, in the case of any single Acquisition or any
related series of Acquisitions with an aggregate Cost of Acquisition of
$25,000,000 or more, an opinion or opinions of counsel to such Subsidiary dated
as of the date of delivery of such Joinder Agreements (and other Loan Documents)
provided for in this Section 6.14 and addressed to the Administrative Agent, in
form and substance acceptable to the Administrative Agent;
(iv)     the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and
(v)     evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid.


123

--------------------------------------------------------------------------------



In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary), and Section
7.20.
6.15     Further Assurances. Execute, acknowledge, deliver, and record or file
such further instruments, including, without limitation, further security
agreements, financing statements, and continuation statements, and do such
further acts as may be reasonably necessary, desirable, or proper to carry out
more effectively the purposes of this Agreement, including, without limitation,
(i) causing any additions, substitutions, replacements, or equipment related to
the Vehicles financed hereunder to be covered by and subject to the Liens
created in the Loan Documents to which any Borrower is a party; (ii) with
respect to any Vehicles which are, or are required to be, subject to Liens under
the Loan Documents, execute, acknowledge, endorse, deliver, procure, and record
or file any document or instrument, including, without limitation, any financing
statement or any Vehicle Title Documentation, deemed advisable by the
Administrative Agent, the Used Vehicle Swing Line Lender or the New Vehicle
Swing Line Lender to protect the Liens granted in this Agreement or the Loan
Documents against the rights or interests of third Persons, and (iii) if
requested by any Lender in its reasonable judgment or pursuant to its regulatory
practice, flood hazard certifications and, if any applicable real property or
any contents therein are a Flood Hazard Property, Flood Requirements, and the
Company will pay all reasonable costs connected with any of the foregoing.
6.16     Landlord Waivers. With respect to any real property leased by the
Company or any Loan Party, where requested by the Administrative Agent, the
Company and each Loan Party shall use commercially reasonable efforts (and shall
deliver to the Administrative Agent satisfactory evidence of such efforts) to
deliver a Landlord Waiver (to the extent not previously delivered to the
Administrative Agent or the Revolving Administrative Agent) duly executed by the
applicable landlord in form and substance reasonably satisfactory to the
Administrative Agent.
6.17     Notices Regarding Indebtedness. At the time the Company or any Loan
Party enters into any Subordinated Indebtedness or Additional Unsecured
Indebtedness, the Company shall deliver to the Administrative Agent a
certificate, in form and substance acceptable to the Administrative Agent,
attaching copies of all material documentation relating to such Subordinated
Indebtedness or Additional Unsecured Indebtedness, stating the amount of such
Indebtedness and certifying that (i) such Indebtedness complies with the
requirements of Sections 7.15 and 7.09 and the definition of “Subordinated
Indebtedness” or “Additional Unsecured Indebtedness”, as applicable, and (ii) no
Event of Default shall have occurred and be continuing or would occur as a
result thereof.
6.18     Joinder of Additional Silo Lenders. To the extent not otherwise
required to be delivered pursuant to Sections 7.16 or 7.17 and as soon as
practicable but in any event within five (5) days following the initial
incurrence of Permitted Silo Indebtedness by any Borrower or any other
Subsidiary from a Silo Lender with respect to a particular franchise, cause to
be delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement executed by the applicable Silo Lender, along with any
applicable revised exhibits thereto.
6.19     Deposit Accounts. Maintain with the Revolving Administrative Agent at
all times the depository arrangements in existence with the Revolving
Administrative Agent on the
124

--------------------------------------------------------------------------------



Closing Date (including the maintenance of all business, operating and
administrative deposit accounts) unless otherwise approved by the Revolving
Administrative Agent.
6.20     Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
of 2010, and other similar corruption legislation in other jurisdictions and
with all applicable Sanctions, and maintain policies and procedures designed to
promote and achieve compliance with such laws and Sanctions.
6.21     Post-Closing Covenants. To the extent of record as of the Amendment No.
3 Effective Date, cause UCC Financing Statement No. 2020 2648139, filed on April
13, 2020 (Debtor: Sonic Automotive, Inc., Delaware), UCC Financing Statement No.
17-0042907111, filed on December 21, 2017 (Debtor: EchoPark Realty, LLC, Texas),
UCC Financing Statement No. 20-7776496492, filed on May 5, 2020 (Debtor: Sonic
Santa Monica M. Inc., California) and UCC Financing Statement No. 429074197,
filed on July 31, 2018 (Debtor: SAI Nashville M. LLC, Tennessee) to be
terminated or amended in a manner reasonably satisfactory to the Administrative
Agent within sixty (60) days after the Amendment No. 3 Effective Date.
ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)     Liens pursuant to any Loan Document;
(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any refunding, refinancing, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
125

--------------------------------------------------------------------------------



(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)     Liens securing judgments for the payment of money not constituting a
Used Vehicle Event of Default under Section 8.01(h) or a New Vehicle Event of
Default under Section 8.03(j);
(i)     Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)     Liens securing Permitted Silo Indebtedness so long as the respective
Silo Lender (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent and such Liens are subject to the Master Intercreditor Agreement; provided
that, Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;
(k)     Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(n) or permitted
Guarantees thereof;
(l)     Liens securing Permitted Third Party Service Loaner Indebtedness;
(m)     Liens securing the Revolving Credit Facility so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement;
(n)     Liens on dealer reserve accounts, participation accounts, premium
purchase accounts or other similar accounts related to sales of retail
installment sales contracts; and
(o)     Liens not otherwise permitted under this Section 7.01; provided that (i)
at the time of the creation or incurrence of such Lien, no Default shall exist
or would result from such Lien, (ii) no such Lien attaches to any Collateral,
and (iii) the aggregate Indebtedness secured by (and the value of the assets
subject to) all Liens created or incurred in reliance on this clause (o) shall
not exceed $15,000,000 at any time.
126

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a “Borrowing Base Real Estate Permitted Lien”, as defined
in the Revolving Credit Agreement) upon any Excluded Real Estate Collateral,
whether now owned or hereafter acquired.
7.02     Investments. Make any Investments, except:
(a)     Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;
(b)     advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)     Investments of the Company in any Subsidiary Guarantor and Investments
of any Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;
(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)     Guarantees permitted by Section 7.03;
(f)     Acquisitions permitted by Section 7.12;
(g)     [Intentionally omitted];
(h)     Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(h), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;
(i)     Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year;
(j)     Investments in Special Purpose Insurance Captives, such Investments not
to exceed $25,000,000 in the aggregate over the life of the New Vehicle
Floorplan Facility and the Used Vehicle Floorplan Facility; and
(k)     other Investments not exceeding $10,000,000 in the aggregate in any
fiscal year of the Company.
7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)     Indebtedness under the Loan Documents;




127

--------------------------------------------------------------------------------



(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c)     Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;
(d)     obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)     Indebtedness in respect of retail installment contracts; provided,
however, that the aggregate principal amount of such Indebtedness at any one
time outstanding shall not exceed $5,000,000;
(f)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
(g)     Indebtedness in an aggregate principal amount not to exceed $10,000,000
at any time outstanding;
(h)     Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;
(i)     Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;
(j)     [Intentionally omitted];
128

--------------------------------------------------------------------------------



(k)     [Intentionally omitted];
(l)     Additional Unsecured Indebtedness if both immediately prior to the
issuance of such Additional Unsecured Indebtedness and after giving effect to
such Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;
(m)     [Intentionally omitted];
(n)     Permitted Real Estate Indebtedness;
(o)     Permitted Third Party Service Loaner Indebtedness;
(p)     Indebtedness under the Revolving Credit Agreement so long as the
Revolving Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and
(q)     Indebtedness under any Secured Cash Management Arrangement (as defined
in the Revolving Credit Agreement).
7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Default exists or would
result therefrom:
(a)     any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
(b)     subject to Section 6.14, any Subsidiary may merge into or consolidate
with another Person in order to consummate an Acquisition permitted by Section
7.12; provided that (i) if the Company is a party to any such merger or
consolidation, the Company is the survivor thereof, and (ii) except as described
in clause (i) above, if a Subsidiary Guarantor is a party to any such merger or
consolidation, a Subsidiary Guarantor is the survivor thereof;
(c)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;
(d)     any Subsidiary may Dispose of all or substantially all of its assets to
or in favor of any Person in one transaction or in a series of transactions,
provided that such Disposition or Dispositions satisfy the requirements of
Section 7.05(h) and in the case of a Disposition of a dealership Subsidiary,
Section 7.19; and
129

--------------------------------------------------------------------------------



(e)     any Subsidiary which has Disposed of all or substantially all of its
assets in accordance with the terms of this Agreement (i) may be dissolved or
have its entity status terminated or (ii) so long as such Subsidiary does not
qualify as a Restricted Subsidiary after giving effect to such Disposition, at
the request of the Company, be released by the Administrative Agent and the
Revolving Administrative Agent from its obligations under the Subsidiary
Guaranty and the other Loan Documents, provided that, if at any time thereafter
the Company requests that such Subsidiary be designated as a New Vehicle
Borrower or Used Vehicle Borrower, the Company shall cause to be delivered to
the Administrative Agent all documents required to be delivered by Section 6.14
with respect to such Subsidiary in the timeframes set forth therein.
7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)     Dispositions of inventory including inventory constituting New Vehicles
or Used Vehicles, in the ordinary course of business;
(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)     Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
(e)     Dispositions permitted by Section 7.04;
(f)     Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;
(g)     Dispositions of retail installment sales contracts and related
intangible property arising from the sale or lease of vehicles, assets, or
services in the ordinary course of business;
(h)     Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) in the case
of a Disposition of a dealership Subsidiary, the requirements of Section 7.19
have been satisfied;
provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.
7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no
130

--------------------------------------------------------------------------------



Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)     each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;
(b)     the Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)     any Loan Party may make “net share settlements” of vested restricted
stock for tax withholding;
(d)     [Intentionally omitted];
(e)     [Intentionally omitted];
(f)     the Company may declare and make cash dividends in an aggregate amount
per fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition to the payment of cash dividends
relating to such Default), the aggregate amounts (if any) permitted to be paid
in cash dividends per fiscal quarter shall not exceed the aggregate amounts of
such cash dividends paid in the same fiscal quarter most recently occurring
prior to such Change of Control; provided further that for the purposes of this
exception, shares of Qualified Capital Stock issued for less than fair market
value (other than shares issued pursuant to options or otherwise in accordance
with the Company’s stock option, employee stock purchase or other equity
compensation plans) shall not be deemed outstanding; and
(g)     the Company may make additional Restricted Payments (including cash
dividends not otherwise permitted by clause (f)), provided that the sum of (i)
aggregate amount of such Restricted Payments which are permitted solely by
virtue of this Section 7.06(g) and which are declared or made on or after the
date of this Agreement plus (ii) the aggregate amount of Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments that
are made on or after the date of this Agreement, plus (iii) the aggregate amount
of Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.
7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto. In addition, each Special Purpose Insurance Captive is
prohibited from engaging in any business other than the provision of business
insurance to the Company and its Subsidiaries.
131

--------------------------------------------------------------------------------



7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (including with respect to any Special Purpose Insurance
Captive and any premiums paid thereto); provided that the foregoing restriction
shall not apply to transactions between or among the Company and any Guarantor
or between and among any Guarantors.
7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to the Company or any Loan Party
or to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or provided in favor of any Revolving Secured Party under the
Revolving Loan Documents, and (y) clause (iii) above shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e), (g) or (n) solely to the extent any such
negative pledge relates to the property financed by or securing such
Indebtedness, or (z) manufacturer limitations on dividends set forth in
Franchise Agreements or Framework Agreements which limitations relate to minimum
capitalization requirements for dealerships; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
7.10     Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
7.11     Financial Covenants.
(a)     Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio as
of the end of any fiscal quarter (or at the request of the Administrative Agent,
as of the end of any calendar month) to be less than 1.05 to 1.00.
(b)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.
(c)     Consolidated Total Lease Adjusted Leverage Ratio. Permit the
Consolidated Total Lease Adjusted Leverage Ratio at any time to be greater than
5.75 to 1.00.
7.12     Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of
132

--------------------------------------------------------------------------------



business of the Person to be acquired are substantially the same as one or more
line or lines of business conducted by the Company and its Subsidiaries, or
substantially related or incidental thereto, (ii) no Default or Revolving
Default shall have occurred and be continuing either immediately prior to or
immediately after giving effect to such Acquisition and, (iii) if the aggregate
Cost of Acquisition of all Acquisitions (including such Acquisition) occurring
in any fiscal year (together with any other Related Acquisition or Related
Proposed Acquisition with respect to such Acquisition, whether or not occurring
or expected to occur in the same fiscal year) is in excess of $65,000,000, (x)
no Default would exist immediately after giving effect to such Acquisitions, (y)
the Company shall have furnished to the Administrative Agent pro forma
historical financial statements as of the end of the most recently completed
fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate delivered simultaneously with
such pro forma historical financial statements, (iv) the Person acquired shall
be a wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14;
provided that, clause (iii) of this Section 7.12 shall not apply to any
agreement, contract, binding commitment or other arrangement providing for a
transaction which would, if consummated, constitute an Acquisition of a Person
with respect to which real property constitutes all or substantially all of the
such Person’s assets.
7.13     [Reserved].
7.14     Amendments of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any of the Subordinated Indebtedness or any
Additional Unsecured Indebtedness permitted by Section 7.03(i) or 7.03(l) or
refinance or replace any such Indebtedness so that the terms and conditions
thereof are less favorable to the Administrative Agent and the Lenders than the
terms and conditions of the relevant Indebtedness as of the later of the Closing
Date or the date of incurrence thereof.
7.15     Prepayments, etc. of Certain Indebtedness. Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the Company may make such Subordinated Indebtedness Prepayment or
Additional Unsecured Indebtedness Prepayment, provided that (a) no Default shall
have occurred and be continuing at the time of any such Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment or would
result therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.
133

--------------------------------------------------------------------------------



7.16     Silo Subsidiaries. Permit any Subsidiary to become a Silo Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall
not be designated as a Borrower or entitled to the proceeds of any Loans, (ii)
no New Vehicle Inventory or Used Vehicle Inventory of such Subsidiary shall be
financed by any Loans, and (iii) prior to the time of designation of such
Subsidiary as a Silo Subsidiary, all outstanding Loans with respect to such
Subsidiary shall have been repaid.
7.17     Dual Subsidiaries. Permit any Subsidiary to become a Dual Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership, (v)
prior to the time of designation of such Subsidiary as a Dual Subsidiary, all
outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for New
Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid and (vi) prior to the time of designation of
such Subsidiary as a Dual Subsidiary, all outstanding Used Vehicle Floorplan
Loans with respect to such Subsidiary for Used Vehicles shall have been repaid.
7.18     [Intentionally Omitted.]
7.19     Disposition of Subsidiary or Franchise. Sell to any Person other than
the Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.
7.20     Additional Credit Support Documentation. Permit any Subsidiary to
Guarantee or grant any Lien in favor of any Silo Lender in respect of Permitted
Silo Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender. Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
134

--------------------------------------------------------------------------------



Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent and the Lenders or grant substantially
similar Liens in favor of the Revolving Administrative Agent (for the benefit of
the Secured Parties) to the same extent.
7.21     Perfection of Deposit Accounts. Permit any Person (other than the
Revolving Administrative Agent (on behalf of the Revolving Secured Parties) to
obtain any deposit account control agreement (or otherwise perfect any Lien in)
any deposit account of the Company or any of its Subsidiaries.
7.22     Sanctions. Directly or indirectly, use the proceeds of any Borrowing,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, New Vehicle Swing Line Lender, Used Vehicle
Swing Line Lender, or otherwise) of Sanctions.
7.23     Certain Service Loaner Vehicles. Request any Loan with respect to any
Vehicle, if such Vehicle is financed by, or constitutes collateral for, any
Permitted Third Party Service Loaner Indebtedness.
7.24     Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01     Used Vehicle Events of Default. Any of the following shall constitute a
Used Vehicle Event of Default in respect of any one or more Used Vehicle
Borrowers (each a “Used Vehicle Event of Default”):
(a)     Non-Payment. (i) Any Borrower or any other Loan Party fails to pay (A)
when and as required to be paid herein, any amount of principal of any Used
Vehicle Floorplan Loan or any Used Vehicle Floorplan Overdraft (except for any
payment required by Section 2.12(b)(iii) which constitutes an Out of Balance
condition (as to which reference is made to clause (ii) below), or (B) within
five (5) days after the same becomes due, any interest on any Used Vehicle
Floorplan Loan, or any fee due hereunder with respect to the Used Vehicle
Floorplan Facility, or (C) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document with respect to
the Used Vehicle Floorplan Facility or (ii) the Company shall fail to cure any
Out of Balance condition, which condition shall remain unremedied for a period
of three days following notice thereof by the Administrative Agent or Used
Vehicle Swing Line Lender to the Company; or
135

--------------------------------------------------------------------------------



(b)     Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in Section 7.11; or
(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (i) when made or deemed made or (ii) at the
time a draft with respect to a Payment Commitment, Auction Agreement or a Payoff
Letter Commitment is presented for payment; or
(e)     Revolving Event of Default. (i) A Revolving Event of Default which has
not been cured or waived within thirty (30) days of the occurrence of such
Revolving Event of Default, (ii) repayment of amounts outstanding under the
Revolving Credit Facility shall be accelerated, or (iii) the Company shall fail
to pay any principal, interest or fees due under the Revolving Credit Facility
within thirty (30) days of the due date; or
(f)     New Vehicle Event of Default. (i) A New Vehicle Event of Default which
has not been cured or waived within thirty (30) days of the occurrence of such
New Vehicle Event of Default, (ii) repayment of amounts outstanding under the
New Vehicle Floorplan Facility shall be accelerated, or (iii) a New Vehicle
Borrower shall fail to pay any principal, interest or fees due under the New
Vehicle Floorplan Facility within thirty (30) days of the due date; or
(g)     Cross-Default. (i) The Company or any Used Vehicle Borrower (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof
136

--------------------------------------------------------------------------------



shall constitute an “Other Event”; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (A)
any event of default under such Swap Contract as to which the Company or such
Used Vehicle Borrower is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Company or such Used Vehicle Borrower is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Used Vehicle Borrower as a result thereof is greater than the Threshold
Amount; or
(h)     Insolvency Proceedings, Etc. The Company or any Used Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(i)     Inability to Pay Debts; Attachment. (i) The Company or any Used Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
(j)     Judgments. There is entered against the Company or any Used Vehicle
Borrower (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (in each case, to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(k)     Franchise Agreements. With respect to the Company or any Used Vehicle
Borrower, (i) any Franchise Agreement of the Company or such Used Vehicle
Borrower is terminated or suspended or expires and a replacement for such
Franchise Agreement is not entered into within 30 days of such termination,
suspension or expiration; or (ii) there occurs a default by any Person in the
performance or observance of any term of any Franchise Agreement which is not
cured within any applicable cure period therein, except in each case referred to
in clauses (i) and (ii) to the extent such termination, suspension, expiration,
default (either individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect; provided that, in the event a
Franchise Agreement expires in accordance with its terms, if and for so long as
the respective dealership Subsidiary and manufacturer or distributor are
negotiating in good faith to renew such Franchise Agreement, and the respective
manufacturer or distributor has not taken (and is not reasonably expected to
take) any action to terminate such
137

--------------------------------------------------------------------------------



Franchise Agreement, such expiration shall not by itself be considered an Event
of Default under this Section 8.01(k); or
(l)     Invalidity of Loan Documents and Collateral. (i) Any Loan Document with
respect to the Company or any Used Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject with the priority provided therefor in such
Security Instrument and as contemplated in the Master Intercreditor Agreement
subject only to those Liens permitted by Section 7.01; or (iii) any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligations under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
(m)     Change of Control. There occurs any Change of Control.
8.02     Remedies Upon Used Vehicle Event of Default.
a)     Upon the occurrence and during the continuance of a Used Vehicle Event of
Default under Section 8.01(a), (b), (c), (d), (g), (h), (i), (j), (k) or (l)
with respect to the Company or any Used Vehicle Borrower, the Administrative
Agent may, and at the direction of the Required Lenders, shall: (i) (A) make no
further Used Vehicle Floorplan Loans to such Used Vehicle Borrower or (in the
case of any Used Vehicle Event of Default under Section 8.01(h) or (i) with
respect to the Company) any Used Vehicle Borrower during the continuance of such
Used Vehicle Event of Default and shall at the direction of the Required Lenders
cause the Borrowers to terminate all “sweep”, “connectivity”, “automatic
funding”, “zero balanced” account features and related transfer services in
respect of automatic deposit accounts, and (B) the Administrative Agent and the
Used Vehicle Swing Line Lender, upon three (3) days prior notice to the Company
before the first debit, may initiate automatic debits from all such accounts of
the Company or such Used Vehicle Borrower in order to pay sums due under any
Used Vehicle Floorplan Loans of the Company or such Used Vehicle Borrower.
Notwithstanding the foregoing, the Lenders shall continue to make Used Vehicle
Floorplan Loans available to the Company and all Used Vehicle Borrowers with
respect to which no Used Vehicle Event of Default has occurred unless otherwise
provided in Section 8.02(c) below.
(b)     Upon the occurrence and during the continuance of a Used Vehicle Event
of Default under Section 8.01(e) above, the Applicable Margin for all Used
Vehicle Floorplan Loans made to all Used Vehicle Borrowers during the thirty
(30) day period referred to therein shall increase by two percent (2%).
(c)     Immediately upon the occurrence of a Used Vehicle Event of Default under
Section 8.01(e), (f) or (m), or thirty (30) days after the occurrence of any
Used Vehicle Event of Default under Section 8.01(a), (b), (c), (d), (g), (h),
(i), (j), (k) or (l) that is continuing and immediately upon the occurrence of a
second, concurrent Used Vehicle Event of Default under Section 8.01(a), (b),
(c), (d), (g), (h), (i), (j), (k) or (l) (unless otherwise permitted by the Used
Vehicle Swing Line Lender pursuant to Section 2.04) no further Used Vehicle
Floorplan Loans
138

--------------------------------------------------------------------------------



shall be made to any Used Vehicle Borrower and the Administrative Agent may, and
at the request of the Required Lenders shall, by written or facsimile notice to
the Company, take any of the following actions at the same or different times:
(u) declare the commitment of each Lender to make Used Vehicle Floorplan Loans
to be terminated, whereupon such commitments and obligation shall be terminated
and any such termination shall automatically terminate the Used Vehicle
Floorplan Swing Line, (v) declare the unpaid principal amount of all outstanding
Used Vehicle Floorplan Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company, (w)
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents, (x) the Used Vehicle Swing Line
Lender in its sole discretion may suspend and terminate all Payment Commitments,
Auction Agreements and Payoff Letter Commitments, (y) to the extent the Used
Vehicle Swing Line Lender determines that such suspension and termination is
permitted by the terms of such Payment Commitments, Auction Agreements and
Payoff Letter Commitments) the Used Vehicle Swing Line Lender shall, at the
request of the Required Lenders, suspend and terminate any or all of the Payment
Commitments, Auction Agreements and Payoff Letter Commitments, and (z) the
Administrative Agent shall have all remedies available to it at law or in equity
or as contained in any of the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender; and
provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Used Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each Used Vehicle Floorplan Lender
to make Used Vehicle Floorplan Loans to such Used Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all outstanding Used
Vehicle Floorplan Loans made to such Used Vehicle Borrower and all interest and
with respect thereto shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Used Vehicle Floorplan
Lender.
In addition to the foregoing, if any Used Vehicle Event of Default, New Vehicle
Event of Default or Revolving Event of Default occurs and is continuing, the
Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:
(i)     foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or








139

--------------------------------------------------------------------------------



(ii)     take any action to perfect or preserve the rights of the Revolving
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.
8.03     New Vehicle Events of Default. Any of the following shall constitute a
New Vehicle Event of Default in respect of any one or more Borrowers (each, a
“New Vehicle Event of Default”):
(a)     Non-Payment. (i) Any Borrower or any other Loan Party fails to pay (A)
when and as required to be paid herein, any amount of principal of any New
Vehicle Floorplan Loan or any New Vehicle Floorplan Overdraft (except for any
payment required by Section 2.12(a)(iii) which constitutes an Out of Balance
condition (as to which reference is made to clause (ii) below)), or (B) within
five (5) days after the same becomes due, any interest on any New Vehicle
Floorplan Loan, or any fee due hereunder with respect to the New Vehicle
Floorplan Facility, or (C) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document with respect to
the New Vehicle Floorplan Facility, or (ii) the Company shall fail to cure any
Out of Balance condition, which condition shall remain unremedied for a period
of three days following notice thereof by the Administrative Agent or New
Vehicle Swing Line Lender to the Company; or
(b)     Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in Section 7.11; or
(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (i) when made or deemed made or (ii) at the
time a draft with respect to a Payment Commitment or a Payoff Letter Commitment
is presented for payment; or
(e)     Revolving Event of Default. (i) A Revolving Event of Default which has
not been cured or waived within thirty (30) days of the occurrence of such
Revolving Event of Default, (ii) repayment of amounts outstanding under the
Revolving Credit Facility shall be accelerated, or (iii) the Company shall fail
to pay any principal, interest or fees due under the Revolving Credit Facility
within thirty (30) days of the due date; or
(f)     Used Vehicle Event of Default. (i) A Used Vehicle Event of Default which
has not been cured or waived within thirty (30) days of the occurrence of such
Used Vehicle Event of Default, (ii) repayment of amounts outstanding under the
Used Vehicle Floorplan Facility shall be accelerated, or (iii) a Used Vehicle
Borrower shall fail to pay any principal, interest or fees due under the Used
Vehicle Floorplan Facility within thirty (30) days of the due date; or
140

--------------------------------------------------------------------------------



(g)     Cross-Default. (i) The Company or any New Vehicle Borrower (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or such New Vehicle Borrower is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or such New Vehicle
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such New Vehicle Borrower as a result
thereof is greater than the Threshold Amount; or
(h)     Insolvency Proceedings, Etc. The Company or any New Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(i)     Inability to Pay Debts; Attachment. (i) The Company or any New Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
141

--------------------------------------------------------------------------------



(j)     Judgments. There is entered against the Company or any New Vehicle
Borrower (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(k)     Franchise Agreements. With respect to the Company or any New Vehicle
Borrower, (i) any Franchise Agreement of the Company or such New Vehicle
Borrower is terminated or suspended or expires and a replacement for such
Franchise Agreement is not entered into within thirty (30) days of such
termination, suspension or expiration; or (ii) there occurs a default by any
Person in the performance or observance of any term of any Franchise Agreement
which is not cured within any applicable cure period therein, except in each
case referred to in clauses (i) and (ii) to the extent such termination,
suspension, expiration, or default (either individually or in the aggregate)
could not reasonably be expected to have a Material Adverse Effect; provided
that, in the event a Franchise Agreement expires in accordance with its terms,
if and for so long as the respective dealership Subsidiary and manufacturer or
distributor are negotiating in good faith to renew such Franchise Agreement, and
the respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.03(k); or
(l)     Invalidity of Loan Documents and Collateral. (i) Any Loan Document with
respect to the Company or any New Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject with the priority provided therefor in such
Security Instrument and as contemplated in the Master Intercreditor Agreement
subject only to those Liens permitted by Section 7.01; or (iii) any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligations under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
(m)     Change of Control. There occurs any Change of Control.
8.04     Remedies Upon New Vehicle Event of Default.
(a)     Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(a), (b), (c), (d), (g), (h), (i), (j), (k) or (l)
with respect to the Company or any New Vehicle Borrower, the Administrative
Agent may, and at the direction of the Required Lenders, shall: (i) (A) make no
further New Vehicle Floorplan Loans to such New Vehicle Borrower or (in the case
of any New Vehicle Event of Default under Section 8.03(h) or (i) with respect to
the Company) any New Vehicle Borrower during the continuance of such New
142

--------------------------------------------------------------------------------



Vehicle Event of Default and shall at the direction of the Required Lenders
cause the Borrowers to terminate all “sweep”, “connectivity”, “automatic
funding”, “zero balanced” account features and related transfer services in
respect of automatic deposit accounts, and (B) the Administrative Agent and the
New Vehicle Swing Line Lender, upon three (3) days prior notice to the Company
before the first debit, may initiate automatic debits from all such accounts of
the Company or such New Vehicle Borrower in order to pay sums due under any New
Vehicle Floorplan Loans of the Company or such New Vehicle Borrower.
Notwithstanding the foregoing, the Lenders shall continue to make New Vehicle
Floorplan Loans available to the Company and all New Vehicle Borrowers with
respect to which no New Vehicle Event of Default has occurred unless otherwise
provided in Section 8.04(c) below.
(b)     Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(e) above, the Applicable Margin for all New Vehicle
Floorplan Loans made to all New Vehicle Borrowers during the thirty (30) day
period referred to therein shall increase by two percent (2%).
(c)     Immediately upon the occurrence of a New Vehicle Event of Default under
Section 8.03(e), (f) or (m), or thirty (30) days after the occurrence of any New
Vehicle Event of Default under Section 8.03(a), (b), (c), (d), (g), (h), (i),
(j), (k) or (l) that is continuing and immediately upon the occurrence of a
second, concurrent New Vehicle Event of Default under Section 8.03(a), (b), (c),
(d), (g), (h), (i), (j), (k) or (l) (unless otherwise permitted by the New
Vehicle Swing Line Lender pursuant to Section 2.04) no further New Vehicle
Floorplan Loans shall be made to any New Vehicle Borrower and the Administrative
Agent may, and at the request of the Required Lenders shall, by written or
facsimile notice to the Company, take any of the following actions at the same
or different times: (u) declare the commitment of each Lender to make New
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated and any such termination shall automatically
terminate the New Vehicle Floorplan Swing Line, (v) declare the unpaid principal
amount of all outstanding New Vehicle Floorplan Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company, (w) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents,
(x) the New Vehicle Swing Line Lender in its sole discretion may suspend and
terminate all Payment Commitments and Payoff Letter Commitments, (y) to the
extent the New Vehicle Swing Line Lender determines that such suspension and
termination is permitted by the terms of such Payment Commitments and Payoff
Letter Commitments) the New Vehicle Swing Line Lender shall, at the request of
the Required Lenders, suspend and terminate any or all of the Payment
Commitments and Payoff Letter Commitments, and (z) the Administrative Agent
shall have all remedies available to it at law or in equity or as contained in
any of the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each New Vehicle Floorplan Lender to make New
Vehicle Floorplan Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender; and
143

--------------------------------------------------------------------------------



provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any New Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans to such New Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all outstanding New
Vehicle Floorplan Loans made to such New Vehicle Borrower and all interest and
with respect thereto shall automatically become due and payable, in each case
without further act of the Administrative Agent or any New Vehicle Floorplan
Lender.
(d)     In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:
(i)     foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or
(ii)     take any action to perfect or preserve the rights of the Revolving
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.
8.05     Overdrawing of Loans. If at any time the aggregate outstanding
principal amount of all (a)(i) New Vehicle Floorplan Loans (including New
Vehicle Floorplan Swing Line Loans and any outstanding New Vehicle Floorplan
Overdraft), plus (ii) Requests for Borrowings of New Vehicle Floorplan Loans
(including requests pursuant to Payment Commitments), exceeds (A) 110% of the
Aggregate New Vehicle Floorplan Commitments and such condition exists for five
(5) consecutive days or (B) the Aggregate New Vehicle Floorplan Commitments by
any amount for fifteen (15) days out of any 30-day period, then, in such event,
the New Vehicle Swing Line Lender acting in its sole discretion may, and upon
election of the Required New Vehicle Floorplan Lenders shall, (y) take any and
all actions reasonably necessary to suspend and/or terminate Payment Commitments
and Payoff Letter Commitments and (z) elect by written notice to the Company to
terminate the Aggregate New Vehicle Floorplan Commitments and to deem such
occurrence as constituting a New Vehicle Event of Default or (b)(i) Used Vehicle
Floorplan Loans (including Used Vehicle Floorplan Swing Line Loans and any
outstanding Used Vehicle Floorplan Overdraft), plus (ii) Requests for Borrowings
of Used Vehicle Floorplan Loans (including requests pursuant to Payment
Commitments or Auction Agreements), exceeds (A) 110% of the Aggregate Used
Vehicle Floorplan Commitments and such condition exists for five (5) consecutive
days or (B) the Aggregate Used Vehicle Floorplan Commitments by any amount for
fifteen (15) days out of any 30-day period, then, in such event, the Used
Vehicle Swing Line Lender acting in its sole discretion may, and upon election
of the Required Used Vehicle Floorplan Lenders shall, (y) take any and all
actions reasonably necessary to suspend and/or terminate Payment Commitments,
Auction Agreements and Payoff Letter Commitments and (z) elect by written notice
to the Company to terminate the Aggregate Used Vehicle Floorplan Commitments and
to deem such occurrence as constituting a Used
Vehicle Event of Default. Nothing contained in this Section 8.05 shall be deemed
to reduce the obligation of the Company and the Borrowers to make the payments
required pursuant to Section 2.11.
144

--------------------------------------------------------------------------------



8.06     Application of Funds. After the exercise of remedies provided for in
this Article VIII (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02 or Section 8.04), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.20 and 2.21 (and unless the Administrative Agent determines in
good faith that any such amount should be delivered to another Person pursuant
to the Master Intercreditor Agreement), be applied by the Administrative Agent
in the following order:
First, to payment of (i) that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such and
(ii) that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Revolving Administrative Agent) payable to the Revolving Administrative Agent in
its capacity as collateral agent under the Loan Documents for the benefit of the
Secured Parties;
Second, to payment of that portion of the Obligations constituting outstanding
New Vehicle Floorplan Overdrafts and Used Vehicle Floorplan Overdrafts plus any
accrued and unpaid interest thereon ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting outstanding
principal of the New Vehicle Floorplan Swing Line Loans due to the New Vehicle
Swing Line Lender and Used Vehicle Floorplan Swing Line Loans due to the Used
Vehicle Swing Line Lender, plus any accrued and unpaid interest therein ratably
among the New Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting outstanding
principal of the Loans plus any accrued and unpaid interest therein ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Fifth payable to
them;
Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
145

--------------------------------------------------------------------------------



ARTICLE IX.
ADMINISTRATIVE AGENT


9.01     Appointment and Authority.
(a)     Each of the Lenders hereby irrevocably appoints (a) Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and (b) Bank of America (in its capacity as the Revolving
Administrative Agent) to act on its behalf as the collateral agent hereunder and
under the other Loan Documents, and authorizes the Administrative Agent and the
Revolving Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and the
Revolving Administrative Agent, respectively, by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Revolving Administrative Agent and the Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02     Rights as a Lender. The Person serving as the Administrative Agent or
the collateral agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the collateral agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the collateral agent hereunder in their
respective individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company, any other Borrower or any Subsidiary or other Affiliate of the
Company or any other Borrower as if such Person were not the Administrative
Agent or the collateral agent hereunder and without any duty to account therefor
to the Lenders.
146

--------------------------------------------------------------------------------



9.03     Exculpatory Provisions. Neither the Administrative Agent, the Revolving
Administrative Agent nor the Arranger shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, neither the Administrative Agent, the Revolving
Administrative Agent nor the Arranger:
(a)     shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)     shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Revolving Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Revolving
Administrative Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Administrative Agent or the
Revolving Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;
(c)     shall have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, Arranger or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein;
(d)     shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or (under the circumstances
described in Section 8.02(d) or 8.04(d)) either the Required Lenders or the
Required Revolving Lenders) (or such other number or percentage of the Lenders
as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 10.01,
8.02 and 8.04) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. Neither the Administrative Agent nor the Revolving
Administrative Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company or a Lender. Notice to the
Administrative Agent shall not by itself constitute notice to the Revolving
Administrative Agent, and notice to the Revolving Administrative Agent shall not
by itself constitute notice to the Administrative Agent; and
(e)     shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any
147

--------------------------------------------------------------------------------



of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Instruments, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Revolving Administrative Agent, as applicable.
9.04     Reliance by Administrative Agent and Revolving Administrative Agent.
The Administrative Agent and the Revolving Administrative Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each of the Administrative
Agent and the Revolving Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each of the
Administrative Agent and the Revolving Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05     Delegation of Duties. Each of the Administrative Agent and the
Revolving Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent or the
Revolving Administrative Agent, as applicable. Each of the Administrative Agent
and the Revolving Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent or the Revolving Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Revolving Administrative Agent, as applicable. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


148

--------------------------------------------------------------------------------



9.06     Resignation of Administrative Agent. Each of the Administrative Agent
and the Revolving Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or collateral agent, as applicable, gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent or collateral agent, as applicable, may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Administrative Agent or collateral
agent, as applicable, meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(a)     If the Person serving as Administrative Agent or Revolving
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent or collateral agent, as applicable, and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(b)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent or
collateral agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or the
Revolving Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent or collateral agent, as applicable,
shall continue to hold such collateral security until such time as a successor
Administrative Agent or collateral agent, as applicable, is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent or collateral agent, as applicable, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or collateral agent, as applicable, shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or collateral agent,
as applicable, as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent or collateral agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent or collateral agent, as applicable, (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent or collateral
agent, as applicable, as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
or collateral agent, as applicable, shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The
149

--------------------------------------------------------------------------------



fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring or removed Administrative
Agent’s, or collateral agent’s, as applicable, resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions take in connection with transferring the agency to any successor
Administrative Agent.
(c)     Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as New Vehicle
Swing Line Lender and Used Vehicle Swing Line Lender. If Bank of America resigns
as New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, it shall
retain all the rights of the New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender provided for hereunder with respect to New Vehicle Floorplan
Swing Line Loans and Used Vehicle Floorplan Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the New Vehicle Floorplan Lenders to make Base Rate Loans or fund risk
participations in outstanding New Vehicle Floorplan Swing Line Loans pursuant to
Section 2.03(e) and the Used Vehicle Floorplan Lenders to make Base Rate Loans
or fund risk participations in outstanding Used Vehicle Floorplan Swing Line
Loans pursuant to Section 2.08(e). Upon the appointment by the Company of a
successor New Vehicle Swing Line Lender or Used Vehicle Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring New Vehicle
Swing Line Lender or Used Vehicle Swing Line Lender, respectively, and (b) the
retiring New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender shall
be discharged from all of its respective duties and obligations hereunder or
under the other Loan Documents.
9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent, the Revolving
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent, the Revolving Administrative
Agent or the Arranger hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of any Loan Party of any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent, the Revolving Administrative Agent or the Arranger to any
Lender as to any matter, including whether the Administrative Agent, the
Revolving Administrative Agent or the Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender
represents to the Administrative Agent, the Revolving Administrative Agent and
the Arranger that it has, independently and without reliance upon the
Administrative Agent, the Revolving Administrative Agent the Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby,
150

--------------------------------------------------------------------------------



and made its own decision to enter into this Agreement and to extend credit to
the Borrowers hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Revolving
Administrative Agent the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender or L/C
Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender
or L/C Issuer, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim
in contravention of the foregoing. Each Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities.
9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the collateral
agent or a Lender hereunder.
9.09     Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise.
(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Revolving Administrative Agent (in its capacity as collateral agent
hereunder) (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and the
Revolving Administrative Agent (in its capacity as collateral agent) and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent and the Revolving Administrative Agent (in its capacity as
collateral agent) under Sections 2.14 and 10.04) allowed in such judicial
proceeding; and
(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
151

--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Revolving Administrative Agent (in its capacity as
collateral agent) to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders or the Revolving Administrative Agent, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.14 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize each of the Administrative
Agent and the Revolving Administrative Agent, as collateral agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent or the Revolving Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) each of
the Administrative Agent and the Revolving Administrative Agent, as collateral
agent, shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent or the collateral agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (j) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to
152

--------------------------------------------------------------------------------



acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10     Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, each of the Lenders irrevocably authorize each of the
Administrative Agent and the Revolving Administrative Agent (on behalf of the
Secured Parties), at its option and in its discretion,
(a)     to release any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document to a Person that is not a Loan Party, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;
(b)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents;
(c)     (i) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(i) or to the interests of any lessor or purchaser of accounts receivable in
assets that are owned by such Person and not by any Loan Party, (ii) to enter
into intercreditor arrangements with holders of Permitted Third Party Service
Loaner Indebtedness as described in the definition thereof, (iii) to enter into
intercreditor arrangements with holders of Permitted Real Estate Indebtedness or
Permitted Third Party Service Loaner Indebtedness for the purpose of releasing
or subordinating any Lien of the Administrative Agent on property that
constitutes Permitted Real Estate Indebtedness Collateral or collateral
permitted by the Loan Documents to secure such Permitted Third Party Service
Loaner Indebtedness, and (iv) to enter into the Master Intercreditor Agreement
(and execute, deliver and modify the exhibits described therein from time to
time as contemplated by the Loan Documents);
(d)     to release or subordinate any Lien on any property granted to or held by
the Revolving Administrative Agent under any Loan Document to the holder of any
Lien on such
property that is permitted by Section 7.01, including without limitation, in
connection with the termination of designation of a Subsidiary as a “New Vehicle
Borrower” and/or “Used Vehicle Borrower” with respect to a Removed Franchise, as
applicable, pursuant to Section 2.22;
(e)     to release any Subsidiary Guarantor, Used Vehicle Borrower or New
Vehicle Borrower from its obligations under the Subsidiary Guaranty or Credit
Agreement, as applicable,
153

--------------------------------------------------------------------------------



(and to release any Lien on any property of such Subsidiary Guarantor, Used
Vehicle Borrower or New Vehicle Borrower) if:
(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or
(ii)(A) such Person no longer operates any Vehicle dealership, (B) no further
Loans will be made with respect to such Person, (C) all outstanding Loans with
respect to such Person have been repaid, and (D) such Person has delivered to
the Administrative Agent a revised exhibit to the Master Intercreditor Agreement
with respect to such Person; provided that, if, in the future, (x) such Person
again operates any Vehicle dealership (unless it will be a Silo Subsidiary in
accordance with Section 7.16), the Company or such Person wishes for Loans to be
made available with respect to such Person, then such Person shall join the
facilities under the Credit Agreement and deliver any documents required by
Section 6.14 as if such Person were a newly created Subsidiary; and
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Revolving Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent or Revolving
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Instruments or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
9.11     Collateral. The Administrative Agent and the Lenders further
acknowledge that the Revolving Administrative Agent has duties and obligations
under the Revolving Credit Agreement and other Revolving Loan Documents, and
that the Revolving Administrative Agent is serving as collateral agent hereunder
solely as a convenience to the Administrative Agent, the Lenders and the
Revolving Lenders in the handling and disposition of collateral. Accordingly,
the Administrative Agent and the Lender hereby consent to the performance by the
Revolving Administrative Agent, in its discretion, of its duties, obligations
and other actions under the Revolving Credit Agreement and other Revolving Loan
Documents. The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.


154

--------------------------------------------------------------------------------



9.12     Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of
155

--------------------------------------------------------------------------------



any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).
ARTICLE X.
MISCELLANEOUS


10.01 Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld or
delayed), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)     extend or increase the New Vehicle Floorplan Commitment or the Used
Vehicle Floorplan Commitment of any Lender (or reinstate any New Vehicle
Floorplan Commitment terminated pursuant to Section 8.04 or Used Vehicle
Floorplan Commitment terminated pursuant to Section 8.02) without the written
consent of such Lender;
(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the New Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate New Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each New Vehicle Floorplan Lender
directly affected thereby; provided, however, that only the consent of the
Required New Vehicle Floorplan Lenders shall be required to postpone any date
fixed for any mandatory prepayment of principal of any New Vehicle Floorplan
Loan required pursuant to Section 2.12(a)(iii)(A) or interest accrued on any
such principal amount;
(d)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Used
Vehicle Floorplan Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Used Vehicle Floorplan Commitments hereunder or under
any other Loan Document without the written consent of each Used Vehicle
Floorplan Lender directly affected thereby; provided, however, that only the
consent of the Required Used Vehicle Floorplan Lenders shall be required to
postpone any date fixed for any mandatory prepayment of principal of any Used
Vehicle Floorplan Loan required pursuant to Section 2.12(b)(iii)(A) or interest
accrued;
(e)     reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (v) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest at the Default Rate or (ii) to amend any financial
156

--------------------------------------------------------------------------------



covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(f)     change Section 2.18 or Section 8.06 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(g)     change any provision of this Section or the definition of “Required
Lenders”, “Required New Vehicle Floorplan Lenders”, “Required Used Vehicle
Floorplan Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
(h)     release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender;
(i)     release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender; or
(j)     change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders, or the
assignment rights of such Lenders, holding Loans of any Applicable Facility
differently than those holding Loans of any other Applicable Facility, without
the written consent of Lenders holding at least 66-2/3% in interest of the
outstanding Loans and unused Commitments of each affected Applicable Facility
(in addition to any consent required under any other clause of this Section);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the New Vehicle Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the New Vehicle Swing
Line Lender under this Agreement; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Used Vehicle Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Used Vehicle
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Revolving Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Revolving Administrative Agent (in its capacity as collateral agent) under
any Loan Document; (v) the Bank of America Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(vi) no amendment, waiver or consent shall modify Section 8.02(d) or 8.04(d) or
any voting requirement under this clause (vi) or clause (vii) below, in a manner
adverse to any Revolving Lender or the Revolving Administrative Agent, unless in
writing and signed by such Revolving Lender or Revolving Administrative Agent
and, (vii) notwithstanding the foregoing, if the Security Agreement expressly
states the signatures required for any amendment, consent or waiver thereto,
then the terms of the Security Agreement shall govern the effectiveness of any
such amendment, consent or waiver (subject to Section 10.01 of the Revolving
Credit Agreement). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires
157

--------------------------------------------------------------------------------



the consent of all Lenders or each affected Lender may be effected with the
consent of all Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.19, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
10.02     Notices; Effectiveness; Electronic Communication.
(a)     Notices; Effectiveness; Electronic Communications. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)     if to the Company, a Borrower, any other Loan Party, the Administrative
Agent, the Revolving Administrative Agent, the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or the New Vehicle Floorplan Operations Group
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and


(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as
158

--------------------------------------------------------------------------------



appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to any Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Revolving Administrative Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Loan Party’s,
159

--------------------------------------------------------------------------------



or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)     Change of Address, Etc. Each of the Company (for itself and on behalf of
the Borrowers), the Administrative Agent, the Revolving Administrative Agent,
the New Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and the
New Vehicle Operations Group may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender and the New Vehicle Floorplan Operations Group. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)     Reliance by Administrative Agent, Revolving Administrative Agent and
Lenders. The Administrative Agent, the Revolving Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, New Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan
Swing Line Loan Notices, Used Vehicle Floorplan Committed Loan Notices, Used
Vehicle Swing Line Loan Notices, Notice of Loan Prepayment and Conversion
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company and each Borrower shall indemnify the Administrative Agent,
the Revolving Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company or any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


160

--------------------------------------------------------------------------------



10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the Administrative Agent or the Revolving Administrative Agent (on behalf of the
Secured Parties) to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and 8.04 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) Bank of America as the
New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender , as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and 8.04 and (ii) in addition to the matters set
forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
10.04     Expenses; Indemnity; Damage Waiver.
(a)     Costs and Expenses. The Company and each Borrower (jointly and
severally) shall pay (i) all reasonable out-of-pocket expenses incurred by each
of the Administrative Agent and the Revolving Administrative Agent and each of
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Revolving
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Revolving Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Revolving Administrative Agent or any Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Revolving Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights, including any audit fees incurred when conducting
161

--------------------------------------------------------------------------------



any audit of any Loan Party or any Collateral during the continuance of any
Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)     Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), the Revolving Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Company, any Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby or, in the case of the Administrative Agent (and any sub-agent
thereof) and the Revolving Administrative Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Company, any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company, any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)     Reimbursement by Lenders. To the extent that the Company or any Borrower
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent or the
Revolving Administrative Agent (or any of their sub-agents), or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent or the Revolving Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as
162

--------------------------------------------------------------------------------



of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Revolving Administrative Agent
(or any such sub-agent), or the New Vehicle Swing Line Lender or the Used
Vehicle Swing Line Lender, in its capacity as such or against any Related Party
of any of the foregoing acting for the Administrative Agent or the Revolving
Administrative Agent (or any such sub-agent) or the New Vehicle Swing Line
Lender, or the Used Vehicle Swing Line Lender in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Sections 2.17(d) and 2.17(e).
(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.
(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
resignation of the Revolving Administrative (as collateral agent), the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Company or any Borrower is made to the Administrative Agent, the Revolving
Administrative Agent (as collateral agent), the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or any other Lender, or the Administrative
Agent, the Revolving Administrative Agent (as collateral agent), the New Vehicle
Swing Line Lender, the Used Vehicle Swing Line Lender or any other Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Revolving Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
163

--------------------------------------------------------------------------------



otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent or the Revolving Administrative Agent, as applicable, upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent or the Revolving Administrative Agent, as
applicable, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06     Successors and Assigns.
(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) of this Section (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Revolving Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
or its New Vehicle Floorplan Commitment and the New Vehicle Floorplan Loans
(including for purposes of this Section 10.06(b), participations in New Vehicle
Floorplan Swing Line Loans) at the time owing to it, or its Used Vehicle
Floorplan Commitment and the Used Vehicle Floorplan Loans (including for
purposes of this subsection (b), participations in Used Vehicle Floorplan Swing
Line Loans) at the time owing to it (such Lender’s portion of Loans, Commitments
and risk participations with respect to an Applicable Facility being referred to
in this Section 10.06 as its “Applicable Share”); provided that any such
assignment shall be subject to the following conditions:     
(i)     Minimum Amounts.
(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under each Applicable Facility and the Loans at
the time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
under
164

--------------------------------------------------------------------------------



each Applicable Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Applicable Share (which for this purpose includes Loans
outstanding thereunder) with respect to each Applicable Facility, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility and
will be allocated pro rata between the New Vehicle Floorplan Facility and the
Used Vehicle Floorplan Facility;
(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)     the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent and the New Vehicle Floorplan
Operations Group within five (5) Business Days after having received notice
thereof;
(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)     the consent of the New Vehicle Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the New Vehicle Floorplan Facility; and
(D)     the consent of the Used Vehicle Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Used Vehicle Floorplan Facility.
165

--------------------------------------------------------------------------------



(iv)     Assignment and Assumption. The parties to each permitted assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500, provided however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to any Loan Party or any Affiliates or Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such
166

--------------------------------------------------------------------------------



Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrowers at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the New Vehicle Swing Line Lender, the
Used Vehicle Swing Line Lender, the Administrative Agent or the New Vehicle
Floorplan Operations Group, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, a Defaulting Lender or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in New Vehicle Floorplan Swing
Line Loans and/or Used Vehicle Floorplan Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each of the Company and each
Borrower agree that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that
167

--------------------------------------------------------------------------------



such Participant (A) agrees to be subject to the provisions of Sections 3.05 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.05 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)     [Omitted Intentionally].
(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)     Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent nor any Lender
is under any obligation to agree to
168

--------------------------------------------------------------------------------



accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.
(h)     Resignation as New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company, resign as New Vehicle Swing Line Lender and/or (ii) upon 30
days’ notice to the Company, resign as Used Vehicle Swing Line Lender. In the
event of any such resignation as New Vehicle Swing Line Lender or Used Vehicle
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as the case may be.
If Bank of America resigns as New Vehicle Swing Line Lender, it shall retain all
the rights of the New Vehicle Swing Line Lender provided for hereunder with
respect to New Vehicle Floorplan Swing Line Loans made by it and outstanding as
of the effective date of such resignation, including the right to require the
New Vehicle Floorplan Lenders to make Eurodollar Rate Committed Loans or fund
risk participations in outstanding New Vehicle Floorplan Swing Line Loans
pursuant to Section 2.03(e). If Bank of America resigns as Used Vehicle Swing
Line Lender, it shall retain all the rights of the Used Vehicle Swing Line
Lender provided for hereunder with respect to Used Vehicle Floorplan Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Used Vehicle Floorplan Lenders to make
Eurodollar Rate Committed Loans or fund risk participations in outstanding Used
Vehicle Floorplan Swing Line Loans pursuant to Section 2.08(e). Upon the
appointment of a successor New Vehicle Swing Line Lender and/or Used Vehicle
Swing Line Lender, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring New Vehicle Swing Line
Lender or Used Vehicle Swing Line Lender, as the case may be.
10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Revolving Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.19(c) or (ii) any actual
or prospective party (or its Related Parties)
169

--------------------------------------------------------------------------------



to any swap, derivative or other transaction under which payments are to be made
by reference to a Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers of other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, the Revolving Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company or (z) is independently discovered or developed by
a party hereto without utilizing any Information received from the Company or
violating the terms of this Section 10.07. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
contained in this Agreement to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Revolving Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Revolving Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any
Borrower against any and all of the obligations of the Company or any Borrower,
as applicable, now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Borrower may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid
170

--------------------------------------------------------------------------------



over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10     Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document.




171

--------------------------------------------------------------------------------



10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Revolving Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent, the Revolving
Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent, the Revolving Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the New Vehicle Swing
Line Lender or the Used Vehicle Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.13     Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)     the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);
(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
172

--------------------------------------------------------------------------------



(d)     such assignment does not conflict with applicable Laws; and
(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.
10.14     Governing Law; Jurisdiction; Etc.
(a)     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
(b)     SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
173

--------------------------------------------------------------------------------



OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE REVOLVING ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)     WAIVER OF VENUE. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company and the Borrowers, which
information includes the name and address of the Company and the Borrowers and
other information that will allow such Lender, the Administrative Agent, or the
Revolving
174

--------------------------------------------------------------------------------



Administrative Agent, as applicable, to identify the Company and each Borrower
in accordance with the Act. The Company shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.17     Designated Senior Indebtedness. Each party acknowledges and agrees
that the Indebtedness under the Loan Documents is “Designated Senior
Indebtedness” (or any similar term) under, and as defined in, the Subordinated
Indebtedness or any Additional Unsecured Indebtedness.
10.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates. To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.19     Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, New Vehicle Floorplan
Committed Loan Notices, New Vehicle Floorplan Swing Line Loan Notices, Used
Vehicle Floorplan Committed Loan Notices, Used Vehicle Floorplan Swing Line Loan
Notices waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any
175

--------------------------------------------------------------------------------



other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.20     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an Affected
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
10.21     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special
176

--------------------------------------------------------------------------------



Resolution Regime if the Supported QFC and such QFC Credit Support (and any such
interest, obligation and rights in property) were governed by the laws of the
United States or a state of the United States. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


177


--------------------------------------------------------------------------------



EXHIBIT B
REVISED SCHEDULES TO CREDIT AGREEMENT
See attached.




--------------------------------------------------------------------------------

EXHIBIT B
TO AMENDMENT NO.3 TO CREDIT AGREEMENT




REVISED SCHEDULES TO CREDIT AGREEMENT


Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
Schedule 1.01C     Certain ERISA Information
Schedule 2.01A    Commitments and Applicable Percentages
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.13    Subsidiaries; Equity Interests
Schedule 6.13     Location of Collateral








--------------------------------------------------------------------------------



SCHEDULE 1.01A
SILO SUBSIDIARIES
1.Autobahn, Inc.
2.FAA Beverly Hills, Inc.
3.FAA Concord T, Inc.
4.FAA Serramonte L, Inc.
5.Fort Mill Ford, Inc.
6.Marcus David Corporation
7.Ontario L, LLC
8.Philpott Motors, LLC
9.SAI Atlanta B, LLC
10.SAI Clearwater T, LLC
11.SAI Denver B, Inc.
12.SAI Denver M, Inc.
13.SAI Fairfax B, LLC
14.SAI Fort Myers B, LLC
15.SAI Fort Myers M, LLC
16.SAI Fort Myers VW, LLC
17.SAI Irondale Imports, LLC
18.SAI Irondale L, LLC
19.SAI Long Beach B, Inc.
20.SAI McKinney M, LLC
21.SAI Monrovia B, Inc.
22.SAI Montgomery B, LLC
23.SAI Nashville M, LLC
24.SAI Philpott T, LLC
25.Sonic - Richardson F, LLC
26.Sonic - Stevens Creek B, Inc.
27.Sonic Automotive - 4701 I-10 East, TX, LLC
28.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
29.Sonic Automotive of Chattanooga, LLC
30.Sonic Automotive of Nashville, LLC
31.Sonic Calabasas M, Inc.
32.Sonic Denver T, Inc.
33.Sonic Momentum B, LLC
34.Sonic Momentum VWA, LLC
35.Sonic Santa Monica M, Inc.
36.Sonic Walnut Creek M, Inc.
37.Town and Country Ford, Incorporated



--------------------------------------------------------------------------------





SCHEDULE 1.01B
DUAL SUBSIDIARIES
1.Philpott Motors, LLC
2.SAI Irondale Imports, LLC
3.Sonic Momentum VWA, LLC



--------------------------------------------------------------------------------





SCHEDULE 1.01C
CERTAIN ERISA INFORMATION
Five dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are currently contributing employers to the Automotive Industries
Pension Trust Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”) (and one closed
dealership subsidiary previously also was a contributing employer), making
fixed-dollar contributions to the Plan pursuant to collective bargaining
agreements with the International Association of Machinists. The Plan is a
“Multiemployer Plan” (as defined in the Agreement) with numerous participating
contributing employers primarily located in the State of California. The federal
Pension Protection Act of 2006 (the “Act”) requires multiemployer defined
benefit pension plans to engage an actuary to annually evaluate the particular
pension plan’s funding status, and to determine the extent to which the
particular plan is projected to meet its obligations. A determination by the
actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future. In 2008, the Board of
Trustees of the Plan formally notified participating employers, among others,
that the Plan’s actuary certified the Plan to be in critical status pursuant to
the Act. The Board of Trustees of the Plan also adopted a Rehabilitation Plan to
address such status pursuant to the requirements of the Act, including
suspension or elimination of certain benefits that were previously available
under the Plan and requirements to increase participating employer contributions
for a seven-year period that began with the 2013 plan year. The Form 5500 filed
for the Plan for the 2018 plan year included an actuarial certification
indicating that, as of January 1, 2019, the Plan is in critical and declining
status, and providing notice that the Plan is making the scheduled progress in
meeting the requirements of the Plan’s current Rehabilitation Plan, based on the
annual standards of the Rehabilitation Plan.












--------------------------------------------------------------------------------







SCHEDULE 2.01A
COMMITMENTS AND APPLICABLE PERCENTAGES




Lender
New Vehicle Applicable CommitmentNew Vehicle Applicable PercentageUsed Vehicle
Applicable CommitmentUsed Vehicle Applicable PercentageTotal Floorplan
CommitmentBank of America,
N.A.$153,363,318.3423.188405797%$70,636,681.6623.188405797%$224,000,000.00JPMorgan
Chase Bank,
N.A.$106,121,939.0316.045548654%$48,878,060.9716.045548654%$155,000,000.00U.S.
Bank National
Association$71,204,397.8010.766045549%$32,795,602.2010.766045549%$104,000,000.00Mercedes-Benz
Financial Services USA
LLC$62,303,848.089.420289855%$28,696,151.929.420289855%$91,000,000.00Wells Fargo
Bank, National
Association$61,619,190.409.316770186%$28,380,809.609.316770186%$90,000,000.00Comerica
Bank$36,971,514.245.590062112%$17,028,485.765.590062112%$54,000,000.00Capital
One,
N.A.$33,548,225.895.072463768%$15,451,774.115.072463768%$49,000,000.00MassMutual
Asset Finance
LLC$33,548,225.895.072463768%$15,451,774.115.072463768%$49,000,000.00PNC Bank,
National
Association$33,548,225.895.072463768%$15,451,774.115.072463768%$49,000,000.00TD
Bank,
N.A.$33,548,225.895.072463768%$15,451,774.115.072463768%$49,000,000.00Toyota
Motor Credit
Corporation$18,485,757.122.795031056%$8,514,242.882.795031056%$27,000,000.00VW
Credit,
Inc.$17,116,441.782.587991718%$7,883,558.222.587991718%$25,000,000.00Total$661,379,310.34100.000000000%$304,620,689.66100.000000000%$966,000,000.00













--------------------------------------------------------------------------------







SCHEDULE 2A.03(a)
INFORMATION REGARDING COLLATERAL
* In addition to information relating the Loan Parties, this Schedule includes
information for all grantor parties under the Security Agreement.
I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
1. Sonic Automotive, Inc.
Delaware
Corporation
2714319
The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC
4401 Colwick Rd.
Charlotte, NC


In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.


2. EchoPark GA, LLC
Georgia Limited Liability Company
16063806
AutoMatch
8805 Abercorn Street
Savannah GA 31406
AM Realty GA, LLC


AM Realty GA, LLC is an indirect subsidiary of Sonic Automotive, Inc.3. AM
Realty GA, LLC
Georgia Limited Liability Company
16063850
N/A4. AnTrev, LLC
North Carolina
Limited Liability
Company
0659676
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
5. Arngar, Inc.
North Carolina
Corporation
0005612
Cadillac of South Charlotte




10725 Pineville Rd.
Pineville, NC


CAR SON MAS, L.P.


All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
6. Autobahn, Inc.
California
Corporation
C1548941
Autobahn Motors
Main Facility


Airspace Lease






Remnant Parcel




Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing
























Autobahn Motors – Lot Parking
700 Island Pkwy.
Belmont, CA


Beneath Island Pkwy. north of Ralston Ave.
Belmont, CA


East of Island Pkwy. and north of Ralston Ave.Belmont, CA


500-510 Harbor Blvd.
Belmont, CA


1315 Elmer St.
Belmont, CA


























Elmer Street Lot
Belmont, CA
SRE California – 3, LLC




City of Belmont, CA






SRE California – 3, LLC




David S. Lake Trust


George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust


George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust


Lois Hortense Rosebrook Trust


Katherine B. Woodlard, Robert P. Berryman and Mark A. Berryman


G.W. Williams Co.
SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
7. EchoPark AZ, LLC
Arizona
Limited Liability
23032012
EchoParkNot yet known8. EchoPark CA, LLC
California
Limited Liability Company
201923110260
EchoPark


2998 Cherry Avenue
Signal Hill, CA 90755
EchoPark Realty CA, LLCEchoPark Realty CA, LLC is an indirect subsidiary of
Sonic Automotive, Inc.9. EchoPark Realty CA, LLC
California
Limited Liability Company
201923910263
N/A10. EchoPark FL, LLC
Florida
Limited Liability Company
L16000126299






EchoPark
4636 N. Dale Mabry Hwy
Tampa, FL 33614
JT Dale Mabry Holdings LLCLessor










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
11. EchoPark NC, LLC
North Carolina Limited Liability Company
1436923
EchoPark
13231 Statesville Road
Huntersville, NC 28078
EP Realty NC, LLCEP Realty NC, LLC is an indirect subsidiary of Sonic
Automotive, Inc12. EchoPark SC, LLC
South Carolina Limited Liability Company


EchoPark
107 Duvall Drive
Greenville, SC 29067
EP Realty SC, LLCEP Realty SC, LLC is an indirect subsidiary of Sonic
Automotive, Inc.13. EchoPark TX, LLC
Texas Limited Liability Company
802448793
EchoPark14. EchoPark Realty TX, LLC
Texas Limited Liability Company
802302813










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
15. EP Realty NC, LLC
North Carolina Limited Liability Company
1436919
16. EP Realty SC, LLCSouth Carolina Limited Liability Company17. FAA Beverly
Hills, Inc.
California
Corporation
C2069519
Beverly Hills BMW
Sales




Service




Service & CPO Facility


8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow


8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)






5050 – 5070 Wilshire Blvd.
Beverly Hills, CA


5151 Wilshire Blvd.
Beverly Hills, CA


8833 Wilshire Blvd.
Beverly Hills, CA


8850 Wilshire Blvd.
Beverly Hills, CA






8844 Wilshire Blvd.
Beverly Hills, CA




NE Corner Citrus Ave. & Carling Way
Beverly Hills, CA




Ehlers Enterprises, Ltd.




Ehlers Investment Co.




Duesenberg Investment Company


8850 Wilshire Partners, LLC






Illoulian Properties






DSG Wilshire LLC and
JW Wilshire LLC














--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)


Parking Lot
NE Corner Citrus Ave. & Carling Way Beverly Hills, CA


DSG Wilshire LLC and JW Wilshire LLC
18. FAA Concord H, Inc.
California
Corporation
C2004304
Concord Honda




Main




Parking
1300 Concord Ave.
Concord, CA


1461 Concord Ave.
Concord, CA


2655 Stanwell Drive
Concord, CA
Rosewood Village Associates


SRE California – 6, LLC




SVC Properties, LLC








SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.
19. FAA Concord T, Inc.
California
Corporation
C0613543


Concord Toyota
Concord Scion


Parking
1090 Concord Ave.
Concord, CA


Buchanan Field Airport, Area 7 West of Solano Way
1090 Concord Associates, LLC


County of Contra Costa
20. FAA Holding LLC
California
Limited Liability Company
202022510001
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
21. FAA Las Vegas H, Inc.
Nevada
Corporation
C13186-1999
Honda West
7615 W. Sahara Ave.
Las Vegas, NV
CARS CNI-2 L.P.22. FAA Poway H, Inc.
California
Corporation
C2006230
Poway Honda




Parking
13747 Poway Rd.
Poway, CA


13875 Kirkham Way
Poway, CA
Bay Automotive Properties, LLC


Poway Auto Dealers Association LLC
23. FAA San Bruno, Inc.
California
Corporation
C2004303
Melody Toyota
Melody Scion
(Main Facility)


(Service and Parts Facility)


(Parking Lot – New and Used)


(Main Facility)




(Used Car Facility)






(Parking – Used Cars)








750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA


732 El Camino Real
San Bruno, CA


750 El Camino Real
San Bruno, CA


650 El Camino Real
San Bruno, CA




650 and 660 El Camino Real
San Bruno, CA






Bill & Sylvia Wilson




L & P Kaplan




Peter J. Mandell and Susan Gootnick


Chapman Hui California, LLC


Martha E. Bishop, Helen J. Carey, The Mary Colter McDonald Trust


Bill Malkason














































Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
(Used Cars)




(Parking Lot)
650 and 660 El Camino Real
San Bruno, CA


692 El Camino Real
San Bruno, CA
Sonic Development, LLC




Tommie Carol Ann Mobley and Larry Malascoma
Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc24. FAA
Serramonte H, Inc.
California
Corporation
C2069465
Honda of Serramonte
485 Serramonte Blvd.
Colma, CA
Price Trust25. FAA Serramonte L, Inc.
California
Corporation
C2004222
Lexus of Serramonte
Lexus of Marin


Main




Used Car


700 Serramonte Blvd.
Colma, CA


513 Francisco Blvd. E.
San Rafael, CA


535 Francisco Blvd. E.
San Rafael, CA
Price Trust




CAR FAA II LLC






Hendrickson Development, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
26. FirstAmerica Automotive, LLC
Delaware
Limited Liability Company
2761294
4401 Colwick Rd.
Charlotte, NC
27. Fort Mill Ford, Inc.
South Carolina
Corporation


Fort Mill Ford
801 Gold Hill Rd.
Fort Mill, SC
SRE South Carolina-1, LLCSRE South Carolina-1, LLC is an indirect subsidiary of
Sonic Automotive, Inc.28. Franciscan Motors, Inc.
California
Corporation
C1532758
Acura of Serramonte


465/475 Serramonte Blvd.
Colma, CA
Price Trust29. L Dealership Group, LLC
Texas
Limited Liability Company
0803708626
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
30. Marcus David Corporation
North Carolina
Corporation
0272880
Town and Country Toyota Certified Used Cars
Lot


CPO and Truck Sales




Town and Country Toyota-Scion
Town and Country Toyota
9900 South Blvd.
Charlotte, NC






1300 Cressida Dr.
Charlotte, NC


9101 South Blvd.
Charlotte, NC
Jessco Ltd.








National Retail Properties, LP


MMR Holdings, LLC


31. Ontario L, LLC
California
Limited Liability Company
200330110050
Crown Lexus
1125 Kettering Dr.
Ontario, CA
M.F. Salta Co., Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
32. Philpott Motors, LLC
Texas
Limited Liability Company
0803707706
Philpott Motors Hyundai




(Hangar Lease)


Philpott Ford
Philpott Toyota


Philpott Ford-Toyota (Fleet/Body Shop)
1900 U.S. Hwy. 69
Nederland, TX


4605 Third St. Airport
Beaumont, TX


1400 U.S. Hwy. 69
Nederland, TX


2727 Nall St.
Port Neches, TX
Rustin B. Penland




Jefferson County, Texas




Philpott Properties, Ltd.




Philpott Properties, Ltd.


33. SAI AL HC1, Inc.
Alabama
Corporation
D/C 206-272
4401 Colwick Rd.
Charlotte, NC
34. SAI AL HC2, Inc.
Alabama
Corporation
D/C 199-217
Tom Williams Collision Center
1874 Grants Mill Rd.
Irondale, AL
SRE Alabama–2, LLC


SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
35. SAI Atlanta B, LLC
Georgia
Limited Liability Company
08083814
Global Imports BMW
Global Imports MINI








Parking (BMW)






Collision Center (MINI)
500 Interstate North Pkwy. SE
Atlanta, GA






2100-2120 Powers Ferry Rd
Atlanta, GA


5925 Peachtree Industrial Blvd.
Atlanta, GA
MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager


Shadowood Office Park, LLC




SRE Georgia 4, LLC




















SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.
36. SAI Chattanooga N, LLC
Tennessee Limited Liability Company
000767923
Nissan of Chattanooga East
2121 Chapman Road
Chattanooga TN 37421
37. SAI Chamblee V, LLC
Georgia
Limited Liability Company
K734665
Dyer and Dyer Volvo
(Chamblee location)
5260 Peacthree Industrial Blvd., Chamblee, GA
D & R Investments
200 Branch Hill Lane
Columbia, SC 29223










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
38. SAI Clearwater T, LLC
Florida Limited Liability Company
L08000116713
Clearwater Toyota
Clearwater Scion
21799 U.S. Hwy. 19 N.
Clearwater, FL
39. SAI Columbus T, LLC
Ohio Limited Liability Company
CP13128




Toyota West
Scion West
Hatfield Automall


1500 Auto Mall Dr.
Columbus, OH
SRE Ohio - 1, LLCSRE Ohio - 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
40. SAI Denver B, Inc.
Colorado Corporation
20131294528
Murray BMW of Denver
Bodyworks
Murray Motorworks
















Sales - Used




Parking
900 S. Colorado Blvd.
Denver, CO


2201 S. Wabash St.
Denver, CO


4300 E. Kentucky Ave.
Denver, CO


7750 E. Cherry Creek South Dr. Denver, CO


4677 S. Broadway
Denver, CO


4651 S. Broadway
Denver, CO
SRE Colorado – 2, LLC




SRE Colorado – 2, LLC




SRE Colorado – 2, LLC




SRE Colorado – 2, LLC






Moreland Properties, LLC


William J. Markel
SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.41. SAI
Denver M, Inc.
Colorado Corporation
20131291339
Mercedes-Benz of Denver


CPO & Service






Sales




4300 E. Kentucky Ave.
4677 S. Broadway




940 S. Colorado Blvd.
4677 S. Broadway




SRE Colorado 2, LLC






SRE Colorado 2, LLC
SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
42. SAI DS, LLC
Texas
Limited Liability
802514325
driversselect
13615 N. Central Expressway
Dallas, TX 75243


SAI DS Realty TX, LLCSAI DS Realty TX, LLC is a direct subsidiary of SAI DS,
LLC43. SAI DS Realty TX, LLC
Texas
Limited Liability Company
802797035
13615 N. Central Expressway
Dallas, TX 75243












--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
44. SAI Fairfax B, LLC
Virginia
Limited Liability Company
S4346344




BMW of Fairfax


Main




Body Shop




Service




Parking




Parking




Body Shop




8427 Lee Hwy.
Fairfax, VA


2730 Dorr Avenue
Fairfax, VA


2805 Old Lee Hwy.
Fairfax, VA


8431 Lee Hwy.
Fairfax, VA


8111 Gatehouse Rd.
Falls Church, VA


8504 Lee Hwy.
Fairfax, VA




MMR Holdings, LLC




Craven, LLC




Holman @ Merrifield, LLC


8431 Lee Highway, LLC




8111 Gatehouse Road Investors, LLC


Euridiki and Nicholas Myseros
45. SAI FL HC2, Inc.
Florida
Corporation
P98000016038
4401 Colwick Rd.
Charlotte, NC
46. SAI FL HC3, Inc.
Florida
Corporation
P98000064012
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
47. SAI FL HC4, Inc.
Florida
Corporation
P98000064009
4401 Colwick Rd.
Charlotte, NC
48. SAI FL HC7, Inc.
Florida
Corporation
F86660
4401 Colwick Rd.
Charlotte, NC
49. SAI Fort Myers B, LLC
Florida Limited Liability Company
L08000116712
BMW of Fort Myers






MINI of Fort Myers


15421 S. Tamiami Tr.
Fort Myers, FL




13880 S. Tamiami Tr.
Fort Myers, FL
SRE Florida – 1, LLC






CARS (SON-064)
SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..50. SAI
Fort Myers M, LLC
Florida
Limited Liability Company
L98000002089
Mercedes-Benz of Fort Myers






15461 S. Tamiami Tr.
Fort Myers, FL




SRE Florida – 1, LLC






SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.51. SAI
Fort Myers VW, LLC
Florida Limited Liability Company
L08000116709
Volkswagen of Fort Myers
14060 S. Tamiami Tr.
Fort Myers, FL
CAR SONFREE, LLC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
52. SAI GA HC1, LLC
Georgia
Limited Partnership
0224680
4401 Colwick Rd.
Charlotte, NC
53. SAI Irondale Imports, LLC
Alabama Limited Liability Company
428-744
Tom Williams Imports (BMW)


Tom Williams Audi


Tom Williams Porsche




Land Rover Birmingham


MINI of Birmingham


Jaguar Birmingham
1000 Tom Williams Way
Irondale, AL


3001 Tom Williams Way
Irondale, AL


3000 Tom Williams Way
Irondale, AL


2001 Tom Williams Way
Irondale, AL


1001 Tom Williams Way
Irondale, AL


1314 Grants Mill Way
Irondale, AL
SRE Alabama–2, LLC






SRE Alabama–2, LLC






SRE Alabama–2, LLC






SRE Alabama–2, LLC
SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
54. SAI Irondale L, LLC
Alabama
Corporation
DLL 662-073
Tom Williams Lexus
1001 Tom Williams Way
Irondale, AL
SRE Alabama–2, LLC


55. SAI Long Beach B, Inc.
California Corporation C2998588


Long Beach BMW
Long Beach MINI








2998 Cherry Ave.
Signal Hill, CA 90755


1660 E. Spring Street
Signal Hill, CA 90756




Velma M. Robinett, Trustee of the Alda C. Jones Trust
c/o Signal Hill Redevelopment Agency
2175 Cherry Ave.
Signal Hill, CA 90806
56. SAI McKinney M, LLC
Texas Limited Liability Company
802180025
Mercedes-Benz of McKinney
2080 North Central Expressway
McKinney, TX 75069
57. SAI MD HC1, Inc.
Maryland
Corporation
D05310776
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
58. SAI Monrovia B, Inc.California Corporation C2979304
BMW of Monrovia
MINI of Monrovia










Parking
1425-1451 South Mountain Ave.
Monrovia, CA








550 E. Huntington Drive
Monrovia, CA
DMSA, LLC
c/o Dennis D. and Charyl A. Assael, Trustees
222 Heliotrope Ave.
Corona del Mar, CA 92625


Foothill Technology Center, LLC














59. SAI Montgomery B, LLC
Alabama Limited Liability Company
428-746
BMW of Montgomery
731 Eastern Blvd.
Montgomery, AL
CARS – DB5, LP60. SAI Montgomery BCH, LLC
Alabama Limited Liability Company
428-745
Classic Buick GMC Cadillac




833 Eastern Blvd.
Montgomery, AL




Rouse Bricken, LLC






61. SAI Montgomery CH, LLC
Alabama Limited Liability Company
428-747
Capitol Chevrolet






Capitol Hyundai
711 Eastern Blvd.
Montgomery, AL




2820 Eastern Blvd.
Montgomery, AL
CARS-DB5, LP






CAR BSC L.L.C.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
62. SAI Nashville CSH, LLC
Tennessee
Limited Liability Company
0336183
Crest Cadillac
Crest Saab
2121 Rosa L. Parks Blvd.
Nashville, TN
CAR SON MAS TN L.L.C.63. SAI Nashville H, LLC
Tennessee
Limited Liability Company
0336180
Crest Honda


2215 Rosa L. Parks Blvd.
Nashville, TN
CAR SON MAS TN L.L.C.64. SAI Nashville M, LLC
Tennessee
Limited Liability Company
0336182
Mercedes-Benz of Nashville
smart center of Nashville
630 Bakers Bridge Ave.
Franklin, TN
BKB Properties LLC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
65. SAI Nashville Motors, LLCTennessee Limited Liability Company 0566970
Audi Nashville












Porsche of Nashville
1576 Mallory Lane
Brentwood, TN










1580 Mallory Lane
Brentwood, TN
SRE Tennessee – 1, LLC












SRE Tennessee – 2, LLC
SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.


SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.
66. SAI OK HC1, Inc.
Oklahoma
Corporation
1900632183
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
67. SAI Orlando CS, LLC
Florida Limited Liability Company
L08000116711




Massey Cadillac [North]
Massey Saab of Orlando


Massey Cadillac South






(Vehicle storage)
4241 N. John Young Pkwy.
Orlando, FL




8819 S. Orange Blossom Tr.
Orlando, FL


1851 Landstreet Rd.
Orlando, FL
CAR SON MAS, L.P.








CAR SON MAS, L.P.






Sonic Development, LLC




















Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.
68. SAI Peachtree, LLC
Georgia
Limited Liability Company
12101436
4401 Colwick Rd.
Charlotte, NC
69. SAI Pensacola A, LLC
Florida Limited Liability Company
L15000038068
Audi Pensacola
6303 Pensacola Blvd.
Penscaola FL










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
70. SAI Philpott T, LLC
Texas Limited Liability Company
802278062
Philpott Toyota
Philpott Scion
2229 Highway 69
Nederland TX 77627
71. SAI Rockville Imports, LLC
Maryland
Limited Liability
Company
W12791083
Rockville Audi
Rockville Porsche-Audi
Porsche of Rockville


(Parking Lot)




Vehicle Storage
1125 Rockville Pike
Rockville, MD




1542 & 1550 Rockville Pike
Rockville, MD


1190 Rockville Pike
Rockville, MD
SRE-Virginia 1, LLC






1500 Rockville Pike, LLC




Everett A. Hellmuth, III
SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.72. SAI
Roaring Fork LR, Inc.
Colorado Corporation
2014156978
Land Rover Roaring Fork
52876 Two Rivers Plaza Road
Glenwood Springs CO
73. SAI Rockville L, LLC
Maryland
Limited Liability Company
W12796074
Lexus of Rockville










15501 & 15515 Frederick Rd.
Rockville, MD




15814-A and B Paramount Dr.
Rockville, MD
Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910


Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
74. SAI Stone Mountain T, LLC
Georgia
Limited Liability Company
0342795
Stone Mountain Toyota
Stone Mountain Scion
4400 Stone Mountain Hwy
Stone Mountain, GA
National Retail Properties, LP75. SAI S. Atlanta JLR, LLC
Georgia Limited Liability Company
16070312
Jaguar South Atlanta
Land Rover South Atlanta
3900 Jonesboro Rd.
Union City GA 30291
SRE Georgia 5, LLCSRE Georgia 5, LLC is an affiliate of SAI S. Atlanta JLR,
LLC76. SAI TN HC1, LLC
Tennessee
Limited Liability Company
0336184
4401 Colwick Rd.
Charlotte, NC
77. SAI TN HC2, LLCTennessee Limited Liability Company 0336185
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
78. SAI TN HC3, LLC
Tennessee
Limited Liability Company
0336181
4401 Colwick Rd.
Charlotte, NC
79. SAI VA HC1, Inc.
Virginia Corporation
07019870
4401 Colwick Rd.
Charlotte, NC
80. SAI West Houston B, LLC
Texas Limited Liability Company
802152114
BMW of West Houston
20822 Katy Freeway
Katy TX
81. Santa Clara Imported Cars, Inc.
California
Corporation
C0587296




Honda of Stevens Creek




Stevens Creek Honda – Offsite Vehicle Storage
4590 Stevens Creek Blvd.
San Jose, CA


1507 South 10th St.
San Jose, CA
SRE California – 8 SCH, LLC


10th Street Land Management
SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive,
Inc.82. Sonic – 2185 Chapman Rd., Chattanooga, LLC
Tennessee
Limited Liability Company
0366281




Economy Honda Superstore
2135 Chapman Rd.
Chattanooga, TN
Standefer Investment Company










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
83. Sonic Advantage PA, LLC
Texas
Limited Liability Company
0803707771
Porsche of West Houston




Audi West Houston


Momentum Luxury Cars
11890 Katy Fwy.
Houston, TX


11850 Katy Fwy., Houston, TX


15865 Katy Fwy.
Houston, TX
SRE Texas – 2, LLC




SRE Texas – 2, LLC






SRE Texas – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.84. Sonic
Automotive 2752 Laurens Rd., Greenville, Inc.
South Carolina
Corporation


Century BMW
Century MINI


(Parking Lot)






Century BMW Mini
2750 Laurens Rd.
Greenville, SC


17 Duvall and 2758 Laurens Rd.
Greenville, SC


2930-2934 Laurens Rd.
Greenville, SC
MMR Holdings, LLC




Brockman Real Estate, LLC




SRE South Carolina – 2, LLC














SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.
85. Sonic Automotive – 3401 N. Main, TX, LLC
Texas
Limited Liability Company
0803707776
Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center
4114 Hwy. 10 E.
Baytown, TX
CAR SON BAY, L.P.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
86. Sonic Automotive – 4701 I-10 East, TX, LLC
Texas
Limited Liability Company
0803712341
Baytown Ford
4110 Hwy. 10 E.
Baytown, TX
CAR SON BAY, L.P.87. Sonic Automotive – 9103 E. Independence, NC, LLC
North Carolina
Limited Liability Company
0470751
Infiniti of Charlotte






Infiniti of Charlotte Parking Lot
9103 E. Independence Blvd.
Matthews, NC


9009 E. Independence Blvd.
Matthews, NC
MMR Holdings, LLC






CAR SON CHAR L.L.C.
88. Sonic Automotive Aviation, LLC
North Carolina Limited Liability Company
1320781
4401 Colwick Rd.
Charlotte, NC
89. Sonic Automotive F&I, LLC
Nevada
Limited Liability Company
LLC8620-1999
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
90. Sonic Automotive of Chattanooga, LLC
Tennessee
Limited Liability Company
0336188
BMW of Chattanooga
6806 E. Brainerd Rd.
Chattanooga, TN
75 Pointe Centre Partners, LLC91. Sonic Automotive of Nashville, LLC
Tennessee
Limited Liability Company
0336186
BMW of Nashville
MINI of Nashville


Parking


4040 Armory Oaks Dr.
Nashville, TN


4010 Armory Oaks Dr.
Nashville, TN


1572 Mallory Lane
Brentwood, TN 37027
H.G. Hill Realty Company, LLC




H.G. Hill Realty Company, LLC
92. Sonic Automotive of Nevada, Inc.
Nevada
Corporation
C18014-1997
4401 Colwick Rd.
Charlotte, NC
93. Sonic Automotive of Texas, LLC
Texas
Limited Liability Company
0803712331
Lone Star Ford
8477 North Fwy.
Houston, TX
MMR Viking Investment Associates, LP










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
94. Sonic Automotive Support, LLC
Nevada
Limited Liability Company
LLC19412-2003
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
95. Sonic Automotive West, LLC
Nevada
Limited Liability Company
LLC9139-1999
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
96. Sonic-Buena Park H, Inc.
California
Corporation
C2356456
Buena Park Honda
- Employee Parking


Buena Park Honda – Main


Parking




Vehicle Storage
7697 Beach Blvd.
Buena Park, CA


6411 Beach Blvd.
Buena Park, CA


6841 Western Avenue
Buena Park, CA


6291 Auto Center Drive
Buena Park, CA
Abbott Investments




Saltalamacchia Land Company


Buena Park Masonic Temple Board


Orange County Transportation Authority










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
97. Sonic – Integrity Dodge LV, LLC
Nevada Limited Liability Company
LLC4879-1999
N/AN/AN/A98. Sonic Calabasas M, Inc.California Corporation C2975101
Mercedes-Benz of Calabasas
































Parking
24181 Calabasas Rd.
Calabasas, CA 91302
















Parking lot north of and abutting above address containing 20,036 square feet,
more or less
















21800 Oxnard Street
Woodland Hills, CA
Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985
17401 Gresham St.
Northridge, CA 91325


City of Calabasas, California
26135 Mureau Rd.
Calabasas, CA 91302
Attn: City Manager












Ampco System Parking










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
99. Sonic-Clear Lake Volkswagen, LLC
Texas
Limited Liability Company
0803712287
Momentum Volkswagen of Clear Lake


15100 Gulf Fwy.
Houston, TX
CARS-DB4, LP100. Sonic – Denver T, Inc.
Colorado
Corporation
20021350687
Mountain States Toyota and Scion


Mountain States Toyota
201 W. 70th Ave.
Denver, CO
SRE Colorado – 1, LLCSRE Colorado – 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.101. Sonic Development, LLC
North Carolina Limited Liability Company
0483658
4401 Colwick Rd.
Charlotte, NC
102. Sonic Divisional Operations, LLC
Nevada
Limited Liability Company
LLC26157-2004
7000 Las Vegas Blvd. N. Suite 200
Las Vegas, NV
Nevada Speedway, LLC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
103. Sonic - Fort Worth T, LLC
Texas
Limited Liability Company
0803726979
Toyota of Fort Worth
Scion of Fort Worth


Main




Used Car






9001 Camp Bowie W.
Fort Worth, TX


8901 US Hwy 80 West
Fort Worth, TX






SON MCKNY II, L.P.




SON MCKNY II, L.P.
104. Sonic - Harbor City H, Inc.
California
Corporation
C2356454
Carson Honda


1435 E. 223rd St.
Carson, CA
ENRI 2, LLC




105. Sonic Houston JLR, LLC
Texa
Limited Liability Company 0803707781
Jaguar Houston North
Land Rover Houston North
18205 Interstate 45 N
Houston, TX
SRE Texas – 1, LLCSRE Texas – 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.106. Sonic Houston LR, LLC
Texas
Limited Liability Company
0803707788
Land Rover Houston Central


Jaguar Houston Central
7019 Old Katy Rd.
Houston, TX


7025 Old Katy Rd.
Houston, TX
Capital Automotive, LP




SRE Texas – 7, LLC
SRE Texas – 7, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
107. Sonic - Houston V, LLC
Texas
Limited Liability Company
0803712226
Volvo of Houston




(Body Shop)
11950 Old Katy Rd.
Houston, TX


1321 Sherwood Forest Dr.
Houston, TX
Mark Miller, Trustee




Mark Miller, Trustee


108. Sonic-Jersey Village Volkswagen, LLC
Texas
Limited Liability Company
0803712317
Momentum Volkswagen of Jersey Village


Parking
19550 Northwest Fwy.
Houston, TX


11411 FM 1960 Road West
Houston, TX
CAR 2 MOM, LP






Cyfair Developments, LP
109. Sonic - Las Vegas C West, LLC
Nevada
Limited Liability Company
LLC7434-2000
Cadillac of Las Vegas
Cadillac of Las Vegas - West
5185 W. Sahara Ave.
Las Vegas, NV
SRE Nevada – 2, LLC


SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
110. Sonic - LS Chevrolet, LLC
Texas
Limited Liability Company
0803707733
Lone Star Chevrolet








Lone Star Chevrolet Parking Lot
18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX


18990 Northwest Fwy.
Houston, TX
CARS-DB4, L.P.








CAR SON STAR, L.P.


111. Sonic - LS, LLC
Delaware
Limited Liability Company
3440418
4401 Colwick Rd.
Charlotte, NC
112. Sonic - Lute Riley, LLC
Texas
Limited Liability Company
0803707761




Lute Riley Honda




(Body Shop)




Storage




Storage




Service/Car Wash
1331 N. Central Expy.
Richardson, TX


13561 Goldmark Dr.
Richardson, TX


331 Melrose Drive
Richardson, TX


816 S. Sherman Street
Richardson, TX


820 S. Sherman Street
Richardson, TX
MMR Viking Investment Associates, LP


CARS (SON-105)




CCI-Melrose 1, L.P.




HLN Enterprises, Inc.




A. Kenneth Moore










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
113. Sonic Momentum B, LLC
Texas
Limited Liability Company
0803710696
Momentum BMW
Momentum MINI


(Momentum BMW/MINI Body Shop)




Momentum BMW (West)


Momentum BMW West - Parking


Momentum Collision Center
10000 Southwest Fwy.
Houston, TX


10002 Southwest Fwy.
Houston, TX


9911 Centre Pkwy.
Houston, TX


15865 Katy Fwy.
Houston, TX


11777 Katy Fwy.
Houston, TX
CARS CNI-2, LP






CARS CNI-2, L.P.






RMC AutoSonic BMWN, L.P.


Kirkwood Partners, LP


114. Sonic Momentum JVP, LLC
Texas
Limited Liability Company
0803707794
Jaguar Southwest Houston
Land Rover Southwest Houston
Momentum Volvo


Momentum Porsche
10150 Southwest Fwy.
Houston, TX






10155 Southwest Fwy.
Houston, TX
CARS CNI-2, LP










SRE Texas – 3, LLC










SRE Texas – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
115. Sonic Momentum VWA, LLC
Texas
Limited Liability Company
0803707807
Momentum Volkswagen


Audi Central Houston Certified Pre-Owned Sales


Momentum Audi




Momentum Audi Back Lot (Storage)


Momentum Audi – Parking


Momentum Audi – Parking


Momentum Audi – Service Center


Momentum Audi – Parking Garage


Momentum Audi – Parking


Momentum Audi – Parking Garage
2405 Richmond Ave.
Houston, TX


2309 Richmond Ave.
Houston, TX




3717-3725 Revere St.
Houston, TX


2401 Portsmouth
Houston, TX


2211 Norfolk Street
Houston, TX


2120 Southwest Fwy.
Houston, TX


3131 Richmond Ave., Houston, TX


3120 Southwest Freeway, Houston, TX


3847 Farnham St, Houston, TX


2211 Norfolk St, Houston, TX
RMC Auto Sonic VWA, LP


RMC Auto Sonic VWA, LP




La Mesa Properties Limited


La Mesa Properties Limited


The Realty Associates Fund IX, LP












3131 Richmond, LLC and 3 Lot Pieces, LLC


Plaza at Audley, LLC




Eastern Diversified, LP




Norfolk Tower, LLC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
116. Sonic of Texas, Inc.
Texas
Corporation
150782300
4401 Colwick Rd.
Charlotte, NC
117. Sonic Resources, Inc.
Nevada
Corporation
C24652-2001
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
118. Sonic - Richardson F, LLC
Texas
Limited Liability Company
0803712249
North Central Ford
1819 N. Central Expy.
Richardson, TX
SRE Texas 10, LLCSRE Texas 10, LLC is an indirect subsidiary of Sonic
Automotive, Inc.119. Sonic Santa Monica M, Inc.
California
Corporation
C2727452
W.I. Simonson










(Service)




(Parking)












1626 Wilshire Blvd.
Santa Monica, CA


1330 Colorado Ave.
Santa Monica, CA


1215 – 17th St.
Santa Monica, CA


1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA


17th & Wilshire Partnership


Investment Co. of Santa Monica


7R Apartments




Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust














--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)




























Parking




Office




Parts/Service


































11766 Wilshire Blvd.
Santa Monica, CA


1301 Santa Monica Blvd.
Santa Monica, CA


1337 Euclid Street
Santa Monica, CA
Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust


William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust


Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust


Ampco System Parking




Sully Three SM, LLC




Sully Three SM, LLC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
120. Sonic - Shottenkirk, Inc.
Florida
Corporation
P99000043291
Pensacola Honda
5600 Pensacola Blvd.
Pensacola, FL
MMR Holdings, LLC121. Sonic - Stevens Creek B, Inc.
California
Corporation
C0723787
Stevens Creek BMW








4343 Stevens Creek Blvd.
San Jose, CA




4333 Stevens Creek Blvd.
San Jose, CA
SRE California – 7 SCB, LLC




SRE California – 7 SCB, LLC
SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
122. Sonic Walnut Creek M, Inc.
California
Corporation
C2508517


Mercedes-Benz of Walnut Creek


(Jensen Lease - Service)










(Parking Lot)




Parking




Parking
1301 Parkside Dr.
Walnut Creek, CA


1360 Pine St.
Walnut Creek, CA








1300 Pine St.
Walnut Creek, CA


2650 Cloverdale Avenue
Concord, CA


2198 N. Main Street
Walnut Creek, CA
Stead Leasing, Inc.




Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986


Testamentary Trust of Paul W. Muller


Robert M. Sherman




2002 Frederick D. Wertheim Revocable Trust
123. SRE Alabama - 2, LLC
Alabama Limited Liability Company
670-275
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
124. SRE Alabama-5, LLC
Alabama Limited Liability Company
DLL 691-622
N/AN/AN/AN/A125. SRE California - 1, LLC
California Limited Liability Company
200202910110
N/AN/AN/AN/A126. SRE California – 2, LLC
California Limited Liability Company
200202910111
N/AN/AN/AN/A127. SRE California – 3, LLC
California Limited Liability Company
200202810141
N/AN/AN/AN/A128. SRE California – 5, LLC
California Limited Liability Company
200203110006
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
129. SRE California – 6, LLC
California Limited Liability Company
200203110007
N/AN/AN/AN/A130. SRE California -7 SCB, LLC
California Limited Liability Company
201033410181
N/AN/AN/AN/A131. SRE California – 8 SCH, LLC
California Limited Liability Company
201033510021
N/AN/AN/AN/A132. SRE California – 9 BHB, LLC
California Limited Liability Company
201126410082
N/AN/AN/AN/A133. SRE California 10 LBB, LLC
California Limited Liability Company
201413910313
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
134. SRE Colorado - 1, LLC
Colorado Limited Liability Company
20021330518
N/AN/AN/AN/A135. SRE Colorado – 2, LLC
Colorado Limited Liability Company
20021330523
N/AN/AN/AN/A136. SRE Colorado – 3, LLC
Colorado Limited Liability Company
20021330530
N/AN/AN/AN/A137. SRE Colorado – 4 RF, LLC
Colorado Limited Liability Company
20141516951
N/AN/AN/AN/A138. SRE Colorado – 5 CC, LLC
Colorado Limited Liability Company
201415486855
2876 Two Rivers Plaza Road
Glenwood Springs CO
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
139. SRE Florida - 1, LLC
Florida Limited Liability Company
L00000006050
N/AN/AN/AN/A140. SRE Georgia – 4, LLC
Georgia Limited Liability Company
11091238
N/AN/AN/AN/A141. SRE Holding, LLC
North Carolina Limited Liability Company
0551475
N/AN/AN/AN/A142. SRE Maryland – 1, LLC
Maryland Limited Liability Company
200162227
N/AN/AN/AN/A143. SRE Nevada – 2, LLC
Nevada Limited Liability Company
LLC5021-2000
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
144. SRE North Carolina – 2, LLC
North Carolina Limited Liability Company
0682830
N/AN/AN/AN/A145. SRE North Carolina – 3, LLC
North Carolina Limited Liability Company
0682833
N/AN/AN/AN/A146. SRE Ohio 1, LLC
Ohio Limited Liability Company
2146293
N/AN/AN/AN/A147. SRE Ohio 2, LLC
Ohio Limited Liability Company
2146292
N/AN/AN/AN/A148. SRE Oklahoma -2, LLCOklahoma Limited Liability Company
3500697105N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
149. SRE South Carolina – 2, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A150. SRE South Carolina-3, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A151. SRE South Carolina – 4, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A152. SRE Tennessee – 1, LLC
Tennessee Limited Liability Company
000390360
N/AN/AN/AN/A153. SRE Tennessee – 2, LLC
Tennessee Limited Liability Company
000390358
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
154. SRE Tennessee – 3, LLC
Tennessee Limited Liability Company
000390359
N/AN/AN/AN/A155. SRE Tennessee-4, LLCTennessee Limited Liability Company
0450279N/AN/AN/AN/A156. SRE Tennessee – 5, LLC
Tennessee Limited Liability Company
000450278
N/AN/AN/AN/A157. SRE Tennessee – 6, LLC
Tennessee Limited Liability Company
000797947
N/AN/AN/AN/A158. SRE Tennessee 7, LLC
Tennessee Limited Liability Company
000959852
N/A
6001 Lee Highway,
Chattanooga, TN 37421
N/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
159. SRE Texas – 1, LLC
Texas
Limited Liability Company
0803712346
N/AN/AN/AN/A160. SRE Texas – 2, LLC
Texas
Limited Liability Company 0803712368
N/AN/AN/AN/A161. SRE Texas – 3, LLC
Texas
Limited Liability Company 0803712408
N/AN/AN/AN/A162. SRE Texas – 4, LLC
Texas
Limited Liability Company 0803712412
N/AN/AN/AN/A163. SRE Texas – 5, LLC
Texas
Limited Liability Company 0803712417
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
164. SRE Texas – 6, LLC
Texas
Limited Liability Company 0803712425
N/AN/AN/AN/A165. SRE Texas – 7, LLC
Texas
Limited Liability Company 0803712430
N/AN/AN/AN/A166. SRE Texas – 8, LLC
Texas
Limited Liability Company 0803712434
N/AN/AN/AN/A167. SRE Texas 9, LLC
Texas Limited Liability Company
801419276
N/AN/AN/AN/A168. SRE Texas 10, LLC
Texas Limited Liability Company
801675082
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
169. SRE Texas 11, LLC
Texas Limited Liability Company
801723757
N/AN/AN/AN/A170. SRE Texas 12, LLC
Texas Limited Liability Company
801807250
N/AN/AN/AN/A171. SRE Texas 13, LLC
Texas Limited Liability Company
13-802180003
N/AN/AN/AN/A172. SRE Texas 14, LLC
Texas Limited Liability Company
14-802402987
N/AN/AN/AN/A173. SRE Texas 15, LLC
Texas Limited Liability Company
15-802570108
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
174. SRE Virginia – 1, LLCVirginia Limited Liability Company
5050246-0N/AN/AN/AN/A175. SRE Virginia – 2, LLC
Virginia Limited Liability Company
S1012154
N/AN/AN/AN/A176. Town and Country Ford, Incorporated
North Carolina
Corporation
0148959
Town and County Ford
5401 E. Independence Blvd.
Charlotte, NC
SRE North Carolina - 2, LLCSRE North Carolina - 2, LLC is an indirect subsidiary
of Sonic Automotive, Inc.177. EchoPark Automotive, Inc.
Delaware Corporation
5387434
4401 Colwick Rd.
Charlotte, NC










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
178. TT Denver, LLC
Colorado Limited Liability Company
20131462193
500 E. 104th Ave
Thornton, CO


10330 Grant Ave
Thornton, CO 80229


10401 E. Arapahoe Rd Centennial, CO


1500 E. County Line Rd Highlands Ranch, CO


13412 West Coal Mine Ave.
Littleton, CO 80127


9575 E. 40th Ave.
Denver, CO 80230
TTRE CO 1, LLC




TTRE CO 1, LLC




TTRE CO 1, LLC




TTRE CO 1, LLC
TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.179. TTRE CO
1, LLC
Colorado Limited Liability Company
20131504490
N/AN/AN/AN/A










--------------------------------------------------------------------------------







I.


Name
II.


Jurisdiction of Formation/ Form of Equity/I.D. Number
III.


Address of Chief Executive Office
IV.


Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
V.


Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
180. Windward, Inc.
Hawaii
Corporation
41788D1
Honda of Hayward
(Service)


Ground Lease
(Sales)






(Vehicle Display)




(Vehicle Storage)




Ground Lease
(Sales)
24895 Mission Blvd.
Hayward, CA


24947-24975 Mission Blvd.
Hayward, CA




24919 Mission Blvd.
Hayward, CA


900 Fletcher Ln.
Hayward, CA


24933 Mission Blvd.
Hayward, CA
SRE California – 2, LLC




Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust


SRE California – 2, LLC




SRE California – 2, LLC




Paul Y. Fong


SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.





















--------------------------------------------------------------------------------







SCHEDULE 5.01(a)
INFORMATION REGARDING ALABAMA
ADMINISTRATIVE APPEAL




Alabama Tax Appeal for SAI Irondale L LLC and
SAI Irondale Imports LLC


    Please accept this brief summary of the current status of the Alabama state
tax appeal for SAI Irondale LLC (“Lexus”) and SAI Irondale Imports LLC
(“Imports”). Currently, both Lexus and Imports are subject to an ongoing audit
relating to state sales tax, consumers’ use tax and rental tax for the periods
from May 2013 through 2016 (Alabama has added on calendar year 2017, which is in
dispute). Both Lexus and Imports have appealed the assessments asserted by the
Alabama Department of Revenue and are vigorously defending the same. The initial
assessments amounted to approximately $4,394,000 in taxes, interest and
penalties. The audits were conducted by using error percentage on test periods
and then applying the percentage rate to other periods.


    Currently, the assessments have been reduced somewhat, particularly for
Lexus. Imports and Lexus have also provided additional detail pursuant to
petitions for review which are still under review by the Alabama Department of
Revenue management for further reductions in the assessments. Before any such
reductions due to their review, the assessments for Lexus currently amount to
$298,844.92 (plus interest and penalties). The current assessments for Imports
are $2,044,505 for state sales tax, $832,525 for consumer’s use tax and $105,757
for rental tax.


    In both audits, the sales tax issues center around documentation relating to
out of state sales (items sold in the State of Alabama and then transported out
of the state) and wholesale sales not subject to tax, the sale on a wholesale
basis of parts and the taxation of warranty and sublet repair work. In the
consumer’s use tax context, the assertions mainly center on whether sales tax
was paid and, if not, then consumer’s use tax would be owed including some taxes
asserted based on some corporate parent purchases. The auditor did substantially
reduce the Lexus assessment on this issue but failed to apply the same
methodology to the Imports’ determination. The rental tax assessments relate to
taxes due on the amounts payable at lease commencement and on the first month’s
rental payment and who is paying the same. That had been resolved favorably with
the auditor in the favor of Lexus (no rental tax) but again Imports was not
finalized. We do expect some rental tax to be owed by Imports as the lease
financing companies on the Imports dealership vehicles do not all handle this
issue in a correct manner.


    In the procedural stage, we are in the post-audit petition for review
process at the Alabama Department of Revenue in Montgomery, essentially an
administrative review of the audit. In the event that issues are not resolved
there, Lexus and Imports will have the opportunity to either file with the
Alabama Tax Tribunal (an independent body) to further appeal any assessments
(without payment of tax) or to pay the tax and file a refund action in an
applicable circuit court for a refund of such taxes.












--------------------------------------------------------------------------------







SCHEDULE 5.13
SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a).    Subsidiaries.


SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a).    Subsidiaries.



Name of EntityOwnershipSonic Automotive, Inc.AM Realty GA, LLCMember: EchoPark
Automotive, Inc. - 100%AnTrev, LLCMember: SRE Holding, LLC - 100%Arngar,
Inc.Sonic Automotive, Inc. - 100%, 1,333 sharesAutobahn, Inc.L Dealership Group,
LLC – 100%, 400,000 sharesAvalon Ford, Inc.Sonic Automotive, Inc. – 100% - 4,164
sharesCar Cash of North Carolina, Inc.Sonic Automotive, Inc. – 100% - 100
sharesCornerstone Acceptance CorporationSonic Automotive, Inc. – 100% - 100
sharesEchoPark AZ, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark CA,
LLCMember: EchoPark Automotive, Inc. - 100%EchoPark Driver Education, LLCMember:
EchoPark Automotive, Inc. - 100%EchoPark FL, LLCMember: EchoPark Automotive,
Inc. - 100%EchoPark GA, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark MD,
LLCMember: EchoPark Automotive, Inc. - 100%EchoPark NC, LLCMember: EchoPark
Automotive, Inc. - 100%EchoPark SC, LLCMember: EchoPark Automotive, Inc. -
100%EchoPark TN, LLCMember: EchoPark Automotive, Inc. - 100%




--------------------------------------------------------------------------------








Name of EntityOwnershipEchoPark TX, LLCMember: EchoPark Automotive, Inc. -
100%EchoPark Realty AZ, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark
Realty CA, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark Realty TX,
LLCMember: EchoPark Automotive, Inc. - 100%EP Realty MD, LLCMember: EchoPark
Automotive, Inc. - 100%EP Realty NC, LLCMember: EchoPark Automotive, Inc. -
100%EP Realty SC, LLCMember: EchoPark Automotive, Inc. - 100%FAA Beverly Hills,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Capitol N,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Concord H,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Concord T,
Inc.FirstAmerica Automotive, LLC – 100%, 1,000 sharesFAA Dublin N,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Dublin VWD,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Holding LLCMember:
FirstAmerica Automotive, LLC – 100%FAA Las Vegas H, Inc.FAA Holding LLC – 100%,
10,000 sharesFAA Poway H, Inc.FirstAmerica Automotive, LLC – 100%, 10,000
sharesFAA Poway T, Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA San
Bruno, Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Santa Monica V,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Serramonte H,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Serramonte L,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Serramonte,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Stevens Creek,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 shares




--------------------------------------------------------------------------------








Name of EntityOwnershipFAA Torrance CPJ, Inc.FirstAmerica Automotive, LLC –
100%, 10,000 sharesFirstAmerica Automotive, LLCMember: Sonic Automotive, Inc. –
100%Fort Mill Ford, Inc.Sonic Automotive, Inc. – 100%, 2,700 sharesFranciscan
Motors, Inc.L Dealership Group, LLC – 100%, 700,000 sharesFrontier Oldsmobile
Cadillac, Inc.Sonic Automotive, Inc. – 100%, 200 sharesKramer Motors
IncorporatedFAA Holding LLC – 100%, 250 sharesL Dealership Group, LLCMember: FAA
Holding LLC – 100%Marcus David CorporationSonic Automotive, Inc. – 100%, 579,000
sharesMassey Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesMountain
States Motors Co., Inc.Sonic Automotive, Inc. – 100%, 30,000 sharesOntario L,
LLCMember: Sonic Automotive, Inc. 100%Philpott Motors, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%SAI AL HC1, Inc.Sonic Automotive, Inc. – 100%,
100 sharesSAI AL HC2, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Ann Arbor
Imports, LLCMember: Sonic Automotive, Inc. – 100%SAI Atlanta B, LLCMember: SAI
OK HC1, Inc. 100%SAI Broken Arrow C, LLCMember: SAI OK HC1, Inc. 100%SAI
Calabasas A, LLCMember: Sonic Automotive, Inc. – 100%SAI Chamblee V, LLCMember:
SAI Peachtree, LLC 100%SAI Charlotte M, LLCMember: Sonic Automotive, Inc. -
100%SAI Chattanooga N, LLCMember: SAI TN HC1, LLC - 100%SAI Clearwater T,
LLCMember: SAI FL HC2, Inc. 100%SAI Cleveland N, LLCMember: SAI TN HC1, LLC -
100%




--------------------------------------------------------------------------------








Name of EntityOwnershipSAI Columbus Motors, LLCMember: Sonic Automotive, Inc.
100%SAI Columbus T, LLCMember: Sonic Automotive, Inc. 100%SAI Columbus VWK,
LLCMember: Sonic Automotive, Inc. 100%SAI Conroe N, LLCMember: Sonic Automotive,
Inc. – 100%SAI Denver B, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Denver
C, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Denver M, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSAI DS, LLCMember: Sonic Automotive, Inc.
100%SAI DS Realty TX, LLCMember: SAI DS, LLC 100%SAI Fairfax B, LLCMember: SAI
VA HC1, Inc. 100%SAI FL HC1, IncSonic Automotive, Inc. 100% - 100 sharesSAI FL
HC2, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI FL HC3, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSAI FL HC4, Inc.Sonic Automotive, Inc. –
100%, 100 sharesSAI FL HC7, Inc.Sonic Automotive, Inc. – 100%, 500 sharesSAI
Fort Myers B, LLCMember: SAI FL HC2, Inc. 100%SAI Fort Myers H, LLCMember: SAI
FL HC4, Inc. 100%SAI Fort Myers M, LLCMember: SAI FL HC7, Inc. 100%SAI Fort
Myers VW, LLCMember: SAI FL HC4, Inc. 100%SAI GA HC1, LLCMember: Sonic
Automotive of Nevada, Inc. 100%SAI Irondale Imports, LLCMember: SAI AL HC2, Inc.
100%SAI Irondale L, LLCMember: SAI AL HC2, Inc. 100%SAI Long Beach B, Inc.Sonic
Automotive, Inc. – 100%, 100 shares




--------------------------------------------------------------------------------








Name of EntityOwnershipSAI McKinney M, LLCMember: Sonic Automotive, Inc. –
100%SAI MD HC1, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Monrovia B,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Montgomery B, LLCMember: SAI AL
HC1, Inc. 100%SAI Montgomery BCH, LLCMember: SAI AL HC1, Inc. 100%SAI Montgomery
CH, LLCMember: SAI AL HC1, Inc. 100%SAI Nashville CSH, LLCMember: SAI TN HC1,
LLC 100%SAI Nashville H, LLCMember: SAI TN HC3, LLC 100%SAI Nashville M,
LLCMember: SAI TN HC1, LLC 100%SAI Nashville Motors, LLCMember: SAI TN HC2, LLC
100%SAI OK HC1, Inc.
Sonic Automotive, Inc. – 25%, 100 shares
Sonic Automotive of Nevada, Inc. – 75%, 300 shares
SAI Oklahoma City C, LLCMember: SAI OK HC1, Inc. – 100%SAI Oklahoma City H,
LLCMember: SAI OK HC1, Inc. – 100%SAI Oklahoma City T, LLCMember: SAI OK HC1,
Inc. – 100%SAI Orlando CS, LLCMember: SAI FL HC3, Inc. 100%SAI Peachtree,
LLCMember: SAI GA HC1, LLC 100%SAI Pensacola A, LLCMember: SAI FL HC2, Inc. -
100%SAI Riverside C, LLCMember: SAI OK HC1, Inc. – 100%SAI Philpott T,
LLCMember: Sonic Automotive, Inc.- 100%SAI Roaring Fork LR, Inc.Sonic
Automotive, Inc.- 100% - 100 sharesSAI Rockville Imports, LLCMember: SAI MD HC1,
Inc. 100%SAI Rockville L, LLCMember: SAI MD HC1, Inc. - 100%SAI Santa Clara K,
Inc..Sonic Automotive, Inc.- 100% - 100 shares




--------------------------------------------------------------------------------








Name of EntityOwnershipSAI S. Atlanta JLR, LLCMember: SAI GA HC1, LLC - 100%SAI
SIC, Inc.Sonic Automotive, Inc.- 100% - 100 sharesSAI Stone Mountain T,
LLCMember: SAI GA HC1, LLC 100%SAI TN HC1, LLCMember: Sonic Automotive of
Nevada, Inc. 100%SAI TN HC2, LLCMember: Sonic Automotive of Nevada, Inc. 100%SAI
TN HC3, LLCMember: Sonic Automotive of Nevada, Inc. 100%SAI Tulsa N, LLCMember:
SAI OK HC1, Inc. 100%SAI Tulsa T, LLCMember: SAI OK HC1, Inc. 100%SAI Tysons
Corner H, LLCMember: SAI VA HC1, Inc. 100%SAI Tysons Corner I, LLCMember: SAI VA
HC1, Inc. 100%SAI VA HC1, Inc.Sonic Automotive, Inc. - 100%, 100 sharesSAI
Vehicle Subscription, Inc.Sonic Automotive, Inc. - 100%, 100 sharesSAI VS GA,
LLCMember: SAI Vehicle Subscription, Inc. 100%SAI VS TX, LLCMember: SAI Vehicle
Subscription, Inc. 100%SAI West Houston B, LLCMember: Sonic Momentum B, L.P. -
100%Santa Clara Imported Cars, Inc.L Dealership Group, LLC – 100%, 1,082
sharesSonic–2185 Chapman Rd., Chattanooga, LLCMember: Sonic Automotive of
Nevada, Inc. – 100%Sonic – Cadillac D, LLCMember: Sonic Automotive of Nevada,
Inc. - 100%Sonic Calabasas M, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic
Calabasas V, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic – Camp Ford,
L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Carrollton V, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%




--------------------------------------------------------------------------------








Name of EntityOwnershipSonic – Carson F, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – Denver T, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic –
Downey Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic – Fort Mill
Chrysler Jeep, Inc.Sonic Automotive, Inc. – 100%, 1,000 sharesSonic – Fort Mill
Dodge, Inc.Sonic Automotive, Inc. – 100%, 1,000 sharesSonic – Fort Worth T,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic – Frank Parra Autoplex,
L.P.
Partners:
Sonic of Texas, Inc., general partner 1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Harbor City H, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic –
Houston V, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic - Integrity
Dodge LV, LLCMember: Sonic Automotive, Inc. – 100%Sonic – Lake Norman Chrysler
Jeep, LLCMember: Sonic Automotive, Inc. – 100%Sonic - Las Vegas C West,
LLCMember: Sonic Automotive, Inc.100%Sonic – Lloyd Nissan, Inc.Sonic Automotive,
Inc. - 100% - 100 sharesSonic – Lloyd Pontiac - Cadillac, Inc.Sonic Automotive,
Inc. - 100% - 100 sharesSonic – Lone Tree Cadillac, Inc.Sonic Automotive, Inc. -
100% - 100 sharesSonic – LS Chevrolet, LLCMember: Sonic Automotive of Nevada,
Inc. - 100%Sonic – LS, LLCMember: Sonic of Texas, Inc. 100%Sonic - Lute Riley,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic – Massey Cadillac, L.P
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Massey Chevrolet, Inc.Sonic Automotive, Inc. – 100%, 100 shares




--------------------------------------------------------------------------------








Name of EntityOwnershipSonic – Mesquite Hyundai, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic - Newsome Chevrolet World, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic - Newsome of Florence, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – North Charleston Dodge, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – North Charleston, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – Richardson F, LLCMember: Sonic Automotive of Nevada, Inc. -
100%Sonic – Sanford Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic
- Shottenkirk, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic - Stevens
Creek B, Inc.L Dealership Group, LLC – 100%, 300,000 sharesSonic – Williams
Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Advantage PA,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Automotive – 1720 Mason
Ave, DB, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Automotive – 1720
Mason Ave, DB, LLC
Member:
Sonic Automotive – 1720 Mason Ave, DB, Inc. – 100%
Sonic Automotive – 2490 South Lee Highway, LLCMember: Sonic Automotive of
Nevada, Inc. – 100%Sonic Automotive - 3401 N. Main, TX, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic Automotive - 4701 I-10 East, TX,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Automotive – 6008 N.
Dale Mabry, FL, Inc.Sonic Automotive, Inc. 100% - 100 sharesSonic
Automotive-9103 E. Independence, NC, LLCMember: Sonic Automotive, Inc. 100%Sonic
Automotive 2424 Laurens Rd., Greenville, Inc.Sonic Automotive, Inc. 100% - 100
sharesSonic Automotive 2752 Laurens Rd., Greenville, Inc.Sonic Automotive, Inc.
100%, 100 sharesSonic Automotive Aviation, LLCMember: Sonic Automotive, Inc.
100%Sonic Automotive F&I, LLCMember: Sonic Automotive, Inc. 100%




--------------------------------------------------------------------------------








Name of EntityOwnershipSonic Automotive of Chattanooga, LLCMember: Sonic
Automotive of Nevada, Inc. 100%Sonic Automotive of Nashville, LLCMember: Sonic
Automotive of Nevada, Inc. 100%Sonic Automotive of Nevada, Inc.Sonic Automotive,
Inc. – 100%, 1,000 sharesSonic Automotive of Texas, LLCMember: Sonic Automotive
of Nevada, Inc. - 100%Sonic Automotive Support, LLCMember: Sonic Automotive,
Inc. 100%Sonic Automotive West, LLCMember: Sonic Automotive, Inc. 100%Sonic
Automotive 1495 Automall Drive, Columbus, Inc.Sonic Automotive, Inc. 100% -
sharesSonic Clear Lake N, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic Development, LLCMember: Sonic Automotive, Inc. 100%Sonic Divisional
Operations, LLCMember: Sonic Automotive, Inc. 100%Sonic eStore, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic FFC 1, Inc.Sonic Automotive, Inc. –
100%, 100 sharesSonic FFC 2, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic
FFC 3, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Fremont, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic Houston JLR, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic Houston LR, LLCMember: Sonic Automotive
of Nevada, Inc. - 100%Sonic Momentum B, LLCMember: Sonic Automotive of Nevada,
Inc. - 100%Sonic Momentum JVP, LLCMember: Sonic Automotive of Nevada, Inc. -
100%Sonic Momentum VWA, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic
of Texas, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Resources,
Inc.Sonic Automotive, Inc. – 100%, 100 shares




--------------------------------------------------------------------------------








Name of EntityOwnershipSonic Santa Monica M, Inc.Sonic Automotive, Inc. – 100%,
100 sharesSonic Santa Monica S, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic Walnut Creek M, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic
Wilshire Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic-Buena Park
H, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic-Calabasas A, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic-Capitol Cadillac, Inc.Sonic Automotive,
Inc. – 100%, 100 sharesSonic-Carson LM, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Capitol Imports, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Clear Lake Volkswagen, LLCMember: Sonic Automotive of Nevada, Inc. -
100%Sonic-Jersey Village Volkswagen, LLCMember: Sonic Automotive of Nevada, Inc.
- 100%Sonic-Plymouth Cadillac, Inc.Sonic Automotive, Inc. 100% - 100
sharesSonic-Volvo LV, LLCMember: Sonic Automotive, Inc. 100%Sonic-West Covina T,
Inc.Sonic Automotive, Inc. 100% - 100 sharesSRE Alabama–2, LLCMember: SRE
Holding, LLC 100%SRE Alabama-5, LLCMember: SRE Holding, LLC 100%SRE Alabama 6,
LLCMember: SRE Holding LLC 100%SRE California – 1, LLCMember: SRE Holding LLC
100%SRE California–2, LLCMember: SRE Holding LLC 100%SRE California – 3,
LLCMember: SRE Holding LLC 100%SRE California – 4, LLCMember: SRE Holding LLC
100%SRE California – 5, LLCMember: SRE Holding LLC 100%SRE California – 6,
LLCMember: SRE Holding LLC 100%




--------------------------------------------------------------------------------








Name of EntityOwnershipSRE California – 7 SCB, LLCMember: SRE Holding LLC
100%SRE California – 8, SCH, LLCMember: SRE Holding LLC 100%SRE California – 9
BHB, LLCMember: SRE Holding LLC 100%SRE California 10 LBB, LLCMember: SRE
Holding LLC 100%SRE California 11 PH, LLCMember: SRE Holding LLC 100%SRE
Colorado – 1, LLCMember: SRE Holding LLC 100%SRE Colorado – 2, LLCMember: SRE
Holding LLC 100%SRE Colorado – 3, LLCMember: SRE Holding LLC 100%SRE Colorado –
4 RF, LLCMember: SRE Holding LLC 100%SRE Colorado – 5 CC, LLCMember: SRE Holding
LLC 100%SRE Florida – 1, LLCMember: SRE Holding LLC 100%SRE Florida – 2,
LLCMember: SRE Holding LLC 100%SRE Georgia 4, LLCMember: SRE Holding LLC 100%SRE
Georgia 5, LLCMember: SRE Holding LLC 100%SRE Georgia 6, LLCMember: SRE Holding
LLC 100%SRE Holding, LLCMember: Sonic Automotive, Inc. 100%SRE Maryland – 1,
LLCMember: SRE Holding LLC 100%SRE Nevada–2, LLCMember: SRE Holding LLC 100%SRE
North Carolina – 2, LLCMember: SRE Holding LLC 100%SRE North Carolina – 3,
LLCMember: SRE Holding LLC 100%SRE Ohio 1, LLCMember: SRE Holding LLC 100%SRE
Ohio 2, LLCMember: SRE Holding LLC 100%SRE Oklahoma-1, LLCMember: SRE Holding
LLC 100%




--------------------------------------------------------------------------------








Name of EntityOwnershipSRE Oklahoma-2, LLCMember: SRE Holding LLC 100%SRE
Oklahoma–5, LLCMember: SRE Holding LLC 100%SRE South Carolina–2, LLCMember: SRE
Holding LLC 100%SRE South Carolina – 3, LLCMember: SRE Holding LLC 100%SRE South
Carolina – 4, LLCMember: SRE Holding LLC 100%SRE Tennessee – 1, LLCMember: SRE
Holding LLC 100%SRE Tennessee – 2, LLCMember: SRE Holding LLC 100%SRE Tennessee
– 3, LLCMember: SRE Holding LLC 100%SRE Tennessee-4, LLCMember: SRE Holding LLC
100%SRE Tennessee-5, LLCMember: SRE Holding LLC 100%SRE Tennessee 6, LLCMember:
SRE Holding LLC 100%SRE Tennessee 7, LLCMember: SRE Holding LLC 100%SRE
Tennessee 8, LLCMember: SRE Holding LLC 100%SRE Texas – 1, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%SRE Texas – 2, LLCMember: Sonic Automotive of
Nevada, Inc. - 100%SRE Texas – 3, LLCMember: Sonic Automotive of Nevada, Inc. -
100%SRE Texas – 4, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas –
5, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas – 6, LLCMember:
Sonic Automotive of Nevada, Inc. - 100%SRE Texas – 7, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%SRE Texas – 8, LLCMember: Sonic Automotive of
Nevada, Inc. - 100%SRE Texas 9, LLCMember: SRE Holdings LLC 100%SRE Texas 10,
LLCMember: SRE Holdings LLC 100%




--------------------------------------------------------------------------------








Name of EntityOwnershipSRE Texas 11, LLCMember: SRE Holdings LLC 100%SRE Texas
12, LLCMember: SRE Holdings LLC 100%SRE Texas 13, LLCMember: SRE Holding LLC
100%SRE Texas 14, LLCMember: SRE Holding LLC 100%SRE Texas 15, LLCMember: SRE
Holding LLC 100%SRE Texas 16, LLCMember: SRE Holding LLC 100%SRE Texas 17,
LLCMember: SRE Holding LLC 100%SRE Virginia – 1, LLCMember: SRE Holdings LLC
100%SRE Virginia – 2, LLCMember: SRE Holding LLC 100%SRM Assurance, Ltd.Sonic
Automotive, Inc. – 100%, 5,000 sharesStevens Creek Cadillac, Inc.L Dealership
Group, LLC – 100%, 230,000 sharesTown and Country Ford, IncorporatedSonic
Automotive, Inc. – 100%, 471.25 sharesEchoPark Automotive, Inc.Sonic Automotive,
Inc. – 100%, 100 sharesTT Denver, LLCMember: EchoPark Automotive, Inc. 100%TTRE
CO 1, LLCMember: EchoPark Automotive, Inc. 100%Windward, Inc.L Dealership Group,
LLC – 100%, 140,500 shares







Part (b).    Other Equity Investments.



Name of EntityOwnershipNorth Point Imports, LLC
Members:
SAI Peachtree, LLC – 50%
Chris Auto Group, LLC 50%




--------------------------------------------------------------------------------







SCHEDULE 6.13
LOCATIONS OF COLLATERAL


LOCATIONS OF COLLATERAL


I.
Name
II.
Collateral Locations
1Sonic Automotive, Inc.
4401 Colwick Rd.
Charlotte, NC


In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.
2EchoPark GA, LLC
8805 Abercorn Street
Savannah GA 31406
3AM Realty GA, LLC4AnTrev, LLC
4401 Colwick Rd.
Charlotte, NC
5Arngar, Inc.
10725 Pineville Rd.
Pineville, NC
6
1.Autobahn, Inc.
















700 Island Pkwy.
Belmont, CA


Beneath Island Pkwy. north of Ralston Ave.
Belmont, CA


East of Island Pkwy. and north of Ralston Ave.
Belmont, CA


500-510 Harbor Blvd.
Belmont, CA


1315 Elmer St.
Belmont, CA


Elmer Street Lot
Belmont, CA
7EchoPark AZ, LLCNot yet known8EchoPark CA, LLC
2998 Cherry Avenue
Signal Hill, CA 90755
9EchoPark Realty CA, LLCN/A10EchoPark FL, LLC
4636 N. Dale Mabry Hwy
Tampa, FL 33614




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
11EchoPark NC, LLC
13231 Statesville Road
Huntersville, NC 28078
12EchoPark SC, LLC
107 Duvall Drive
Greenville, SC 29067
13EchoPark TX, LLC14EchoPark Realty TX, LLC15EP Realty NC, LLC16EP Realty SC,
LLC17FAA Beverly Hills, Inc.
5050 – 5070 Wilshire Blvd.
Beverly Hills, CA


5151 Wilshire Blvd.
Beverly Hills, CA


8833 Wilshire Blvd.
Beverly Hills, CA


8850 Wilshire Blvd.
Beverly Hills, CA


8844 Wilshire Blvd.
Beverly Hills, CA


NE Corner Citrus Ave. & Carling Way
Beverly Hills, CA
18FAA Concord H, Inc.
1300 Concord Ave.
Concord, CA


1461 Concord Ave.
Concord, CA


2655 Stanwell Drive
Concord, CA
19FAA Concord T, Inc.
1090 Concord Ave.
Concord, CA


Buchanan Field Airport, Area 7
West of Solano Way
20FAA Holding LLC
4401 Colwick Rd.
Charlotte, NC
21FAA Las Vegas H, Inc.
7615 W. Sahara Ave.
Las Vegas, NV




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
22FAA Poway H, Inc.
13747 Poway Rd.
Poway, CA


13875 Kirkham Way
Poway, CA
23
FAA San Bruno, Inc.


















750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA


732 El Camino Real
San Bruno, CA


750 El Camino Real
San Bruno, CA


650 El Camino Real
San Bruno, CA


650 and 660 El Camino Real
San Bruno, CA


650 and 660 El Camino Real
San Bruno, CA


692 El Camino Real
San Bruno, CA
24FAA Serramonte H, Inc.
485 Serramonte Blvd.
Colma, CA
25FAA Serramonte L, Inc.
700 Serramonte Blvd.
Colma, CA


513 Francisco Blvd. E.
San Rafael, CA


535 Francisco Blvd. E.
San Rafael, CA
26FirstAmerica Automotive, LLC
4401 Colwick Rd.
Charlotte, NC
27Fort Mill Ford, Inc.
801 Gold Hill Rd.
Fort Mill, SC
28Franciscan Motors, Inc.
465/475 Serramonte Blvd.
Colma, CA
29L Dealership Group, LLC
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
30Marcus David Corporation
9900 South Blvd.
Charlotte, NC


1300 Cressida Dr.
Charlotte, NC


9101 South Blvd.
Charlotte, NC
31Ontario L, LLC
1125 Kettering Dr.
Ontario, CA
32Philpott Motors, LLC
1900 U.S. Hwy. 69
Nederland, TX


4605 Third St. Airport
Beaumont, TX


1400 U.S. Hwy. 69
Nederland, TX


2727 Nall St.
Port Neches, TX
33SAI AL HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
34SAI AL HC2, Inc.
1874 Grants Mill Rd.
Irondale, AL
35SAI Atlanta B, LLC
500 Interstate North Pkwy. SE
Atlanta, GA


2100-2120 Powers Ferry Rd
Atlanta, GA


5925 Peachtree Industrial Blvd.
Atlanta, GA
36SAI Chattanooga N, LLC
2121 Chapman Road
Chattanooga TN 37421
37SAI Chamblee V, LLC
5260 Peacthree Industrial Blvd.,
Chamblee, GA
38SAI Clearwater T, LLC
21799 U.S. Hwy. 19 N.
Clearwater, FL
39SAI Columbus T, LLC
1500 Auto Mall Dr.
Columbus, OH
40SAI Denver B, Inc.
900 S. Colorado Blvd.
Denver, CO


2201 S. Wabash St.
Denver, CO


4300 E. Kentucky Ave.
Denver, CO


7750 E. Cherry Creek South Dr.
Denver, CO


4677 S. Broadway
Denver, CO


4651 S. Broadway
Denver, CO




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
41SAI Denver M, Inc.
4300 E. Kentucky Ave.
4677 S. Broadway


940 S. Colorado Blvd.
4677 S. Broadway
42SAI DS, LLC
13615 N. Central Expressway
Dallas, TX 75243
43SAI DS Realty TX, LLC
13615 N. Central Expressway
Dallas, TX 75243
44SAI Fairfax B, LLC
8427 Lee Hwy.
Fairfax, VA


2730 Dorr Avenue
Fairfax, VA


2805 Old Lee Hwy.
Fairfax, VA


8431 Lee Hwy.
Fairfax, VA


8111 Gatehouse Rd.
Falls Church, VA


8504 Lee Hwy.
Fairfax, VA
45SAI FL HC2, Inc.
4401 Colwick Rd.
Charlotte, NC
46SAI FL HC3, Inc.
4401 Colwick Rd.
Charlotte, NC
47SAI FL HC4, Inc.
4401 Colwick Rd.
Charlotte, NC
48SAI FL HC7, Inc.
4401 Colwick Rd.
Charlotte, NC
49SAI Fort Myers B, LLC
15421 S. Tamiami Tr.
Fort Myers, FL


13880 S. Tamiami Tr.
Fort Myers, FL
50SAI Fort Myers M, LLC
15461 S. Tamiami Tr.
Fort Myers, FL
51SAI Fort Myers VW, LLC
14060 S. Tamiami Tr.
Fort Myers, FL
52SAI GA HC1, LLC
4401 Colwick Rd.
Charlotte, NC
53SAI Irondale Imports, LLC
1000 Tom Williams Way
Irondale, AL


3001 Tom Williams Way
Irondale, AL


3000 Tom Williams Way
Irondale, AL


2001 Tom Williams Way
Irondale, AL


1001 Tom Williams Way
Irondale, AL


1314 Grants Mill Way
Irondale, AL
54SAI Irondale L, LLC
1001 Tom Williams Way
Irondale, AL
55SAI Long Beach B, Inc.
2998 Cherry Ave.
Signal Hill, CA 90755


1660 E. Spring Street
Signal Hill, CA 90756
56SAI McKinney M, LLC
2080 North Central Expressway
McKinney, TX 75069
57SAI MD HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
58SAI Monrovia B, Inc.
1425-1451 South Mountain Ave.
Monrovia, CA


550 E. Huntington Drive
Monrovia, CA




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
59SAI Montgomery B, LLC
731 Eastern Blvd.
Montgomery, AL
60SAI Montgomery BCH, LLC
833 Eastern Blvd.
Montgomery, AL
61SAI Montgomery CH, LLC
711 Eastern Blvd.
Montgomery, AL


2820 Eastern Blvd.
Montgomery, AL
62SAI Nashville CSH, LLC
2121 Rosa L. Parks Blvd.
Nashville, TN
63SAI Nashville H, LLC
2215 Rosa L. Parks Blvd.
Nashville, TN
64SAI Nashville M, LLC
630 Bakers Bridge Ave.
Franklin, TN
65SAI Nashville Motors, LLC
1576 Mallory Lane
Brentwood, TN


1580 Mallory Lane
Brentwood, TN
66SAI OK HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
67SAI Orlando CS, LLC
4241 N. John Young Pkwy.
Orlando, FL


8819 S. Orange Blossom Tr.
Orlando, FL


1851 Landstreet Rd.
Orlando, FL
68SAI Peachtree, LLC
4401 Colwick Rd.
Charlotte, NC
69SAI Pensacola A, LLC
6303 Pensacola Blvd.
Penscaola FL
70SAI Philpott T, LLC
2229 Highway 69
Nederland TX 77627
71SAI Rockville Imports, LLC
1125 Rockville Pike
Rockville, MD


1542 & 1550 Rockville Pike
Rockville, MD


1190 Rockville Pike
Rockville, MD
72SAI Roaring Fork LR, Inc.
52876 Two Rivers Plaza Road
Glenwood Springs CO
73SAI Rockville L, LLC
15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD
74SAI Stone Mountain T, LLC
4400 Stone Mountain Hwy
Stone Mountain, GA
75SAI S. Atlanta JLR, LLC
3900 Jonesboro Rd.
Union City GA 30291
76SAI TN HC1, LLC
4401 Colwick Rd.
Charlotte, NC
77SAI TN HC2, LLC
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
78SAI TN HC3, LLC
4401 Colwick Rd.
Charlotte, NC
79SAI VA HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
80SAI West Houston B, LLC
20822 Katy Freeway
Katy TX
81Santa Clara Imported Cars, Inc.
4590 Stevens Creek Blvd.
San Jose, CA


1507 South 10th St.
San Jose, CA
82Sonic – 2185 Chapman Rd., Chattanooga, LLC
2135 Chapman Rd.
Chattanooga, TN
83Sonic Advantage PA, LLC
11890 Katy Fwy.
Houston, TX


11850 Katy Fwy.,
Houston, TX


15865 Katy Fwy.
Houston, TX
84Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
2750 Laurens Rd.
Greenville, SC


17 Duvall and 2758 Laurens Rd.
Greenville, SC


2930-2934 Laurens Rd.
Greenville, SC
85Sonic Automotive – 3401 N. Main, TX, LLC
4114 Hwy. 10 E.
Baytown, TX
86Sonic Automotive – 4701 I-10 East, TX, LLC
4110 Hwy. 10 E.
Baytown, TX
87Sonic Automotive – 9103 E. Independence, NC, LLC
9103 E. Independence Blvd.
Matthews, NC


9009 E. Independence Blvd.
Matthews, NC
88Sonic Automotive Aviation, LLC
4401 Colwick Rd.
Charlotte, NC
89Sonic Automotive F&I, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
90Sonic Automotive of Chattanooga, LLC
6806 E. Brainerd Rd.
Chattanooga, TN
91Sonic Automotive of Nashville, LLC
4040 Armory Oaks Dr.
Nashville, TN


4010 Armory Oaks Dr.
Nashville, TN


1572 Mallory Lane
Brentwood, TN 37027
92Sonic Automotive of Nevada, Inc.
4401 Colwick Rd.
Charlotte, NC
93Sonic Automotive of Texas, LLC
8477 North Fwy.
Houston, TX
94Sonic Automotive Support, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
95Sonic Automotive West, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
96Sonic-Buena Park H, Inc.
7697 Beach Blvd.
Buena Park, CA


6411 Beach Blvd.
Buena Park, CA


6841 Western Avenue
Buena Park, CA


6291 Auto Center Drive
Buena Park, CA
97Sonic – Integrity Dodge LV, LLCN/A98Sonic Calabasas M, Inc.
24181 Calabasas Rd.
Calabasas, CA 91302


Parking lot north of and abutting above address containing 20,036 square feet,
more or less


21800 Oxnard Street
Woodland Hills, CA
99Sonic-Clear Lake Volkswagen, LLC
15100 Gulf Fwy.
Houston, TX
100Sonic – Denver T, Inc.
201 W. 70th Ave.
Denver, CO
101Sonic Development, LLC
4401 Colwick Rd.
Charlotte, NC
102Sonic Divisional Operations, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
103Sonic - Fort Worth T, LLC
9001 Camp Bowie W.
Fort Worth, TX


8901 US Hwy 80 West
Fort Worth, TX
104Sonic - Harbor City H, Inc.
1435 E. 223rd St.
Carson, CA
105Sonic Houston JLR, LLC
18205 Interstate 45 N
Houston, TX
106Sonic Houston LR, LLC
7019 Old Katy Rd.
Houston, TX


7025 Old Katy Rd.
Houston, TX
107Sonic - Houston V, LLC
11950 Old Katy Rd.
Houston, TX


1321 Sherwood Forest Dr.
Houston, TX
108Sonic-Jersey Village Volkswagen, LLC
19550 Northwest Fwy.
Houston, TX


11411 FM 1960 Road West
Houston, TX
109Sonic - Las Vegas C West, LLC
5185 W. Sahara Ave.
Las Vegas, NV
110Sonic - LS Chevrolet, LLC
18800 & 18900 North Fwy. and
9110 N. Eldridge Parkway, Houston, TX


18990 Northwest Fwy.
Houston, TX
111Sonic - LS, LLC
4401 Colwick Rd.
Charlotte, NC
112Sonic - Lute Riley, LLC
1331 N. Central Expy.
Richardson, TX


13561 Goldmark Dr.
Richardson, TX


331 Melrose Drive
Richardson, TX


816 S. Sherman Street
Richardson, TX


820 S. Sherman Street
Richardson, TX
113Sonic Momentum B, LLC
10000 Southwest Fwy.
Houston, TX


10002 Southwest Fwy.
Houston, TX


9911 Centre Pkwy.
Houston, TX


15865 Katy Fwy.
Houston, TX


11777 Katy Fwy.
Houston, TX
114Sonic Momentum JVP, LLC
10150 Southwest Fwy.
Houston, TX


10155 Southwest Fwy.
Houston, TX
115Sonic Momentum VWA, LLC
2405 Richmond Ave.
Houston, TX


2309 Richmond Ave.
Houston, TX


3717-3725 Revere St.
Houston, TX


2401 Portsmouth
Houston, TX


2211 Norfolk Street
Houston, TX


2120 Southwest Fwy.
Houston, TX


3131 Richmond Ave.,
Houston, TX


3120 Southwest Freeway,
Houston, TX


3847 Farnham St,
Houston, TX


2211 Norfolk St,
Houston, TX
116Sonic of Texas, Inc.
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
117Sonic Resources, Inc.
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
118Sonic - Richardson F, LLC
1819 N. Central Expy.
Richardson, TX
119Sonic Santa Monica M, Inc.
1626 Wilshire Blvd.
Santa Monica, CA


1330 Colorado Ave.
Santa Monica, CA


1215 – 17th St.
Santa Monica, CA


1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA


11766 Wilshire Blvd.
Santa Monica, CA


1301 Santa Monica Blvd.
Santa Monica, CA


1337 Euclid Street
Santa Monica, CA
120Sonic - Shottenkirk, Inc.
5600 Pensacola Blvd.
Pensacola, FL
121Sonic - Stevens Creek B, Inc.
4343 Stevens Creek Blvd.
San Jose, CA


4333 Stevens Creek Blvd.
San Jose, CA
122Sonic Walnut Creek M, Inc.
1301 Parkside Dr.
Walnut Creek, CA


1360 Pine St.
Walnut Creek, CA


1300 Pine St.
Walnut Creek, CA


2650 Cloverdale Avenue
Concord, CA


2198 N. Main Street
Walnut Creek, CA
123SRE Alabama - 2, LLCN/A124SRE Alabama-5, LLCN/A125SRE California - 1,
LLCN/A126SRE California – 2, LLCN/A127SRE California – 3, LLCN/A128SRE
California – 5, LLCN/A129SRE California – 6, LLCN/A130SRE California -7 SCB,
LLCN/A131SRE California – 8 SCH, LLCN/A132SRE California – 9 BHB, LLCN/A133SRE
California 10 LBB, LLCN/A134SRE Colorado - 1, LLCN/A135SRE Colorado – 2, LLCN/A




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
136SRE Colorado – 3, LLCN/A137SRE Colorado – 4 RF, LLCN/A138SRE Colorado – 5 CC,
LLCN/A139SRE Florida - 1, LLCN/A140SRE Georgia – 4, LLCN/A141SRE Holding,
LLCN/A142SRE Maryland – 1, LLCN/A143SRE Nevada – 2, LLCN/A144SRE North Carolina
– 2, LLCN/A145SRE North Carolina – 3, LLCN/A146SRE Ohio 1, LLCN/A147SRE Ohio 2,
LLCN/A148SRE Oklahoma -2, LLCN/A149SRE South Carolina – 2, LLCN/A150SRE South
Carolina-3, LLCN/A151SRE South Carolina – 4, LLCN/A152SRE Tennessee – 1,
LLCN/A153SRE Tennessee – 2, LLCN/A154SRE Tennessee – 3, LLCN/A




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
155SRE Tennessee-4, LLCN/A156SRE Tennessee – 5, LLCN/A157SRE Tennessee – 6,
LLCN/A158SRE Tennessee 7, LLC
6001 Lee Highway,
Chattanooga, TN 37421
159SRE Texas – 1, LLCN/A160SRE Texas – 2, LLCN/A161SRE Texas – 3, LLCN/A162SRE
Texas – 4, LLCN/A163SRE Texas – 5, LLCN/A164SRE Texas – 6, LLCN/A165SRE Texas –
7, LLCN/A166SRE Texas – 8, LLCN/A167SRE Texas 9, LLCN/A168SRE Texas 10,
LLCN/A169SRE Texas 11, LLCN/A170SRE Texas 12, LLCN/A171SRE Texas 13,
LLCN/A172SRE Texas 14, LLCN/A173SRE Texas 15, LLCN/A




--------------------------------------------------------------------------------







I.
Name
II.
Collateral Locations
174SRE Virginia – 1, LLCN/A175SRE Virginia – 2, LLCN/A176Town and Country Ford,
Incorporated
5401 E. Independence Blvd.
Charlotte, NC
177EchoPark Automotive, Inc.
4401 Colwick Rd.
Charlotte, NC
178TT Denver, LLC
500 E. 104th Ave
Thornton, CO


10330 Grant Ave
Thornton, CO 80229


10401 E. Arapahoe Rd
Centennial, CO


1500 E. County Line Rd
Highlands Ranch, CO


13412 West Coal Mine Ave.
Littleton, CO 80127


9575 E. 40th Ave.
Denver, CO 80230
179TTRE CO 1, LLCN/A180Windward, Inc.
24895 Mission Blvd.
Hayward, CA


24947-24975 Mission Blvd.
Hayward, CA


24919 Mission Blvd.
Hayward, CA


900 Fletcher Ln.
Hayward, CA


24933 Mission Blvd.
Hayward, CA




